Exhibit 10.6
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

PUBLIC HEALTH SERVICE

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
FOR EXTRAMURAL-PHS CLINICAL RESEARCH
This Agreement is based on the model Cooperative Research and Development
Agreement (“CRADA”) adopted by the U.S. Public Health Service (“PHS”) Technology
Transfer Policy Board for use by components of the National Institutes of Health
(“NIH”), the Centers for Disease Control and Prevention (“CDC”), and the Food
and Drug Administration (“FDA”), which are agencies of the PHS within the
Department of Health and Human Services (“HHS”).
This Cover Page identifies the Parties to this CRADA:
The U.S. Department of Health and Human Services, as represented by
National Cancer Institute
an Institute or Center (hereinafter referred to as the “IC”) of the
National Institutes of Health

and

Newlink Genetics Corporation,
hereinafter referred to as the “Collaborator,”
having offices at 2503 South Loop Drive, Suite 5100, Ames, Iowa 50010,
created and operating under the laws of Delaware.





--------------------------------------------------------------------------------



COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
FOR EXTRAMURAL-PHS CLINICAL RESEARCH
Article 1.Introduction
This CRADA between IC and Collaborator will be effective when signed by the
Parties, which are identified on both the Cover Page and the Signature Page
(page 35). The official contacts for the Parties are identified on the Contacts
Information Page (page 36). Publicly available information regarding this CRADA
appears on the Summary Page (page 37). The research and development activities
that will be undertaken by IC, IC’s contractors or grantees, and Collaborator in
the course of this CRADA are detailed in the Research Plan, attached as Appendix
A. The staffing, funding, and materials contributions of the Parties are set
forth in Appendix B. An example of typical terms for a Material Transfer
Agreement (“MTA”) for the transfer of Investigational Agent from NCI to NCI
Extramural Investigators is attached as Appendix C. The original CRADA Letter of
Intent (LOI) and its extensions executed between the NCI and Collaborator, which
are superseded by this CRADA, are attached as Appendix D (solely for reference).
For this Agreement, IC means National Cancer Institute (NCI). Since CTEP and
DCTD (defined below) within the NCI are responsible for the Research Plan, IC,
NCI, DCTD and CTEP may be used interchangeably in this Agreement when a specific
program is responsible for an activity.
Article 2.    Definitions
The capitalized terms listed in this Article will have the meanings indicated
below when used throughout the CRADA. To the extent a definition of a term as
provided in this Article is inconsistent with a corresponding definition in the
applicable sections of either the United States Code (U.S.C.) or the Code of
Federal Regulations (C.F.R.), the definition in the U.S.C. or C.F.R. will
control.
“Adverse Event” or “AE” means any untoward medical occurrence in a Human Subject
administered Investigational Agent associated with the use of a drug, whether or
not considered drug related, as defined under 21 C.F.R §312.32. See also FDA
Good Clinical Practice Guideline (International Conference on Harmonisation
(ICH) E6: “Good Clinical Practice: Consolidated Guidance, 62 Federal Register
25, 691 (1997)).
“Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with Collaborator at any time during the
term of the CRADA. For this purpose, “control” means direct or indirect



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



beneficial ownership of at least fifty percent (50%) of the voting stock or at
least fifty percent (50%) interest in the income of the corporation or other
business entity.
“Annual Report” means the report of progress of an IND-associated investigation
that the Sponsor must submit to the FDA within sixty (60) days of the
anniversary of the effective date of the IND (pursuant to 21 C.F.R. § 312.33).
“Background Invention” means an Invention conceived and first actually reduced
to practice before the Effective Date.
“Biomarker” means a biological marker that can be used to guide therapeutic
administration of a drug including but not limited to: (i) to predict whether or
not a patient is likely to be sensitive or resistant to treatment with a certain
therapeutic agent; or (ii) to guide any aspect of clinical practice (e.g.
dosing, safety, efficacy and response).
“Clinical Investigator” means, in accordance with 21 C.F.R. § 312.3, an
individual who actually conducts a clinical investigation, that is, who directs
the administration or dispensation of Investigational Agent to a subject, and
who assumes responsibility for studying Human Subjects, for recording and
ensuring the integrity of research data, and for protecting the welfare and
safety of Human Subjects.
“Clinical Research Site(s)” means the site(s) at which the Protocol(s) described
in the Research Plan will be performed.
“Collaborator Materials” means all tangible materials (a) that are not first
produced in the performance of the Research Plan under this CRADA, and (b) that
are owned or controlled by Collaborator and used in the performance of the
Research Plan. The term “Collaborator Materials” does not include
“Investigational Agent” (defined below).
“Confidential Information” means confidential scientific, business, financial
information of a Party (including any confidential information of a third party
that is in a Party’s possession), or Identifiable Private Information, provided
that Confidential Information does not include:
(a)
information that is publicly known or that is available from public sources;

(b)
information that has been made available by its owner to others without a
confidentiality obligation;




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



(c)
information that is already known by the receiving Party, or information that is
independently created or compiled by the receiving Party without reference to or
use of the provided information; or

(d)
information regarding potential hazards or cautionary warnings associated with
the production, handling, or use of Investigational Agent, which is the subject
of the Research Plan.

“Contract” means a Funding Agreement that is a mechanism that provides that the
contractor perform for the benefit of the Government, with an expectation of
completion of the stated research goals and the delivery of a report, data,
materials or other product. Generally, Contracts are administered under the
Federal Acquisition Regulations (FAR) codified at Title 48 C.F.R., Chapter 1 or
the Health Services Acquisition Regulations (HSAR) codified at Title 48 C.F.R.,
Chapter 3.
“Cooperative Agreement” means a Funding Agreement that is a species of a Grant,
whereby the funding Federal agency intends to be substantially involved in
carrying out the research program.
“Cooperative Research and Development Agreement” or “CRADA” means this
Agreement, entered into pursuant to the Federal Technology Transfer Act of 1986,
as amended (15 U.S.C. §§ 3710a et seq.), and Executive Order 12591 of April 10,
1987.
“CRADA Collaborator Principal Investigator(s)” or “CRADA Collaborator PI(s)”
means the person(s) who will be responsible for the scientific and technical
conduct of the Research Plan on behalf of the CRADA Collaborator.
“CRADA Data” means information developed by or on behalf of the Parties in the
performance of the Research Plan under this CRADA, excluding Raw Data.
“CRADA Materials” means all tangible materials first produced in the performance
of the Research Plan under this CRADA, other than CRADA Data, Collaborator
Materials or Investigational Agent. CRADA Materials do not include specimens
collected from Human Subjects.
“CRADA Patent” means any Patent claiming or covering any CRADA Subject
Invention.
“CRADA Patent Application” means a Patent Application having claims that cover a
CRADA Subject Invention.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



“CRADA Subject Invention” means any Invention made by either Party or both
Parties jointly, conceived or first actually reduced to practice in the
performance of the Research Plan.
“CTA” means Clinical Trial Agreement.
“CTEP” means the Cancer Therapy Evaluation Program, DCTD, NCI, a program within
NCI which plans, assesses and coordinates all aspects of clinical trials
including extramural clinical research programs, internal resources, treatment
methods and effectiveness, and compilation and exchange of data.
“DCTD” means Division of Cancer Treatment and Diagnosis, NCI.
“DCTD Clinical Support Assays” or “DCTD CSA” means assays aimed at enhancing the
understanding of the mechanism of action of Investigational Agent and its
targets and optimizing DCTD’s clinical development program. DCTD’s work may
include such activities as the development of assays to detect target
modulation, biomarker studies, and pharmacodynamic analyses performed in
conjunction with the NCI-sponsored clinical studies. These studies will be
performed by DCTD employees and contractors who are obligated to assign any and
all intellectual property to PHS. Although DCTD Clinical Support Assays are
non-clinical in nature, for the purpose of this CRADA they are treated
separately from Non-Clinical Studies (defined below) as the approval process and
oversight for DCTD Clinical Support Assays and Non-Clinical Studies are
different.
“Drug Master File” or “DMF” is described in 21 C.F.R. Part 314.420. A DMF is a
submission to the FDA that may be used to provide confidential detailed
information about facilities, processes, or articles used in the manufacturing,
processing, packaging, and storing of one or more human drugs.
“Effective Date” means May 23, 2007, the date that this CRADA is deemed to
commence effectiveness (which is the date of the last signature of the Parties
executing the original CRADA Letter of Intent (LOI) between the Parties).
“Funding Agreement” means a Contract, Grant, or Cooperative Agreement entered
into between a Federal agency and another party for the performance of
experimental, developmental or research work funded in whole or in part by the
Federal Government.
“Government” means the Government of the United States of America.
“Grant” means a Funding Agreement that is an award of financial assistance that
may be provided for support of basic research in a specific field of interest to
the



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



funding Federal agency.
“Human Subject” means, in accordance with the definition in 45 C.F.R. §
46.102(f), a living individual about whom an investigator conducting research
obtains:
(a)
data through intervention or interaction with the individual; or

(b)
Identifiable Private Information.

“IC Materials” means all tangible materials (a) that are not first produced in
the performance of the Research Plan under this CRADA, and (b) that are owned or
controlled by IC and used in the performance of the Research Plan.
“IND” means an “Investigational New Drug Application,” filed in accordance with
21 C.F.R. Part 312 under which clinical investigation of an experimental drug or
biologic ( Investigational Agent) is performed in Human Subjects in the United
States or intended to support a United States licensing action.
“Identifiable Private Information” or “IPI” means private information concerning
a particular Human Subject from which the identity of such Human Subject is or
may readily be ascertained. Regulations defining and governing this information
include 45 C.F.R. Part 46 and 21 C.F.R. Part 50.
“Institutional Review Board” or “IRB” means, in accordance with 45 C.F.R. Part
46, 21 C.F.R. part 56, and other applicable regulations, an independent body
comprising medical, scientific, and nonscientific members, whose responsibility
is to ensure the protection of the rights, safety, and well-being of the Human
Subjects involved in a study.
“Invention” means any invention or discovery that is or may be patentable or
otherwise protected under Title 35 of the United States Code, or any novel
variety of plant which is or may be protectable under the Plant Variety
Protection Act, 7 U.S.C. §§ 2321 et seq.
“Investigational Agent” means, for purposes of this CRADA, and in accordance
with 21 C.F.R. § 312.3 , the drug candidate 1-methyl-D-tryptophan (also known as
1MT, or NSC721782), which is provided by or on behalf of Collaborator.
“Investigator’s Brochure” means, in accordance with the definition in 21 C.F.R.
§ 312.23(a)(5), a document containing information about the Investigational
Agent, including animal screening, preclinical toxicology, and detailed
pharmaceutical data, including a description of possible risks and side effects
to be anticipated on the basis of prior experience with the drug or related
drugs, and



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



precautions, such as additional monitoring, to be taken as part of the
investigational use of the drug.
“Licensee” means any licensee (or sublicensee) of Collaborator or its Affiliate
of products containing Investigational Agent.
“Multi-Party Data” means data from studies sponsored by NCI pursuant to CTAs or
CRADAs, where such data are collected under Protocols and Non-Clinical Studies
involving combinations of investigational agents supplied from more than one CTA
or CRADA collaborator.
“NCI Extramural Investigator” means an investigator who is not an NCI employee
and who is supported by NCI Funding Agreements.
“NCI Intramural Investigator” means an investigator who is an NCI employee.
“NCI Investigator” includes any of NCI Intramural Investigator, NCI Extramural
Investigator, Non-Clinical Investigator or an investigator who conducts the DCTD
Clinical Support Assays.
“NIH CRADA Extramural Investigator/Officer(s)” means the extramural staff who
are responsible for the conduct and/or management of the CRADA on behalf of the
NIH IC. In the case of this CRADA, the NIH CRADA Extramural Investigator is Dr.
Howard Streicher and the NIH CRADA Extramural Officer is Dr. Jeffrey Abrams.
“Non-Clinical Investigator” means any individual who conducts, directs, or
assumes responsibility for Non-Clinical Studies. Non-Clinical Investigators will
include NCI intramural and extramural investigators.
“Non-Clinical Studies” means exploratory in vitro, in vivo, and ex vivo studies
using defined biological models including cell lines, xenograft models,
circulating tumor cells, normal tissue, blood and any of its components and
shall include ancillary correlative studies, proof-of-mechanism and
proof-of-principle assays, development of imaging techniques, and evaluation of
target linkage. Non-Clinical Studies may include studies using human materials
derived from clinical trials (such as primary, metastatic, or circulating tumor
cells), normal tissue, blood and any of its components). This defined term shall
be limited to studies under this CRADA. Non-Clinical Studies can be performed by
Clinical Investigators or Non-Clinical Investigators. Non-Clinical Studies under
this CRADA shall not include DCTD Clinical Support Assays.
“Patent” means any patent claiming or covering any invention that is issued in
the



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



United States patent, or in any other country or jurisdiction, and including any
corresponding grant(s) of similar rights by a non-U.S. government in place of a
patent.
“Patent Application” means an application for patent protection for an Invention
with the United States Patent and Trademark Office (“U.S.P.T.O.”) or the
corresponding patent-issuing authority of another nation.
“Placebo” means an inactive substance identical in appearance to the material
being tested that is used to distinguish between drug action and suggestive
effect of the material under study.
“Protocol” means the formal, detailed description of a study to be performed as
provided for in the Research Plan. It describes the objective(s), design,
methodology, statistical considerations, and organization of a trial. For the
purposes of this CRADA, the term, Protocol, for clinical research involving
Human Subjects, includes any and all associated documents, including informed
consent forms, to be provided to Human Subjects and potential participants in
the study.
“Protocol Review Committee” (or “PRC”) means the CTEP/DCTD committee that
reviews and approves studies involving NCI investigational agents and/or
activities supported by NCI.
“Raw Data” means the primary quantitative and empirical data first collected
from experiments and clinical trials conducted within the scope of this CRADA.
Raw Data includes case report forms and/or source documents.
“Research Plan” means the statement in Appendix A of the respective commitments
of the Parties. The Research Plan should describe the provisions for sponsoring
the IND, clinical and safety monitoring, and data management.
“Sponsor” means, in accordance with the definition in 21 C.F.R. § 312.3, an
organization or individual who assumes legal responsibility for supervising or
overseeing clinical trials with Investigational Agents, and is sometimes
referred to as the IND holder.
“Steering Committee” means the team whose composition and responsibilities with
regard to the research performed under this CRADA are described in Appendix A.
“Summary Data” means any extract or summary of the Raw Data, generated either by
or, on behalf of, IC or by, or on behalf of, Collaborator. Summary Data



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



may include extracts or summaries that incorporate IPI.
“Unauthorized Use” means any unauthorized modifications to the Investigational
Agent or the conduct of any unauthorized research using the Investigational
Agent.
Article 3.    Cooperative Research and Development
3.1
Performance of CRADA Activities. The research and development activities to be
carried out under this CRADA will be performed by the Parties identified on the
Cover Page, as well as IC’s contractors or grantees as described in the Research
Plan. However, IC’s contractors or grantees are not Parties to the CRADA, and
this CRADA does not grant to Collaborator any rights to Inventions made by IC’s
contractors or grantees except to the extent that IC obtains rights to any such
CRADA Subject Inventions. The NIH CRADA Extramural Investigator/Officer(s) and
CRADA Collaborator PI(s) will be responsible for coordinating the scientific and
technical conduct of this project on behalf of their employers. Any Collaborator
employees who will work at IC facilities will be required to sign a Guest
Researcher or Special Volunteer Agreement appropriately modified in view of the
terms of this CRADA.

3.2
Research Plan. The Parties recognize that the Research Plan describes the
collaborative activities they will undertake and that interim research goals set
forth in the Research Plan are good faith guidelines. Should events occur that
require modification of these goals, then by mutual agreement the Parties can
modify them through an amendment, according to Paragraph 13.6.

3.3
Use and Disposition of Collaborator Materials and IC Materials. The Parties
agree to use Collaborator Materials and IC Materials only in accordance with the
Research Plan and Protocol(s), not to transfer these materials to third parties
except in accordance with the Research Plan and Protocol(s) or as approved by
the owning or providing Party, and, upon expiration or termination of the CRADA,
to dispose of these materials as directed by the owning or providing Party.

3.4
Third-Party Rights in Collaborator’s CRADA Subject Inventions. If Collaborator
has received (or will receive) support of any kind from a third party in
exchange for granting such third party rights in any of Collaborator’s CRADA
Subject Inventions, Collaborator agrees to ensure that its obligations to the
third party are both consistent with Articles 6 through 8 and subordinate to
Sections 7.1, 7.4, 7.5, 7.6, 7.7 and 7.8 of this CRADA.

3.5
Disclosures to IC. Prior to execution of this CRADA, Collaborator agrees to
disclose to IC all instances in which outstanding royalties are due from




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Collaborator under a PHS license agreement, and in which Collaborator had a PHS
license terminated in accordance with 37 C.F.R. § 404.10. These disclosures will
be treated as Confidential Information upon request by Collaborator in
accordance with the definition in Article 2 and Paragraphs 8.3 and 8.4.
3.6
Clinical Investigator Responsibilities. The Clinical Investigator will be
required to submit, or to arrange for submission of, each Protocol associated
with this CRADA to all appropriate IRBs, and for ensuring that the IRBs are
notified of the role of Collaborator in the research. In addition to the
Protocol, all documents associated with the Protocol, including informational
documents and advertisements relating to the Protocol, must be reviewed and
approved by the appropriate IRB(s) before starting the research at each Clinical
Research Site. The research will be done in strict accordance with the
Protocol(s) and no substantive changes in a finalized Protocol will be made
unless mutually agreed upon, in writing, by the Parties. Research will not
commence (or will continue unchanged, if already in progress) until each
substantive change to a Protocol, including those required by either the FDA or
the IRB, has been integrated in a way acceptable to the Parties, submitted to
the FDA (if applicable) and approved by the appropriate IRBs.

3.7
Investigational New Drug Applications.

3.7.1    DCTD, NCI, as provided in the Research Plan, has prepared and submitted
an IND(s) covering the clinical research on the Investigational Agent conducted
in accordance with the Protocol(s) under the CRADA LOI and to be conducted under
this CRADA, and all Clinical Investigators participating in such DCTD-sponsored
clinical trials must have completed registration documents on file (1572 forms)
with CTEP. The DCTD hereby agrees to permit Collaborator and its Affiliates and
Licensees to review, cross-reference and use the IND(s) in conducting
Collaborator (and/or such Licensee’s) sponsored clinical trials and in
Collaborator’s (and/or such Licensee’s) fulfilling all of the requirements
necessary for obtaining FDA approval (and/or equivalent regulatory approvals in
other countries or jurisdictions) to market Investigational Agent as an
anti-cancer agent, which rights survive termination of this CRADA. Upon
Collaborator’s request, DCTD will make all necessary filings with the FDA during
the term of this CRADA to allow Collaborator (and its Licensees) such rights of
cross-reference, and, if requested by Collaborator, shall provide Collaborator a
letter acknowledging such rights of cross-reference, which Collaborator (and its
Licensees) may use in regulatory filings with similar regulatory agencies in
other countries.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



3.7.2    To support the DCTD IND(s) submitted under Section 3.7.1, Collaborator
agrees to provide DCTD such background data and information in Collaborator’s
possession and control as necessary to support the IND(s). Collaborator further
agrees to provide a letter of cross-reference to all pertinent regulatory
filings by Collaborator relating to Investigational Agent, including an IND
and/or DMF sponsored by Collaborator, as required by DCTD to file or support the
DCTD IND(s) in order to conduct clinical trials under the CRADA. Collaborator’s
employees will be reasonably available to respond to inquiries from the FDA
regarding information and data contained in the Collaborator’s IND, DMF, other
filings, or other information and data provided to DCTD by the Collaborator
pursuant to this Article 3. If CTEP or DCTD has provided information or data for
use in, or to assist Collaborator in, its IND filing, CTEP or DCTD (as
applicable) will provide a copy of its letter of cross reference to its INDs and
respond to inquiries related to information provided by DCTD, and will permit
Collaborator’s (and its Licensee’s) uses of the DCTD IND(s) in clinical
development and seeking regulatory approval of Investigational Agent (or any
product containing Investigational Agent).
3.7.3    If Collaborator supplies Confidential Information to DCTD in support of
an IND filed by DCTD, this information will be protected in accordance with the
corresponding confidentiality provisions of Article 8.
3.7.4    Collaborator may sponsor its own clinical trials and hold its own INDs
covering Investigational Agent for studies performed outside the scope of this
CRADA. These studies, however, should not adversely affect the ability to
accomplish the goal of the Research Plan, for example, by competing for the same
study population, and Collaborator shall use reasonable efforts to avoid such
adverse effects. All data from those clinical trials are proprietary to
Collaborator for purposes of this CRADA. To the extent consistent with
Collaborator’s other business and contractual obligations, Collaborator will use
reasonable efforts to permit DCTD to review and use such data for regulatory
purposes for DCTD-sponsored clinical trials which are under the CRADA.
3.7.5    In the event that Canadian institutions are participating on
DCTD-sponsored clinical trials, Collaborator will need to assist in the
submission of the regulatory documents to the Canadian Health Products and Food
Branch to allow for such participation. This may include a letter of
cross-reference to an existing Clinical Trials Application or a DMF, including



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



supporting documentation on the production of the Investigational Agent. The
forms and procedures for preparing Canadian Clinical Trials Application are
available at
http://www.hc-sc.gc.ca/dhp-mps/prodpharma/applic-demande/form/index-eng.php.
3.7.6    In the event that other international Clinical Research Sites are
participating on the NCI-sponsored protocols, NCI will provide copies, with
Collaborator’s approval, of the Investigational Agent IBs and Certificates of
Analysis to the international Clinical Research Sites to support the regulatory
filings. Collaborator will assist the international Clinical Research Sites with
the submission of other necessary regulatory documents to allow for such
participation. The international Clinical Research Sites will work directly with
the Collaborator to obtain the necessary regulatory documents.
3.8
Investigational Agent Information and Supply.

3.8.1
Collaborator agrees to provide DCTD without charge and on a schedule that will
reasonably ensure adequate and timely performance of the research under the
mutually approved clinical Protocols, a sufficient quantity of formulated and
acceptably labeled, clinical-grade Investigational Agent (and, to the extent
required by the Protocols, Placebo) to complete the clinical trial(s) agreed to
and approved under this CRADA, subject to Article 12.3 of this CRADA.
Collaborator represents that it believes it has access to the sufficient supply
of Investigational Agent to complete the mutually approved clinical Protocols,
as documented by the signed drug approval forms, which will not be affected by
(1) early termination of this CRADA by either Party, unless for DCTD’s uncured
breach of this CRADA, or (2) Collaborator termination of its Investigational
Agent developmental activities, unless such termination is for safety concerns,
or for material efficacy issues as determined by mutual agreement of DCTD and
Collaborator with each Party acting reasonably. Investigational Agent should be
suitable for shipment to all countries and sites participating in DCTD-sponsored
clinical trials on Investigational Agent. DCTD does not maintain country
specific Investigational Agent supplies. Collaborator will provide a Certificate
of Analysis to DCTD for each lot of the Investigational Agent provided. It is
understood that DCTD shall take responsibility for and reasonable steps to
maintain appropriate records and assure appropriate supply, handling, storage,
distribution and usage of these materials in accordance with the terms of this
Agreement, the Protocol(s) and any applicable laws and regulations relating
thereto.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



3.8.2
Collaborator agrees to use reasonable efforts to maintain sufficient inventory
to ensure adequate and timely supply of Investigational Agent as required under
the mutually agreed upon Protocol(s). DCTD will provide updated forecasts of
amounts of Investigational Agent anticipated for ongoing and anticipated
studies. Collaborator further agrees to provide draft Investigational Agent
labels to the NCI Pharmaceutical Management Branch (PMB) for review and agrees
to reasonable labeling revisions to comply with DCTD label guidelines. NCI NSC
(National Service Center) numbers will be required to be on the label of
Investigational Agent for all DCTD-sponsored clinical trials.

3.8.3
Furthermore, Collaborator agrees to provide [*] a reasonable amount, not to
exceed [*] of the quantity of Investigational Agent supplied by Collaborator to
DCTD for clinical studies under this CRADA, of Investigational Agent or
unformulated analytical grade Investigational Agent or metabolites, if
available, to DCTD as needed to supply to NCI Investigators for the development
of mutually agreed upon Non-Clinical Studies (such as analytical assays and
ancillary correlative studies conducted in conjunction with DCTD-sponsored
Protocols), to the extent such assays or studies are approved by the PRC and
Collaborator and are covered by the Research Plan. These studies will be
approved by the Collaborator and PRC and conducted according to the mutually
approved clinical Protocols.

3.8.4
Collaborator agrees to allow reasonable amounts of Investigational Agent to be
distributed to NCI Investigators for conduct of mutually-agreeable Non-Clinical
Studies designed to enhance the basic understanding and development of
Investigational Agent. These may include non-clinical studies designed to
support clinical trials in [*]; non-clinical [*] studies to provide data in
support of a clinical trial and other pertinent requests. Each study will be
proposed by the NCI Investigator and will be approved by both the NCI and
Collaborator. All NCI Extramural Investigators will sign Material Transfer
Agreements (MTAs) substantially in the form attached hereto as Appendix C that
acknowledge the proprietary nature of the Investigational Agent to Collaborator
and include appropriate intellectual property and publication provisions.

3.8.5
Collaborator agrees to provide a reasonable amount, not to exceed [*] of the
quantity of Investigational Agent supplied by Collaborator to DCTD for clinical
studies under this CRADA, of Investigational Agent to DCTD as required for DCTD
to conduct DCTD Clinical Support Assays aimed at enhancing the understanding of
the mechanism of action of Investigational




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Agent and its targets and optimizing its clinical development program.
3.8.6
Collaborator agrees to provide to the PMB the Investigator’s Brochure (IB) on
Investigational Agent to be used to support the clinical trials to be conducted
under this CRADA, and all subsequent revisions/editions thereto. In addition to
being filed to the CTEP IND, the IB will be on file in the PMB and will be
distributed to all investigators participating on a clinical trial using the
Investigational Agent under the Protocol(s). Distribution will be accompanied by
a statement about the confidentiality of the document and it is anticipated that
distribution will be electronic. All electronic distribution will be done using
Adobe Acrobat PDF. Any IB received by the PMB that is not in this format will be
converted before distribution. Hard copy IBs should be sent to IB Coordinator,
Pharmaceutical Management Branch, CTEP, DCTD, NCI, 6130 Executive Blvd, Room
7149, Rockville, MD 20852. Electronic versions should be emailed to the IB
Coordinator at IBCoordinator@mail.nih.gov.

3.9
Investigational Agent Delivery and Usage. Collaborator will ship the
Investigational Agent and, if required, Placebo to NCI or its designee (e.g, the
NCI clinical repository) in containers marked in accordance with 21 C.F.R. §
312.6. NCI agrees that the Clinical Investigators will keep appropriate records
and take reasonable steps to ensure that the Investigational Agent is used in
accordance with the Protocol(s) and applicable FDA regulations. In addition, NCI
agrees that the Investigational Agent (and all Confidential Information supplied
by Collaborator relating to the Investigational Agent) will be used solely for
the conduct of the CRADA Research Plan. Furthermore, NCI agrees that no analysis
or modification of the Investigational Agent will be performed without
Collaborator’s prior written consent. At the completion of the Research Plan,
any unused quantity of Investigational Agent will be returned to Collaborator or
disposed as directed by Collaborator. The contact person for NCI will be Mr.
Charles Hall, Chief, Pharmaceutical Management Branch (Telephone Number
301-496-5725) and the Collaborator contact will be Dr. Nick Vahanian (Telephone
Number (515) 598-2922).

3.10
Auditing and Monitoring.

3.10.1    DCTD, NCI will be primarily responsible for monitoring Clinical
Research Sites and for assuring the quality of all clinical data, unless
otherwise stated in the Research Plan. Auditing will comply with the DCTD
guidelines as described on the CTEP website at:
http://ctep.info.nih.gov/branches/ctmb/clinicalTrials/monitoring.htm.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



NCI shall ensure that all clinical trials are conducted in accordance with the
FDA Good Clinical Practices (GCP).
3.10.2    Subject to the restrictions in Article 8 concerning IPI, and with
reasonable advance notice and at reasonable times, IC will permit Collaborator
or its designee(s) to access Clinical Research Sites and to audit the conduct of
the research at times convenient to Clinical Research Sites and the data
generated, and to obtain updates on ongoing clinical trials. Collaborator also
will have the right to (by making arrangements with IC) to review and audit all
source documents containing Raw Data, at the completion of a Protocol and at
Collaborator’s expense, to the extent reasonably necessary to verify compliance
with FDA Good Clinical Practice and the Protocol(s) or for exercising
Collaborator’s data access rights under this CRADA, or otherwise to comply with
applicable laws or regulations.
3.10.3    NCI shall ensure that Collaborator shall be provided copies of all
CRADA Data and Raw Data generated under this CRADA which are in its possession
and control, for use as provided in the terms of this Agreement. Further,
Collaborator shall have the right to audit appropriate records at the Clinical
Research Sites to ensure complete transfer of and access to all such data and
results.
3.11
FDA Meetings/Communications. All formal meetings with the FDA concerning any
clinical trial within the scope of the Research Plan will be discussed by
Collaborator and IC in advance. Each Party reserves the right to take part in
setting the agenda for, to attend, and to participate in these meetings. The
Sponsor will provide the other Party with copies of FDA meeting minutes, all
transmittal letters for IND submissions, IND safety reports, formal questions
and responses that have been submitted to the FDA, Annual Reports, and official
FDA correspondence, pertaining either to the INDs under this CRADA or to the
Clinical Investigators on Protocols performed in accordance with the Research
Plan, except to the extent that those documents contain the proprietary
information of a third party or dissemination is prohibited by law.

3.12
Steering Committee and CRADA Research. The Parties agree to establish a Steering
Committee comprising at least the NIH CRADA Extramural Investigator/officer(s)
and Collaborator CRADA PIs to conduct and monitor the proposed and ongoing
clinical studies and non-clinical research of the Investigational Agent in
accordance with the CRADA Research Plan. Members of the Steering Committee shall
continue to remain employed by their respective employers under their




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



respective terms of employment.

In addition to the Steering Committee a project team comprising NCI and
Collaborator scientific members for the purpose of discussing the DCTD Clinical
Support Assays may be assembled. This Project Team will be a collaborative body
to approve projects described under “Respective Contributions of the Parties” in
the Research Plan of Appendix A of this CRADA which outlines the DCTD Clinical
Support Assays. Manuscripts and presentations related to these studies will be
handled in accordance with Article 8.7 of this CRADA.

Additional CRADA information, including Steering Committee meeting reports,
Protocol Review Committee records, clinical Protocols, IND and general
regulatory information, and non-clinical and clinical data in NCI’s possession
and control shall remain on file with NCI.
Article 4.    Reports
4.1
Interim Research Plan Reports. The NIH CRADA Extramural Investigator/Officer(s)
and CRADA Collaborator PI(s) should exchange information regularly about
progress under the Research Plan, in writing on a regular basis. This exchange
may be accomplished through meeting minutes, detailed correspondence,
circulation of draft manuscripts, Steering Committee reports, copies of Annual
Reports and any other reports updating the progress of the CRADA research.
However, the Parties must exchange updated Investigator’s Brochure, formulation
and preclinical data, and toxicology findings (whether or not generated under
the Research Plan), as they become available, to support the clinical studies
with Investigational Agent under the CRADA.

4.2
Final Research Plan Reports. The Parties will exchange final reports of all
their results under the Research Plan within six (6) months after the expiration
or termination of this CRADA. These reports will set forth the technical
progress made; any publications arising from the research; and the existence of
invention disclosures of potential CRADA Subject Inventions and/or any
corresponding CRADA Patent Applications. Abstracts and publications provided to
CTEP by investigators and further provided by CTEP to Collaborator will fulfill
this final report obligation. With respect to clinical studies, a copy of the
IND(s) Annual Report will also fulfill this reporting obligation.

4.3
Fiscal Reports. If Collaborator has agreed to provide funding to IC under this
CRADA and upon the request of Collaborator, then concurrent with the exchange of
final Research Plan reports according to Paragraph 4.2, IC will submit to
Collaborator a statement of all costs incurred by IC for the CRADA. If the




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CRADA has been terminated, IC will specify any costs incurred before the date of
termination for which IC has not received funds from Collaborator, as well as
for all reasonable termination costs including the cost of returning
Collaborator property or removal of abandoned Collaborator property, for which
Collaborator will be responsible.
4.4
Safety Reports. DCTD shall report all serious and unexpected possible, probable
and definite Adverse Events to FDA in accordance with the reporting obligations
of 21 CFR 312.32 and will, within 24 hours of notification to FDA, forward all
such reports to Collaborator. All other Adverse Event reports received by DCTD
shall be reported to the FDA consistent with 21 CFR 312.32 and 312.33. In the
event that Collaborator informs the FDA of any serious and/or unexpected Adverse
Events relating to Investigational Agent, Collaborator must notify the NCI at
the same time by sending the reports to CTEPSupportAE@tech-res.com. NCI will
then notify the Clinical Investigator(s) conducting studies under DCTD-sponsored
Protocols, if appropriate.

4.5
Annual Reports. DCTD will provide Collaborator a copy of the Annual Report
concurrently with the submission of the Annual Report to the FDA. Collaborator
will provide DCTD with a copy of its Annual Report to the FDA if Collaborator is
sponsoring studies of Investigational Agent under its own IND. All such
disclosed Annual Reports will be kept confidential by receiving Party in
accordance with Article 8.

Article 5.    Staffing, Financial, and Materials Obligations
5.1
IC and Collaborator Contributions. The contributions of any staff, funds,
materials, and equipment by the Parties are set forth in Appendix B. The Federal
Technology Transfer Act of 1986, 15 U.S.C. § 3710a(d)(1) prohibits IC from
providing funds to Collaborator for any activities under this CRADA.

5.2
IC Staffing. No IC employees will devote 100% of their effort or time to the
activities under this CRADA. IC will not use funds provided by Collaborator
under this CRADA for IC personnel to pay the salary of any permanent IC
employee. Although personnel hired by IC using CRADA funds will focus
principally on CRADA research and development activities under the Research
Plan, Collaborator acknowledges that these personnel may nonetheless make
contributions to other research and development activities independent of this
CRADA, and such activities will be outside the scope of this CRADA.

5.3
Collaborator Funding. Collaborator acknowledges that Government funds




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



received by Collaborator from an agency of the Department of Health and Human
Services may not be used to fund IC under this CRADA. Collaborator has agreed to
provide funds to IC solely as provided in Appendix B. Each Party will maintain
separate and distinct current accounts, records, and other evidence supporting
its financial obligations under this CRADA and, upon written request, will
provide the other Party a Fiscal Report according to Paragraph 4.3, which
delineates all payments made and all obligated expenses, along with the Final
Research Report described in Paragraph 4.2.
5.4
Capital Equipment. Collaborator’s commitment, if any, to provide IC with capital
equipment to enable the research and development activities under the Research
Plan appears in Appendix B. If Collaborator transfers to IC the capital
equipment or provides funds for IC to purchase it, then IC will own the
equipment. If Collaborator loans capital equipment to IC for use during the
CRADA, Collaborator will be responsible for paying all costs and fees associated
with the transport, installation, maintenance, repair, removal, or disposal of
the equipment, and IC will not be liable for any damage to the equipment.

Article 6.    Intellectual Property
6.1
Ownership of CRADA Subject Inventions, CRADA Data, and CRADA Materials. Subject
to the Government license described in Paragraph 7.5, the sharing requirements
of Paragraph 8.1 and the regulatory filing requirements of Paragraph 8.2, the
producing Party will retain sole ownership of and title to all CRADA Subject
Inventions, all copies of CRADA Data, and all CRADA Materials produced solely by
its employee(s). The Parties will own jointly all CRADA Subject Inventions
invented jointly and all CRADA Materials developed jointly by the Parties. Each
Party will retain the right to use, exploit and license its interest in the
invention (without consent of or accounting to the other Party) with the
understanding that both Parties will endeavor to cooperate in any licensing
strategy for such Joint Inventions. A PHS contractor’s or grantee’s rights in
data it generates will not be affected by this CRADA, except to the extent that
PHS (including any agency or department thereof) obtains rights to any
inventions or information developed or made by such contractor or grantee in
performing work under the Research Plan or the Protocol. The Parties acknowledge
that certain IC contractors who may perform DCTD Clinical Support Assays are
obligated to assign any and all intellectual property to NIH related to
Investigational Agent provided under this CRADA.

6.2
Reporting. The Parties will promptly report to each other in writing each CRADA
Subject Invention reported by their respective personnel, and any




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



CRADA Patent Applications filed thereon, resulting from the conduct of the
Research Plan or any other research or development activities under this CRADA.
Each Party will report all CRADA Subject Inventions to the other Party in
sufficient detail to determine inventorship, which will be determined in
accordance with U.S. patent law, These reports will be treated as Confidential
Information in accordance with Article 8. Formal reports will be made by and to
the Patenting and Licensing Offices identified on the Contacts Information Page
herein.
6.3
Filing of CRADA Patent Applications. Each Party will solely control and make
decisions regarding the filing of CRADA Patent Applications on the CRADA Subject
Inventions made solely by its employee(s), and will notify the other Party in
advance of filing. Collaborator will have the first opportunity to file CRADA
Patent Applications on joint CRADA Subject Inventions and will notify PHS of its
decision within [*] days of a joint Invention being reported by the Parties in
writing or at least [*] days before any patent filing deadline, whichever occurs
sooner. If Collaborator does not notify PHS of its decision on a particular
joint CRADA Subject Invention within the above time period or notifies PHS of
its decision not to file a CRADA Patent Application covering such joint
inventions, then PHS has the right to file a CRADA Patent Application on the
joint CRADA Subject Invention. Neither Party will be obligated to file a CRADA
Patent Application. Collaborator will place the following statement in any CRADA
Patent Application it files on a CRADA Subject Invention: “This invention was
created in the performance of a Cooperative Research and Development Agreement
with the National Institutes of Health, an Agency of the Department of Health
and Human Services. The Government of the United States has certain rights in
this invention.” If either Party files a CRADA Patent Application on a joint
CRADA Subject Invention, then the filing Party will include a statement within
the Patent Application that clearly identifies the Parties and states that the
joint CRADA Subject Invention was made under this CRADA.

6.4
CRADA Patent Expenses. Unless agreed otherwise, the Party filing a CRADA Patent
Application will pay all preparation and filing expenses, prosecution fees,
issuance fees, post issuance fees, patent maintenance fees, annuities,
interference expenses, and attorneys’ fees for that CRADA Patent Application and
any resulting Patent(s). If a license to any CRADA Subject Invention is granted
to Collaborator, then Collaborator will be responsible for all out-of-pocket
expenses and fees, past and future, in connection with the preparation, filing,
prosecution, and maintenance of any CRADA Patent Applications and Patents
claiming the CRADA Subject Inventions exclusively licensed to Collaborator and
will be responsible for a pro-rated share, divided equally among all licensees,
of those out-of-pocket expenses and fees for CRADA Subject Inventions
non-exclusively




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



licensed to Collaborator. Collaborator may waive its exclusive option or license
rights at any time, and incur no subsequent financial obligation for those CRADA
Patent Application(s) or Patent(s).
6.5
Prosecution of CRADA Patent Applications. The Party filing a CRADA Patent
Application will provide the non-filing Party with a copy of any patent office
official communication relating to prosecution of the CRADA Patent Application
within thirty (30) days of transmission of the communication. Each Party will
also provide the other Party with the power to inspect and make copies of all
documents retained in the applicable CRADA Patent Application or CRADA Patent
file. The Parties agree to consult with each other regarding the prosecution of
CRADA Patent Applications directed to jointly owned CRADA Subject Inventions. If
Collaborator elects to file and prosecute CRADA Patent Applications on jointly
owned CRADA Subject Inventions, then Collaborator agrees to use the U.S.P.T.O.
Customer Number Practice and/or grant PHS a power(s) of attorney (or equivalent)
necessary to assure PHS access to its intellectual property rights in these
CRADA Patent Applications. PHS and Collaborator will cooperate with each other
to obtain necessary signatures on CRADA Patent Applications, assignments, or
other documents.

Article 7.    Licensing
7.1
Background Inventions. Other than as specifically stated in the following
sentence, nothing in this CRADA will be construed to grant any rights in one
Party’s Background Invention(s) to the other Party, and such other Party obtains
no such rights. Each Party hereby grants the other Party the limited,
non-exclusive, royalty-free license under such granting Party’s Background
Invention(s) solely to the extent necessary for such other Party to conduct its
research and development activities as described in the Research Plan. The field
of use of such licenses will not exceed the scope of the Research Plan.

7.2
Collaborator’s License Option to CRADA Subject Inventions.

With respect to Government rights to any CRADA Subject Invention made solely by
an IC employee(s) or made jointly by an IC employee(s) and a Collaborator
employee(s) for which a CRADA Patent Application has been filed, PHS hereby
offers to the Collaborator the following options and grants:
7.2(a). For any such CRADA Subject Inventions that would be described in CRADA
Patent Applications that claim the use and/or the composition of the
Investigational Agent(s), PHS hereby grants to Collaborator: (i) an option to
elect



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



and obtain a royalty-free ([*] which will be pro-rated and divided equally among
all licensees), worldwide, non-exclusive license for commercial purposes with
the right to sublicense to Affiliates or collaborators working on behalf of
Collaborator for Collaborator’s development purposes; (ii) a time limited option
to negotiate an exclusive, or co-exclusive, if applicable, world-wide, royalty
bearing license for commercial purposes, including the right to grant
sublicenses, on terms to be negotiated in good faith by the Collaborator(s) and
PHS; and (iii) at Collaborator’s request, a paid-up, nonexclusive, royalty-free,
world-wide license for research purposes only. NIH retains the right to make and
use any Inventions covered by this Paragraph 7.2(a) for all non-profit research,
including for educational purposes and to permit other educational and
non-profit institutions to do so.
7.2(b). For CRADA Subject Inventions pursuant to research under this CRADA not
covered under Paragraph 7.2(a), including those that use non-publicly available
CRADA Data or specimens from patients treated with Investigational Agent under
the CRADA, (including specimens obtained from NCI CTEP-funded tissue banks) PHS
hereby grants to Collaborator: (i) a paid-up nonexclusive, nontransferable,
royalty-free, world-wide license for research purposes only; and (ii) a
nonexclusive, royalty-free, world-wide license to: (a) disclose such Inventions
to a regulatory authority when seeking marketing authorization of the
Investigational Agent, and (b) disclose such Inventions on a product insert or
other promotional material regarding the Investigational Agent after having
obtained marketing authorization from a regulatory authority. Notwithstanding
the above, PHS is under no obligation to file a CRADA Patent Application or
maintain patent prosecution for any such Inventions.
7.2(c). In addition, for Inventions made by NIH’ s Intramural Investigator(s) or
any other employees or agents of IC, which are or may be patentable or otherwise
protectable, as a result of research utilizing the Investigational Agent(s),
unreleased or non-publicly available CRADA Data or Investigational Agent-treated
specimens outside the scope of approval granted by the NCI CTEP (Unauthorized
Inventions): PHS agrees, at Collaborator’s request, to grant to Collaborator a
royalty-free ([*] which will be pro-rated and divided equally among all
licensees) exclusive or co-exclusive commercial license to Unauthorized
Inventions. NIH will retain a nonexclusive, nontransferable, irrevocable,
paid-up license from the Collaborator to practice the invention or have the
invention practiced throughout the world by or on behalf of the Government.
7.2(d). In addition to the license options to CRADA Subject Invention(s)
contained in Paragraphs 7.2(b) and 7.2(c) above, PHS hereby grants to
Collaborator an exclusive option to CRADA Subject Inventions to elect an



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



exclusive or nonexclusive commercialization license to such Inventions. The
field of use of this license option will not exceed the scope of the Research
Plan.
7.3
Exercise of Collaborator’s License Option. To exercise the option(s) or grant(s)
set forth in Paragraph 7.2, Collaborator must submit a written notice to the PHS
Patenting and Licensing Contact identified on the Contacts Information Page (and
provide a copy to the IC Contact for CRADA Notices) within [*] after either (i)
Collaborator receives written notice from PHS that a CRADA Patent Application
has been filed or (ii) the date on which Collaborator files a CRADA Patent
Application. The written notice exercising the option(s) will include a
completed “Application for License to Public Health Service Inventions” and will
initiate a negotiation period that expires [*] after the date of exercise of the
option. If PHS has not responded in writing to the last proposal by Collaborator
within this [*], the negotiation period will be extended to expire one (1) month
after PHS so responds, during which month Collaborator may accept in writing the
final license proposal of PHS. If PHS and Collaborator fail to reach agreement
within [*], (or such additional period as described above) on the terms for an
exclusive license for a particular Paragraph 7.2(a) Invention, then for a period
of [*] thereafter PHS agrees not to offer to license the Paragraph 7.2(a)
Invention to any third party on materially better terms than those last offered
to Collaborator without first offering such terms to Collaborator, in which case
Collaborator will have a period of [*] in which to accept or reject the offer.
In the absence of Collaborator’s exercise of the option with respect to a CRADA
Subject Invention, or upon election of a nonexclusive license to such Invention,
PHS will be free to license the CRADA Subject Invention to others. These time
periods may be extended at the sole discretion of PHS upon good cause shown in
writing by Collaborator.

7.4
Government License in IC Sole CRADA Subject Inventions and Joint CRADA Subject
Inventions. Pursuant to and subject to the terms of 15 U.S.C. § 3710a(b)(1)(A),
for CRADA Subject Inventions owned solely by IC or jointly by IC and
Collaborator, and licensed pursuant to the option of Paragraph 7.2, Collaborator
grants to the Government a nonexclusive, nontransferable, irrevocable, paid-up
license to practice the CRADA Subject Invention or have the CRADA Subject
Invention practiced throughout the world by or on behalf of the Government. In
the exercise of this license, the Government will not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. § 552(b)(4) or which would be
considered privileged or confidential if it had been obtained from a non-federal
party.

7.5
Government License in Collaborator Sole CRADA Subject Inventions.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Pursuant to and subject to the terms of 15 U.S.C. § 3710a(b)(2), for CRADA
Subject Inventions made solely by an employee of Collaborator, Collaborator
grants to the Government a nonexclusive, nontransferable, irrevocable, paid-up
license to practice the CRADA Subject Invention or have the CRADA Subject
Invention practiced throughout the world by or on behalf of the Government for
research or other Government purposes.
7.6
Third Party License. Pursuant to and subject to the terms of 15 U.S.C. §
3710a(b)(1)(B), if PHS grants Collaborator an exclusive, or co-exclusive,
license to a CRADA Subject Invention made solely by an IC employee or jointly
with a Collaborator employee, the Government will retain the right to require
Collaborator to grant to a responsible applicant a nonexclusive, partially
exclusive, or exclusive sublicense to use the CRADA Subject Invention in
Collaborator’s licensed field of use on terms that are reasonable under the
circumstances; or, if Collaborator does not grant such a license to the extent
required under the above code section, to grant such a license itself. The
exercise of these rights by the Government will only be in exceptional
circumstances and only if the Government determines (i) the action is necessary
to meet health or safety needs that are not reasonably satisfied by
Collaborator, (ii) the action is necessary to meet requirements for public use
specified by federal regulations, and such requirements are not reasonably
satisfied by Collaborator; or (iii) Collaborator has failed to comply with an
agreement containing provisions described in 15 U.S.C. § 3710a(c)(4)(B). The
determination made by the Government under this Paragraph is subject to
administrative appeal and judicial review under 35 U.S.C. § 203(b).

7.7
Third-Party Rights In IC Sole CRADA Subject Inventions. For a CRADA Subject
Invention conceived prior to the Effective Date solely by an IC employee that is
first actually reduced to practice after the Effective Date in the performance
of the Research Plan, the option offered to Collaborator in Paragraph 7.2 may be
restricted if, prior to the Effective Date, PHS had filed a CRADA Patent
Application and has either offered or granted a license in the CRADA Subject
Invention to a third party. Collaborator nonetheless retains the right to apply
for a license to any such CRADA Subject Invention in accordance with the terms
and procedures of 35 U.S.C. § 209 and 37 C.F.R. Part 404.

7.8
Joint CRADA Subject Inventions Not Exclusively Licensed by Collaborator. If
Collaborator does not acquire an exclusive commercialization license in a joint
CRADA Subject Invention in all fields of use then, for those fields of use not
exclusively licensed to Collaborator, each Party will have the right to use the
joint CRADA Subject Invention and to license its use to others, and each Party
will cooperate with the other, as necessary, to fulfill international licensing




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



requirements. The Parties may agree to a joint licensing approach for any such
remaining fields of use.
Article 8.    Rights of Access and Publication
8.1
Right of Access to CRADA Data and CRADA Materials. IC and Collaborator agree to
exchange all CRADA Data and to share all CRADA Materials. If the CRADA is
terminated, both Parties agree to provide CRADA Materials in quantities needed
to complete the Research Plan. Such provision will occur before the termination
date of the CRADA or sooner, if required by the Research Plan. If Collaborator
possesses any human biological specimens from clinical trials under the CRADA,
the specimens must be handled as described in the Protocol or as otherwise
directed by IC before the termination date of the CRADA.

8.2
Use of CRADA Data and CRADA Materials. The Parties will be free to utilize CRADA
Data and CRADA Materials internally for their own purposes, consistent with
their obligations under this CRADA. IC may share CRADA Data or CRADA Materials
with any contractors, grantees, or agents it has engaged to conduct the Research
Plan, provided the obligations of this Article 8.2 are simultaneously conveyed.
Collaborator may share CRADA Data or CRADA Materials with any contractors,
Affiliates, development partners, licensees or agents it has engaged to conduct
the Research Plan, and with any of its Licensees, provided the obligations of
this Article 8.2 are simultaneously conveyed. For clarity, such Collaborator
development partners also include entities (including Licensees) that
Collaborator (or its Affiliate) engages to further develop and/or commercialize
Investigational Agent or product containing Investigational Agent, or with whom
it has contracted to further research, develop or commercialize the
Investigational Agent or such a product. Collaborator shall not transfer any
confidential CRADA Data provided by IC to any third party other than as
permitted in this section without the written permission of the NCI (such
permission not to be unreasonably withheld). Following NCI’s permission,
Collaborator and such third party shall enter into a Confidential Disclosure
Agreement with confidentiality terms at least as stringent as those set forth
herein. Collaborator can then transfer the data to such third party.

8.2.1
CRADA Data and Raw Data.
Collaborator and IC will use reasonable efforts to keep CRADA Data and Raw Data
confidential until published. To the extent permitted by law, each Party (or it
authorized collaborators and partners as described in Article 8.2 above) will
have the right to use any and all CRADA Data and Raw Data (subject to Article
8.10) in and for any regulatory filing or related CRADA




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Subject Inventions filing by or on behalf of the Party.
8.2.2
CRADA Materials.
Collaborator and IC will use reasonable efforts to keep descriptions of CRADA
Materials confidential until published. Collaborator acknowledges that the basic
research mission of PHS includes sharing with third parties for further research
those research resources made in whole or in part with NIH funding. Consistent
with this mission and the tenets articulated in “Sharing of Biomedical Research
Resources: Principles and Guidelines for Recipients of NIH Research Grants and
Contracts,” December 1999, available at
http://ott.od.nih.gov/NewPages/RTguide_final.html, following publication either
Party may make available to third parties for further research those CRADA
Materials made jointly by both PHS and Collaborator.

Notwithstanding the above, if those joint CRADA Materials are the subject of a
pending CRADA Patent Application or a CRADA Patent, or were created using a
patent-pending or patented material or technology, the Parties may agree to
restrict distribution or freely distribute them. Either Party may distribute
those CRADA Materials made solely by the other Party only upon written consent
from that other Party or that other Party’s designee.

8.3
Confidential Information. Each Party agrees to limit its disclosure of
Confidential Information to the amount necessary to carry out the Research Plan,
and otherwise to perform the rights and obligations under this Agreement, and
will place a confidentiality notice on all this information. A Party orally
disclosing Confidential Information to the other Party will summarize the
disclosure in writing and provide it to the other Party within fifteen (15) days
of the disclosure. Each Party receiving Confidential Information agrees to use
it only for the purposes described in the Research Plan. Either Party may object
to the designation of information as Confidential Information by the other
Party.

8.4
Protection of Confidential Information. Confidential Information of a Party will
not be disclosed, copied, reproduced or otherwise made available by the other
Party to any other person or entity without the consent of the owning or
providing Party except as required by a court or administrative body of
competent jurisdiction, or federal law or regulation. Each Party agrees to use
reasonable efforts to maintain the confidentiality of Confidential Information
of the other Party, which will in no instance be less effort than the Party uses
to protect its own Confidential Information. Each Party agrees that a Party
receiving Confidential




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Information will not be liable for the disclosure of that portion of the
Confidential Information which, after notice to and consultation with the
disclosing Party, the receiving Party determines may not be lawfully withheld,
provided the disclosing Party has been given a reasonable opportunity to seek a
court order to enjoin disclosure.
8.5
Human Subject Protection. The research to be conducted under this CRADA involves
Human Subjects or human tissues within the meaning of 45 C.F.R. Part 46, and all
research to be performed under this CRADA will conform to applicable federal
laws and regulations. Additional information is available from the HHS Office
for Human Research Protections (http://www.hhs.gov/ohrp/).

8.6
Duration of Confidentiality Obligation. The obligation to maintain the
confidentiality of Confidential Information will expire at the earlier of the
date when the information is no longer Confidential Information as defined in
Article 2 or [*] after the expiration or termination date of this CRADA, except
for IPI, for which the obligation to maintain confidentiality will extend
indefinitely. Collaborator may request an extension to this term when necessary
to protect Confidential Information relating to products not yet commercialized.

8.7
Publication. The Parties are encouraged to make publicly available the results
of their activities under the Research Plan. However, Collaborator will not
publish or publically disclose any CRADA Data provided by NCI or by NCI
Investigators under the CRADA without NCI’s permission. Before Collaborator, NCI
or NCI Investigator submits a paper or abstract for publication disclosing a
CRADA Subject Invention, CRADA Data, or CRADA Materials, the other Party will
have thirty (30) days to review proposed manuscripts and three (3) days to
review proposed abstracts to assure that Confidential Information is protected.
Either Party may request in writing that such a proposed publication be delayed
for up to thirty (30) additional days as necessary to file a CRADA Patent
Application. Manuscripts to be submitted for publication by NCI Investigators
will be sent to NCI’s Regulatory Affairs Branch [NCICTEPpubs@mail.nih.gov] for
forwarding to Collaborator for review as soon as they are received and in
compliance with the timelines outlined above. Abstracts to be presented by NCI
Investigators will be sent to NCI’s Regulatory Affairs Branch
[NCICTEPpubs@mail.nih.gov] for forwarding to Collaborator as soon as they are
received, preferably no less than three (3) days prior to submission, but prior
to presentation or publication, to allow for review by Collaborator as above and
for preservation of U.S. or foreign patent rights. No Collaborator Confidential
Information will be published by NCI or by any Clinical Investigator without
Collaborator’s consent, such consent not to be unreasonably withheld.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



8.8
Clinical Investigators’ Research and Non-Clinical Investigators’ Development
Activities. In pursuing the development of Investigational Agent pursuant to
this CRADA, NCI may utilize contractors and Extramural Investigators that are
not NCI employees for part or all of the completion of this Research Plan, which
may cover Non-Clinical Studies and clinical studies, through Funding Agreements
and MTAs. Participation in DCTD-sponsored clinical trials by these investigators
shall be determined after competitive solicitation and review of Protocol
Letters of Intent (LOIs) and study Protocols by CTEP, NCI. All Funding
Agreements and MTAs for the conduct of extramural Non-Clinical Studies and
clinical trials will include the Intellectual Property Option to Collaborator
(including any updates) offering Collaborator first rights of negotiation to
extramural Inventions (web site:
http://ctep.cancer.gov/industryCollaborations2/intellectual_property.htm).
Although this CRADA does not grant to Collaborator any rights to Inventions made
or Raw Data generated by NCI’s contractors or grantees (except to the extent
that the IC contractors who may perform DCTD Clinical Support Assays are
obligated to assign any intellectual property to NIH related to Investigational
Agent provided under this CRADA), as they are not parties to this CRADA, NCI
agrees that:

8.8.1    With regard to Collaborator’s Confidential Information, NCI will
require all the NCI Investigators to agree to confidentiality provisions at
least as restrictive as those provided in this CRADA, and subject to
Collaborator’s use of CRADA Data and Raw Data for obtaining regulatory approval
for marketing Investigational Agent.
8.8.2    If Collaborator wants access to Raw Data or any other data in the
possession of the NCI Investigators working with Investigational Agent under a
Funding Agreement or MTAs, Collaborator must first contact the Regulatory
Affairs Branch (RAB), CTEP, NCI [Telephone 301-496-7912; anshers@mail.nih.gov].
Subsequent to authorization by RAB, Collaborator may directly contact the NCI
Investigators. Collaborator will bear any costs associated with Raw Data
provided in formats customized for Collaborator, which costs will be paid by
Collaborator directly to the NCI Investigators.
8.8.3    If Collaborator does not continue to use commercially reasonable
efforts to conduct the development or (if regulatory approval is obtained)
commercialization of Investigational Agent without the transfer of its
development or (if applicable) commercialization efforts to another party within
ninety (90) days of discontinuation of all such efforts, NCI has the right to
make CRADA Data and Raw Data in NCI’s possession or control available to a third
party. NCI will provide prior written notice to Collaborator of such disclosure.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



8.9
Multi-Party Data Rights. For clinical Protocol(s) and Non-Clinical Study(ies)
where Investigational Agent is used in combination with another investigational
agent supplied to NCI pursuant to a CTA or CRADA between NCI and an entity not a
Party to this CRADA (hereinafter referred to as “Third Party”), the access and
use of Multi-Party Data by the Collaborator and Third Party shall be
co-exclusive as follows:

8.9.1    NCI will provide both Collaborator and Third Party with notice
regarding the existence and nature of the agreements governing their
collaborations with NIH, the design of the proposed combination Protocol(s) or
Non-Clinical Study(ies), and the existence of any obligations that might
restrict NCI’s participation in the proposed combination Protocols or
Non-Clinical Study(ies).
8.9.2    Collaborator shall agree to permit use of the Multi-Party Data from
these trials by Third Party to the extent necessary to allow Third Party to
develop, obtain regulatory approval for, or commercialize its own
investigational agent(s). However, this provision will not apply unless Third
Party also agrees to Collaborator’s reciprocal use of Multi-Party Data.
8.9.3    Collaborator and Third Party must agree in writing, by signing the drug
approval forms for clinical Protocols, prior to the commencement of the
combination Protocol(s) or Non-Clinical Study(ies) that each will use the
Multi-Party Data solely for the development, regulatory approval, and
commercialization of its own investigational agent(s).
8.10
Access, review and receipt of Identifiable Private Information. Collaborator
access to and review of Identifiable Private Information shall be only for
on-site quality auditing. Collaborator will receive Identifiable Private
Information only if necessary for purposes of satisfying FDA or other health
authorities’ reporting requirements, and for internal research purposes,
directly related to obtaining regulatory approval of Investigational Agent.
Collaborator is prohibited from access, review, receipt, or use of such
information for other purposes. All IRB approved Protocols and informed consent
documents related to this research project will clearly describe this practice.
If the Collaborator will have access to Identifiable Private Information, the
Protocol and the informed consent must clearly state (i) the existence of the
Collaborator; (ii) the Collaborator’s access to Identifiable Private
Information, if any; and (iii) the extent to which confidentiality will be
maintained. For clinical Protocol(s) involving a third party, the other party’s
access, review, receipt, or use of Identifiable Private Information shall be
subject to the same limitations as described in this Article 8.10.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Article 9.    Representations and Warranties
9.1
Representations of IC. IC hereby represents to Collaborator that:

9.1.1
IC has the requisite power and authority to enter into this CRADA and to perform
according to its terms, and that IC’s official signing this CRADA has authority
to do so.

9.1.2
To the best of its knowledge and belief, neither IC nor any of its personnel
involved in this CRADA is presently subject to debarment or suspension by any
agency of the Government which would directly affect its performance of the
CRADA. Should IC or any of its personnel involved in this CRADA be debarred or
suspended during the term of this CRADA, IC will notify Collaborator within
thirty (30) days of receipt of final notice.

9.2
Representations and Warranties of Collaborator. Collaborator hereby represents
and warrants to IC as of the Effective Date that:

9.2.1
Collaborator has the requisite power and authority to enter into this CRADA and
to perform according to its terms, and that Collaborator’s official signing this
CRADA has authority to do so.

9.2.2
To the best of its knowledge and belief, neither Collaborator nor any of its
personnel involved in this CRADA, including Affiliates, agents, and contractors
are presently subject to debarment or suspension by any agency of the
Government. Should Collaborator or any of its personnel involved in this CRADA
be debarred or suspended during the term of this CRADA, Collaborator will notify
IC within thirty (30) days of receipt of final notice.

9.2.3
Subject to Paragraph 12.3, and if and to the extent Collaborator has agreed to
provide funding under Appendix B, Collaborator is financially able to satisfy
these obligations in a timely manner.

9.2.4
The Investigational Agent provided by Collaborator under this CRADA has or will
have been produced in accordance with the FDA’s current Good Manufacturing
Practice set out in 21 C.F.R. §§ 210-211, and ICH Q7, and meets or will meet the
specifications cited in the Certificate of Analysis and Investigator’s Brochure
provided.

Article 10.    Expiration and Termination



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



10.1
Expiration. This CRADA will expire on the last date of the term set forth on the
Summary Page. In no case will the term of this CRADA extend beyond the term
indicated on the Summary Page unless it is extended in writing in accordance
with Paragraph 13.6.

10.2
Termination by Mutual Consent. IC and Collaborator may terminate this CRADA at
any time by mutual written consent.

10.3
Unilateral Termination. Either IC or Collaborator may unilaterally terminate
this CRADA at any time by providing written notice at least sixty (60) days
before the desired termination date. IC may, at its option, retain funds
transferred to IC before unilateral termination by Collaborator for use in
completing the Research Plan. If Collaborator terminates this Agreement before
the completion of all approved or active Protocol(s), then Collaborator will
supply enough Investigational Agent (and Placebo, if applicable) to complete
these Protocol(s) unless termination is for safety concerns.

10.4
Funding for IC Personnel. If Collaborator has agreed to provide funding for IC
personnel and this CRADA is mutually or unilaterally terminated by Collaborator
before its expiration, then Collaborator agrees that funds for that purpose will
be available to IC for a period of six (6) months after the termination date or
until the expiration date of the CRADA, whichever occurs sooner. If there are
insufficient funds to cover this expense, Collaborator agrees to pay the
difference.

10.5
New Commitments. Neither Party will incur new expenses related to this CRADA
after expiration, mutual termination, or a notice of a unilateral termination,
and each Party will, to the extent feasible, cancel all outstanding commitments
and contracts by the termination date. Collaborator acknowledges that IC will
have the authority to retain and expend any funds provided by the Collaborator
during the term of this CRADA (if any) for up to [*] subsequent to the
expiration or termination date to cover any unpaid costs obligated during the
term of the CRADA in undertaking the activities set forth in the Research Plan.

10.6
Collaborator Failure to Continue Development. If Collaborator permanently ceases
the further development of the Investigational Agent (other than due to safety
or) without the license or other transfer of its active development efforts,
assets, and obligations to a third party within [*] of such discontinuation,
Collaborator agrees that IC may request the right to continue developing the
Investigational Agent. In such event, Collaborator agrees (subject to its other
contractual obligations) to transfer to IC such information in its possession
and control as is necessary to enable IC to contract for the manufacture of the




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Investigational Agent and, unless discontinued for reasons relating to safety as
determined by the data safety monitoring board, to provide the Investigational
Agent (and Placebo, if any) in Collaborator’s inventory to IC for the completion
of ongoing and approved clinical studies.

The foregoing is subject to the following: it is understood that in no event
shall Collaborator have any obligation to grant rights or to assist IC, and that
Collaborator is under no obligation in any event to assist IC in any manufacture
or use of Investigational Agent.
Article 11.    Disputes
11.1
Settlement. Any dispute arising under this CRADA which is not disposed of by
agreement of the NIH CRADA Extramural Investigator/Officer(s) and CRADA
Collaborator PI(s) will be submitted jointly to the signatories of this CRADA.
If the signatories, or their designees, are unable to jointly resolve the
dispute within thirty (30) days after notification thereof, the Assistant
Secretary for Health (or his/her designee or successor) will propose a
resolution. Nothing in this Paragraph will prevent any Party from pursuing any
additional administrative remedies that may be available and, after exhaustion
of such administrative remedies, pursuing all available judicial remedies.

11.2
Continuation of Work. Pending the resolution of any dispute or claim pursuant to
this Article 11, the Parties each agree that performance of all of its
obligations will be pursued diligently, using reasonable, good faith efforts,
except to the extent that breach by a Party of its obligations under this
Agreement impairs the ability of the other Party to perform its obligations.

Article 12.    Liability
12.1
NO WARRANTIES. EXCEPT AS SPECIFICALLY STATED IN ARTICLE 9, THE PARTIES MAKE NO
EXPRESS OR IMPLIED WARRANTY AS TO ANY MATTER WHATSOEVER, INCLUDING THE
CONDITIONS OF THE RESEARCH OR ANY INVENTION OR MATERIAL, WHETHER TANGIBLE OR
INTANGIBLE, MADE OR DEVELOPED UNDER OR OUTSIDE THE SCOPE OF THIS CRADA, OR THE
OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH
OR ANY INVENTION OR MATERIAL, OR THAT A TECHNOLOGY UTILIZED BY A PARTY IN THE
PERFORMANCE OF THE RESEARCH PLAN DOES NOT INFRINGE ANY THIRD-PARTY PATENT
RIGHTS.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



12.2
Indemnification and Liability.
No indemnification for any loss, claim, damage, or liability is intended or
provided by either Party under this CRADA. Each Party shall be liable for any
loss, claim, damage, or liability that said Party incurs as a result of said
Party’s activities under this CRADA, except that IC, as an agency of the
Government, assumes liability only to the extent provided under the Federal Tort
Claims Act , 28 U.S.C. Chapter 171.

12.3
Force Majeure. Neither Party will be liable for any unforeseeable event beyond
its reasonable control and not caused by its own fault or negligence, which
causes the Party to be unable to perform its obligations under this CRADA, and
which it has been unable to overcome by the exercise of due diligence. If a
force majeure event occurs, the Party unable to perform will promptly notify the
other Party. It will use its best efforts to resume performance as quickly as
possible and will suspend performance only for such period of time as is
necessary as a result of the force majeure event.

12.4
Neither Party will be liable to the other Party under this Agreement for any
indirect, consequential, special, punitive or exemplary damages, regardless of
the cause or the theory of liability, and regardless if a Party was aware of the
risk of such damages.

Article 13.    Miscellaneous
13.1
Governing Law. The construction, validity, performance and effect of this CRADA
will be governed by U.S. federal law, as applied by the federal courts in the
District of Columbia. If any provision in this CRADA conflicts with or is
inconsistent with any U.S. federal law or regulation, then the U.S. federal law
or regulation will preempt that provision.

13.2
Compliance with Law. IC and Collaborator agree that they will comply with, and
advise any contractors, grantees, or agents they have engaged to conduct the
Research Plan to comply with, all applicable Executive Orders, statutes, and HHS
regulations relating to research on human subjects (45 C.F.R. Part 46, 21 C.F.R.
Parts 50 and 56) and relating to the appropriate care and use of laboratory
animals (7 U.S.C. §§ 2131 et seq.; 9 C.F.R. Part 1, Subchapter A). IC and
Collaborator will advise any contractors, grantees, or agents they have engaged
to conduct clinical trials for this CRADA that they must comply with all
applicable federal regulations for the protection of Human Subjects, which may
include the Standards for Privacy of Individually Identifiable Health
Information set forth in 45 C.F.R. Part 164 and Corporate Integrity Policy.
Collaborator agrees to ensure




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



that its employees, contractors, and agents who might have access to a “select
agent or toxin” (as that term is defined in 42 C.F.R. §§ 73.4-73.5) transferred
from IC is properly licensed to receive the “select agent or toxin.”
13.3
Waivers, None of the provisions of this CRADA will be considered waived by any
Party unless a waiver is given in writing to the other Party. The failure of a
Party to insist upon strict performance of any of the terms and conditions
hereof, or failure or delay to exercise any rights provided herein or by law,
will not be deemed a waiver of any rights of any Party.

13.4
Headings. Titles and headings of the articles and paragraphs of this CRADA are
for convenient reference only, do not form a part of this CRADA, and will in no
way affect its interpretation.

13.5
Severability. The illegality or invalidity of any provisions of this CRADA will
not impair, affect, or invalidate the other provisions of this CRADA.

13.6
Amendments. Minor, immaterial modifications to the Research Plan may be made by
the mutual written consent of the NIH CRADA Extramural Investigator/Officer(s)
and CRADA Collaborator PI(s). Substantial or material changes to the Research
Plan (Appendix A of this CRADA) and any changes to the CRADA including
extensions of the term will become effective only upon a written amendment
signed by the signatories to this CRADA or by their representatives duly
authorized to execute an amendment. A change will be considered substantial if
it directly expands the range of the potential CRADA Subject Inventions, alters
the scope or field of any license option governed by Article 7, or requires a
significant increase in the contribution of resources by either Party.

13.7
Assignment. Neither this CRADA nor any rights or obligations of any Party
hereunder shall be assigned or otherwise transferred by either Party without the
prior written consent of the other Party, except as provided below. The
Collaborator acknowledges the applicability of 41 U.S.C. § 15, the Anti
Assignment Act, to this Agreement. The Parties agree that the identity of the
Collaborator is material to the performance of this CRADA and that the duties
under this CRADA are nondelegable. However, Collaborator may assign this
Agreement, and its respective rights and transfer its respective duties, without
any consent to either: (a) its Affiliate, or (b) its successor in interest
pursuant to the acquisition, merger or consolidation of Collaborator with
another business entity, provided that if Collaborator assigns this Agreement,
and its respective rights and transfers its respective duties to its successor
in interest pursuant to the acquisition, merger or consolidation of Collaborator
with another business entity, NIH may




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



immediately terminate this Agreement on written notice to Collaborator, provided
such notice is given by NIH within 30 days of such assignment, at its reasonable
discretion. In the event Collaborator assigns this Agreement pursuant to the
foregoing, Collaborator shall immediately give NIH written notice of the
assignment and the name of the assignee.
13.8
Notices. All notices pertaining to or required by this CRADA will be in writing,
signed by an authorized representative of the notifying Party, and delivered by
first class, registered, or certified mail, or by an express/overnight
commercial delivery service, prepaid and properly addressed to the other Party
at the address designated on the Contacts Information Page, or to any other
address designated in writing by the other Party. Notices will be considered
timely if received on or before the established deadline date or sent on or
before the deadline date as verifiable by U.S. Postal Service postmark or dated
receipt from a commercial carrier. Notices regarding the exercise of license
options will be made pursuant to Paragraph 7.3. Either Party may change its
address by notice given to the other Party in the manner set forth above.

13.9
Independent Contractors. The relationship of the Parties to this CRADA is that
of independent contractors and not agents of each other or joint venturers or
partners. Each Party will maintain sole and exclusive control over its personnel
and operations. If Collaborator elects to perform any portion of the Research
Plan through a contractor or consultant, Collaborator agrees to incorporate into
such contract all provisions necessary to ensure that the work of such
contractor or consultant is governed by the terms of the CRADA, including, but
not limited to a provision for the assignment of inventions of the contractor or
consultant to the Collaborator.

In conducting a portion of the CRADA research, it may be necessary for NCI to
utilize the services of NCI’s contractors or subcontractors. As described in
Article 8.8, certain contractors perform under Funding Agreements and MTAs,
which include an Intellectual Property Option to Collaborator offering
Collaborator first rights of negotiation to extramural Inventions (web site:
http://ctep.cancer.gov/industryCollaborations2/intellectual_property.htm).
Other NCI contractors or subcontractors, including those performing the DCTD
Clinical Support Assays, are subject to a Determination of Exceptional
Circumstances (35 U.S.C. § 202(a)(ii)), through which their rights in Inventions
made using the Investigational Agent are assigned to the Government. Such
Inventions are then subject to the terms of this CRADA.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



13.10
Use of Name; Press Releases. By entering into this CRADA, the Government does
not directly or indirectly endorse any product or service that is or will be
provided, whether directly or indirectly related to either this CRADA or to any
patent or other intellectual-property license or agreement that implements this
CRADA by Collaborator, its successors, assignees, or licensees. Collaborator
will not in any way state or imply that the Government or any of its
organizational units or employees endorses any product or services. Each Party
agrees to provide proposed press releases that reference or rely upon the work
under this CRADA to the other Party for review and comment at least five (5)
business days before publication. Either Party may disclose the Title and
Abstract of the CRADA to the public without the approval of the other Party, and
Collaborator may disclose this CRADA and all related documents to the extent
such disclosure is required by securities laws or regulations or other
applicable law or court order, provided that Collaborator shall use reasonable
efforts to obtain such confidential treatment of proprietary or confidential
aspects of the CRADA as are available under applicable law.

13.11
Reasonable Consent. Whenever a Party’s consent or permission is required under
this CRADA, its consent or permission will not be unreasonably withheld.

13.12
Export Controls. Collaborator agrees to comply with U.S. export law and
regulations, including 21 U.S.C. 382 and 21 CFR Part 312.110. If Collaborator
has a need to transfer any CRADA Materials made in whole or in part by IC, or IC
Materials, or IC’s Confidential Information to a person located in a country
other than the United States, to an Affiliate organized under the laws of a
country other than the United States, or to an employee of Collaborator in the
United States who is not a citizen or permanent resident of the United States,
Collaborator will acquire any and all necessary export licenses and other
appropriate authorizations.

13.13
Entire Agreement. This CRADA (including all Appendixes attached hereto, which
are deemed incorporated into and part of this Agreement) constitutes the entire
agreement between the Parties concerning the subject matter of this CRADA and
supersedes any prior understanding or written or oral agreement, including the
original Letter of Intent for CRADA #02166 which was executed between NCI and
Newlink on May 23, 2007 and its eight (8) amendments to extend the term of the
CRADA Letter of Intent to May 23, 2012, through eight amendments executed by NCI
and Newlink. The original CRADA Letter of Intent and its amendments are attached
with this CRADA as Appendix D.

13.14
Survivability. The provisions of Paragraphs 3.3, 3.4, 3.7.1, 3.7.2 (last
sentence), 3.7.3, 4.2, 4.4, 4.5, 5.4, 6.1-9.1, 10.3-10.6, 11.1, 11.2, 12.1-12.3,
13.1-13.3, 13.7,




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



13.10, 13.13 and 13.14 will survive the expiration or early termination of this
CRADA.
SIGNATURES BEGIN ON THE NEXT PAGE



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





SIGNATURE PAGE


ACCEPTED AND AGREED
BY EXECUTING THIS AGREEMENT, EACH PARTY REPRESENTS THAT ALL STATEMENTS MADE
HEREIN ARE TRUE, COMPLETE, AND ACCURATE TO THE BEST OF ITS KNOWLEDGE.
COLLABORATOR ACKNOWLEDGES THAT IT MAY BE SUBJECT TO CRIMINAL, CIVIL, OR
ADMINISTRATIVE PENALTIES FOR KNOWINGLY MAKING A FALSE, FICTITIOUS, OR FRAUDULENT
STATEMENT OR CLAIM.
FOR IC:
/s/ James H. Doroshow     
James H. Doroshow, M.D.
Deputy Director, National Cancer Institute




3/8/2012     
Date
FOR COLLABORATOR:
/s/Nicholas N. Vahanian     
Signature 

Typed Name: Nicholas N. Vahanian, M.D.
Title: President and Chief Medical Officer




3/27/2012     
Date






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





CONTACTS INFORMATION PAGE

CRADA Notices
For IC:
Sherry S. Ansher, Ph.D.
Regulatory Affairs Branch
Cancer Therapy Evaluation
Program, DCTD, NCI
6130 Executive Blvd, Suite 7111
Rockville, MD 20852
Tel. 301-496-7912
Fax: 301-402-1584
For Collaborator:
Nicholas N. Vahanian, M.D.
President and Chief Medical Officer
2503 S. Loop Drive
Bldg. 5, Suite 5100
Ames, IA 50010-8646
Tel: 515-598-2922 (office)
Fax: 515-296-5557





Patenting and Licensing
For IC:
Division Director, Division of Technology
Development and Transfer
NIH Office of Technology Transfer
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804
Tel: 301-496-7057
Fax: 301-402-0220
For Collaborator (if separate from above):





Delivery of Materials Identified In Appendix B (if any)
For IC:
For Collaborator:
N/A
N/A

 



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





SUMMARY PAGE

EITHER PARTY MAY, WITHOUT FURTHER CONSULTATION OR PERMISSION, RELEASE THIS
SUMMARY PAGE TO THE PUBLIC.
TITLE OF CRADA: Clinical Development of NewLink Genetics’
1-Methyl-[d]-Tryptophan, an indoleamine 2,3-dioxygenase (IDO) Inhibitor, as an
Anti-Cancer Agent
PHS [IC] Component:
National Cancer Institute
NIH CRADA Extramural
Investigator/Officer(s):
Drs. Howard Streicher and Jeffrey Abrams
 
 
Collaborator:
NewLink Genetics Corporation
CRADA Collaborator Principal Investigators:
Drs. Charles Link and Nicholas Vahanian
 
 
Term of CRADA:
Nine (9) years from the Effective Date



ABSTRACT OF THE RESEARCH PLAN:
NewLink Genetics Corporation and the National Cancer Institute have entered into
a Cooperative Research and Development Agreement (“CRADA”) under which they will
collaborate on the non-clinical and clinical development of
1-methyl-D-tryptophan (also known as 1MT), an indoleamine 2,3-dioxygenase (IDO)
inhibitor, as an anti-cancer agent.





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

APPENDIX A: RESEARCH PLAN

Title of CRADA

Clinical Development of NewLink Genetics Corporation’s 1-Methyl-[d]-Tryptophan,
an indoleamine 2,3-dioxygenase (IDO) Inhibitor, as an Anti-Cancer Agent
NIH CRADA Extramural Investigator/Officer(s)
Dr. Howard Streicher
Dr. Jeffrey Abrams

CRADA Collaborator Principal Investigators
Dr. Charles Link
Dr. Nicholas Vahanian

Term of CRADA
Nine (9) years from the Effective Date
1.
RESEARCH GOAL OF CRADA

The overall goal of this CRADA is to collaborate with NewLink Genetics
Corporation (hereafter NewLink or Collaborator) on the clinical development of
1-methyl-D-tryptophan (also known as 1MT, NSC721782, or Investigational Agent)
for the treatment of cancers that overexpress indoleamine 2,3-dioxygenase (IDO)
and other cancers in which IDO plays a critical immunological role.
2.
SCIENTIFIC BACKGROUND

The enzyme IDO catalyzes tryptophan degradation. IDO can be a potent effector of
immunosuppression and of tolerance induction in certain settings; for example,
expression of IDO in the placenta maintains maternal tolerance towards the
fetus. Tumors create a state of immunologic unresponsiveness (tolerance) toward
their own antigens, which allows tumors to escape the host’s immune system. This
also imposes a barrier to effective anti-tumor immunotherapy. One molecular
mechanism contributing to this tolerance is expression of the immunosuppressive
enzyme IDO, leading to inhibition of T-cell response. Expression of IDO by human
and mouse antigen-presenting cells inhibits T cell mediated immune responses in
vitro and in vivo. Tumor cells transfected with IDO become immunosuppressive in
vivo, and expression of IDO has been reported in tumor cells from a variety of
human tumors. IDO is also expressed by a population of host antigen-presenting
cells (dendritic cells) found in tumor-draining lymph nodes of melanoma, breast
cancer, and a variety of other tumors, which may act to create tolerance to
tumor antigens. Therefore, IDO may be a primary molecular target for cancer
immunotherapy and inhibition of the IDO pathway may assist in breaking tumor
tolerance.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

Studies have shown that the small-molecule 1MT possesses immune-enhancing
activity by inhibiting IDO in a variety of animal models. 1MT can inhibit IDO
enzyme activity in vitro and can prevent IDO-mediated immunosuppression in vivo.
1MT has also been shown to be synergistic with a number of commonly used
chemotherapeutic agents. Thus, 1MT may potentially be used as a novel immune
modulator in cancer immunotherapy.
3.
BACKGROUND AND CONTRIBUTIONS OF THE PARTIES

NewLink is a biopharmaceutical company applying proprietary techniques in cancer
biology to produce new diagnostic and therapeutic agents for cancer patients.
A CRADA Letter of Intent (LOI) between NCI and Newlink was executed in May 2007
to permit pre-clinical and clinical development of 1MT. Copies of the original
CRADA LOI and its amendments are attached in this CRADA as Appendix D. Under the
CRADA LOI, DCTD, NCI completed [*] and [*] using 1MT, and manufactured the
clinical formulation of 1MT to support DCTD-sponsored clinical trials. DCTD also
filed a DCTD-sponsored IND for 1MT and initiated phase 1 clinical trials using
1MT. The following clinical trials were initiated under the CRADA LOI and are
currently ongoing and will be completed under this CRADA:
P8784: A Phase 1 Study of 1-Methyl-D-tryptophan (NSC-721782; IND # 78060) in
Combination with Docetaxel in Metastatic Solid Tumors, and
P8045: A Phase 1 Study of 1-Methyl-D-Tryptophan in Patients with Advanced
Malignancies.
4.
DESCRIPTION OF THE CRADA RESEARCH PLAN

The Division of Cancer Treatment and Diagnosis (DCTD), NCI and Collaborator are
interested in the evaluation of Investigational Agent in a clinical development
program that includes various tumor types. DCTD will sponsor Investigational
Agent phase 1 and phase 2 clinical trials that will help determine the safety,
efficacy and the potential spectrum of Investigational Agent anti-tumor
activity. DCTD and Collaborator are also interested in evaluating
Investigational Agent in combination with other novel investigational agents.
DCTD may also support intramural and extramural Non-Clinical Studies that focus
on identifying assays for monitoring the biologic activity of Investigational
Agent, as well as studies for combination of Investigational Agent with other
investigational targeted agents. These Non-Clinical Studies are aimed to support
the clinical trials that will be conducted under the CRADA, and might involve
convening a meeting of scientific experts and ultimately sponsoring core
laboratories with expertise in the performance of appropriate assays with
patient material.
In addition, DCTD may also support assay development via internal mechanisms
(DCTD Clinical Support Assays). These assays (described in Section 5(C)1 below)
will be conducted



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

using internal NCI resources and are intended to further the clinical
development of Investigational Agent and provide information regarding targets
and assay development to the broader research community.
5.    RESPECTIVE CONTRIBUTIONS OF THE PARTIES
A. Joint Responsibilities
1.
Steering Committee and Communication Plan

A Steering Committee may be employed by the Parties to exchange information and
data and to discuss and to plan the proposed and ongoing clinical research. The
Steering Committee shall be composed of the CRADA Principal Investigators from
both Parties. In addition , other NCI and Collaborator staff with expertise in
toxicology, pharmacology, pharmaceutical development, project management and
other disciplines as pertinent to the current development stage of the
Investigational Agent at the time of the meeting will be participating members.
Both Parties shall report regularly to the Steering Committee on the progress of
the clinical research and development efforts covered by this CRADA, will review
the current progress, and will make any required decisions. The routes of
communication, format of written minutes, etc. will be determined at the
Steering Committee meetings and will be driven by the needs of the project.
The Steering Committee will function under the oversight of Co-Chairs, one from
NCI and one from the Collaborator. NCI’s Steering Committee Co-Chair will be
appointed by the DCTD Division Director and report to the DCTD Division Director
or his or her designee. Steering Committee meeting minutes summarizing all key
decisions and issues under discussion will be provided to all the Steering
Committee members and to the DCTD Division Director within [*] of each meeting.
All Steering Committee decisions will be made [*].
In addition to the Steering Committee a project team comprising NCI and
Collaborator scientific members for the purpose of discussing the DCTD Clinical
Support Assays may be assembled. This project team will be a collaborative body
to approve projects described in Section 5C1 which outlines the DCTD Clinical
Support Assays. This project team will be a collaborative body charged with the
planning and successful execution of experimental objectives. It is intended
that study areas approved by the project team will be broad enough in scope to
allow all necessary experiments to realize the goal of said research without
further approval from the project team. Submission of new projects/areas of
inquiry will be addressed by the project team within [*] of receipt.
Disagreements between DCTD and Collaborator will be discussed by the Steering
Committee and/or project team who may recommend a course of action. In the event
that project team is unable to reach consensus, it will be the Division
Director’s responsibility



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

to resolve any impasse. The Division Director will confer with representatives
of the Collaborator before making any decision. Project teams will meet
quarterly, or more often if necessitated by results or submission of a new
projects/area of inquiry.
2.
The DCTD and Collaborator may explore the clinical utility of Investigational
Agent for various cancers. As sensitive tumor types are identified, it will be
important to develop combinations of Investigational Agent and other active
anti-cancer agents and to compare Investigational Agent and Investigational
Agent combinations with standard therapy for these tumor types. Adjuvant studies
may be important in diseases where Investigational Agent has activity and where
there is a high risk of recurrence following initial primary therapy.

3.
Both Parties shall collaborate in the collection and analysis of data generated
under the Research Plan.

4.
Both Parties will work closely together to ensure that the clinical studies move
forward expeditiously.

5.
The Parties acknowledge that [*] means any [*] that is either readily usable as
a [*] or is [*] that will be useful to [*] in developing [*] (rather than useful
[*] or [*]). A [*] may simultaneously be a [*] and be the essence of a [*], or
[*] (or an integral component of such [*]). For the purposes of this CRADA, [*]
shall include, but not be limited to, [*]. If NewLink elects to request a [*]
that is a [*], such [*] will ensure, as appropriate for the circumstances, that
(a) the [*] will undertake to make the [*] on a [*] to [*] for [*] under [*],
such [*], or (b) [*] the right to make the [*] on a [*] to [*] for [*] purposes
under [[*].

B.
Collaborator Responsibilities

1.
Collaborator, [*], will supply formulated Investigational Agent for the ongoing
clinical trials identified in Section 3 of this Apendix A and supportive
Non-Clinical Studies as provided under the CRADA. Collaborator may elect to
produce bulk 1MT and formulated 1MT through contractors other than established
[*] contractors in order to obtain the most competitive pricing. Collaborator
will then be responsible for subsequent payment of such contractors, and [*]
will have no obligations with respect to such contractors. If Collaborator
elects to perform any portion of this CRADA Research Plan through a contractor
or consultant, Collaborator shall incorporate into such contracts all provisions
necessary to ensure that the work of the contractor or consultant is governed by
the terms of the CRADA, including, but not limited to, a provision for the
assignment of inventions of the contractor or consultant to Collaborator; such
inventions shall be deemed [*] of Collaborator. In addition, Collaborator will
ensure that any contractor or consultant is obligated to maintain [*]
Confidential Information regarding 1MT manufacturing and




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

formulation in confidence at least to the extent provided for by the terms of
the CRADA.
Collaborator’s supply of Investigation Agent includes and unless otherwise
agreed between the Parties shall be limited to the following :
•
Provision of appropriately packaged and labeled Investigational Agent for
NCI-sponsored clinical studies initiated under this CRADA.

•
Supply of Investigational Agent, or unformulated analytical grade
Investigational Agent or metabolites, if available, to DCTD for DCTD to provide
to NCI Intramural Investigators and NCI Extramural Investigators for the
development of analytical assays or ancillary correlative studies conducted in
conjunction with clinical Protocol Letters of Intent (LOIs) that are approved by
the DCTD’s Protocol Review Committee and Collaborator under this CRADA.

•
Supply of Investigational Agent for distribution to NCI Intramural Investigators
and NCI Extramural Investigators for Non-Clinical Studies designed to enhance
the basic understanding and development of Investigational Agent as provided for
in Section 3.8.4. These will include non-clinical studies designed to support
clinical trials in [*]; non-clinical [*] studies to provide data in support of a
clinical trial; and other pertinent requests.

•
Provision of Investigational Agent for DCTD Clinical Support Assays as described
in Section 5(C)1 of this Appendix A.

2.
Collaborator will provide resources for data collection and management, beyond
that normally carried out by the DCTD as set forth in the CRADA for
CTEP-sponsored studies, if Collaborator desires such data collection and
management. This would include the collection of the data required to submit an
NDA to the FDA.

3.
Collaborator intends and will use reasonable efforts to prepare and submit an
NDA to the FDA expeditiously when justified by clinical studies, with the object
of obtaining pharmaceutical regulatory approval for the commercial marketing of
Investigational Agent.

4.
Collaborator may sponsor its own clinical trials and carry out its own
non-clinical studies using Investigational Agent, Such Collaborator-sponsored
trials and studies are outside the scope of this CRADA. For these clinical
trials and studies, Collaborator will maintain possession and control of the
clinical trial and study results. Collaborator will permit DCTD to review and
use the results for DCTD-




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

sponsored clinical trials which are under the CRADA.
C.
DCTD Responsibilities

I.
DCTD may develop and conduct DCTD Clinical Support Assays on Investigational
Agent to enhance understanding of the Investigational Agent’s molecular target
and mechanism of action (MoA) and to optimize the clinical development program
of Investigational Agent. DCTD’s work may include activities such as the
development of assays to detect target modulation; studies of biomarkers; and
the conduct of pharmacodynamic (PD) assays in conjunction with DCTD-sponsored
clinical studies. These studies, performed in conjunction with the
Pharmacodynamic Assay Development and Implementation Section (PADIS) and the
National Clinical Target Validation Laboratories at the NCI, are intended to
create research tools that will be accessible to the broader research community
through appropriate agreements. Specifically, these studies will comprise:

a. In vitro and in vivo MoA studies (including profiling compound for activity
in the NCI 60 cell-line panel, COMBO plates, and in vivo hollow fiber assays
against human tumor cell lines).
b. In vitro and in vivo PD studies.
c. Efficacy studies in support of the PD studies in (b).
d. Development of Standard Operating Procedure-driven PD assays suitable for
early phase clinical trials.
All DCTD Clinical Support Assays shall be conducted under the scope of this
Research Plan. Manuscripts and inventions resulting from these studies will be
handled in accordance with the terms of the CRADA.
2.
The DCTD, as sponsor, has submitted to the FDA an Investigational New Drug
Application (IND) for Investigational Agent.

3.
The DCTD will collaborate with Collaborator for Investigational Agent
development under this CRADA, and will assist Collaborator in all aspects of the
regulatory approval process.

4.
The DCTD will solicit Protocol Letters of Intent (LOI) from the investigators in
the DCTD’s clinical trials network for (1) clinical research and (2)
non-clinical research.

The Protocol Review Committee (PRC), of the DCTD, will:




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

•
Evaluate the rationale of each LOI received at the DCTD;

•
Review the LOIs for study design, including dose, schedule and comparison
groups, if relevant, in order to address any pertinent scientific questions;

•
Examine the characteristics of the patient population to be studied;

•
Assess the feasibility of the projected accrual, including the ability of each
investigator to accrue the appropriate patient population in a timely manner;

•
Review competing studies of the investigator in the specified disease(s);

•
Provide investigator(s) with consensus review(s) of the PRC’s evaluation to be
used to revise the Protocol;

•
Provide a copy of the consensus review to Collaborator. All CTEP approved
clinical Protocol LOIs will be sent to Collaborator. Collaborator will provide
NCI with the approval or disapproval within [*] of receiving the CTEP approved
clinical Protocol LOIs by signing and returning the drug approval form. Only
LOIs that have been approved by both the PRC and Collaborator will lead to the
submission of full study protocols.

The Protocols received from investigators in response to the approved LOIs will
be reviewed and evaluated by the PRC. The PRC will:
•
Evaluate each Protocol from the agent, disease, statistical and regulatory
perspectives in order to ensure that the study design that was approved by the
PRC at the LOI stage is carried out;

•
Provide each clinical research Protocol received by DCTD to Collaborator for
review and comment approximately [*] before it is reviewed by the PRC of CTEP,
Comments from Collaborator received by CTEP before the Protocol Review Committee
meeting will be discussed by CTEP, will be given due consideration, and
incorporated in the Protocol, absent good cause. Comments from either
Collaborator or the CTEP staff that are agreed upon in the PRC meeting will be
formatted as a consensus review, which will be returned to the investigator for
necessary and/or suggested changes before the Protocol can be given final
approval and submitted to the FDA. In addition, the PRC will review any
correlative laboratory studies, solicited from




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

investigators, to address cellular pharmacological and/or pharmacokinetics
questions as necessary.
•
Forward a copy of any final Protocol to Collaborator following its submission to
FDA.

5.
Investigational Drug Steering Committee (IDSC)

The NCI Clinical Trials Working Group has mandated the formation of the
Investigational Drug Steering Committee (IDSC). The IDSC is designed to provide
DCTD with broad external scientific and clinical input for the design and
prioritization of phase 1 and phase 2 trials with agents for which CTEP sponsors
an IND. Membership of the IDSC includes the principal investigators of phase 1
U01 grants and phase 2 N01 contracts, representatives from the NCI Cooperative
Groups, NCI staff members, and additional representatives with expertise in
biostatistics, correlative science technologies, radiation oncology, etc., as
well as patient advocates and community oncologists, as needed. Experts with
specific expertise will be included as ad hoc members for consideration of
specific agents. Periodically the IDSC will assess, from a strategic
perspective, CTEP investigational agent development plans, agent portfolios, and
LOIs submitted by investigators to determine whether the clinical development
plan for an agent should be modified. When requested by CTEP, the IDSC will
provide input on LOIs to assist in CTEP decision-making. All participating
members will be vetted for conflict of interest and are under confidentiality
agreements with DCTD.

The IDSC is described in greater detail on p. 23 of the report of the Cancer
Trials Working Group of National Cancer Advisory Board
(http://integratedtrials.nci.nih.gov/ict/CTWG_report June2005.pdf)

6.
The DCTD will evaluate each of the active studies as they progress to ensure
that the appropriate questions are being addressed and to ensure that the
studies are modified as required based on the developing data. The DCTD will
utilize its existing procedures and mechanisms to follow the clinical studies to
ensure that all studies meet the pertinent FDA regulations.



6.
RELATED INTELLECTUAL PROPERTY AND OTHER RELATED AGREEMENTS OF THE PARTIES

NCI Patents and Patents Applications:
None
Collaborator Patents and Patents Applications:



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI - NewLink CRADA (CACR-2166), Appendix A

NewLink has obtained a worldwide, exclusive license to the following patents
covering therapeutic uses of 1MT as [*] for [*] from the University of Georgia.
1MT is disclosed and claimed in the following representative patents. There are
other issued patents and patent applications in the US, Europe and other
countries not listed under this section.
[*]
[*]
[*]
Related Agreements between Parties:
At the time of execution of this CRADA, there are no active Confidential
Disclosure Agreements (CDAs), Material Transfer Agreements and Clinical Trial
Agreements between the Parties.
There are no active Cooperative Research and Development Agreements (CRADAs)
between NCI and Newlink. The Letter of Intent for CRADA #02166 was executed on
May 23, 2007 (expiration date of November 23, 2007). The term of the LOI has
been extended to May 23, 2012 through eight (8) amendments executed by NCI and
Newlink.
 





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix B

APPENDIX B

Financial and Staffing Contributions of the Parties
For NIH:
The NCI will conduct clinical, and Non-Clinical Studies of Investigational Agent
under its intramural and extramural research program and DCTD Clinical Support
Assays as described in Appendix A. The NCI estimates that [*] of effort will be
dedicated to its participation in the Non-Clinical Studies, DCTD Clinical
Support Assays, clinical studies, Steering Committee meetings, updates to its
IND, compiling data, and drug management and monitoring in support of the
clinical trials. PHS shall, in addition to its Principal Investigators provide
sufficient staffing to execute and fulfill the obligations of the CRADA.
NCI will provide [*] to Collaborator for collaborative research and development
pursuant to this CRADA, inasmuch as financial contributions by the U.S.
government to non-Federal parties under a CRADA is prohibited under the Federal
Technology Transfer Act of 1986 (15 U.S.C. 3710a(d)(1)).
For Collaborator:
Personnel:
Collaborator intends to commit [*]of effort to permit the timely execution of
the studies implemented under this CRADA. More specifically, this staffing shall
include Collaborator full-time employees, consultants to the company, external
contract agencies and contract research organizations. If Collaborator elects to
perform any portion of the Research Plan through a contractor or consultant,
Collaborator agrees to incorporate into such contract all provisions necessary
to ensure that the work of such contractors or consultants is governed by the
terms of the CRADA, including, but not limited to, the provision for the
assignment of inventions of the contractor or consultant to Collaborator.
Clinical Data Collection Support Funding Directly to Contractors:
CTEP/DCTD utilizes the contract services of two companies for assistance in the
monitoring of DCTD-sponsored clinical trials. Collaborator will be responsible
for making arrangements directly with the appropriate DCTD contractors to
receive reports from DCTD-sponsored trials. This will include quarterly reports,
adverse event reports and summary reports. The contractor for the [*] studies
will provide these reports electronically in a format compatible with
Collaborator’s database. The NCI [*] contractor will also provide reports
directly to Collaborator. Contact information for each of the DCTD contractors
will be provided as needed. Any arrangement which involves the collection of
more than the summarized data (Summary Data) provided annually to the DCTD will
be at the expense of [*]. Collaborator will make



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix B

payment arrangements as necessary directly with such contractor(s).
Collaborator will have access to CRADA Data and Raw Data or any other
information that is in the possession of NCI Extramural Investigators, as
provided for in the CRADA. The information will be provided as specified in the
CRADA, or otherwise according to a mutually agreed upon plan between the NCI,
the Collaborator, and the NCI Extramural Investigator(s), and only in accordance
with the guidelines and policies of the responsible Data Monitoring Committee.
Collaborator will be responsible for the costs associated with any [*], such as
a request that [*] in [*] which is [*] than [*]. Should Collaborator choose to
review copies of patient case report forms, such a review will be at
Collaborator’s expense and occur after notification and agreement of the NCI
Extramural Investigators and only after all patient identifiers have been
removed.
Funding to NCI:
(1)  Collaborator agrees to provide funding to support the development of the
Investigational Agent by NCI under this CRADA, as follows: The funds will be
used to support preclinical studies, formulation and production of the
Investigational Agent and support costs associated with the clinical trials
under the CRADA, including those initiated under the CRADA LOI. The total amount
of such Collaborator funding is $500,000, which amount shall be payable in [*]
if the following milestone events are achieved during the term of the CRADA, as
follows: [*].
(2)  CTEP/DCTD utilizes contract services for assistance in carrying out its
responsibilities as a sponsor of clinical trials. In support of such services as
provided in the CRADA, Collaborator agrees to pay NCI $[*], within [*] days of
the date of execution of the full CRADA. In addition, Collaborator agrees to
provide $[*] per year, commencing January 1, 2013, to supplement the CTEP/DCTD
support contract costs and other reasonable and necessary expenses incurred by
NCI in carrying out its responsibilities under this CRADA.
(3)  Collaborator, at its sole discretion, may also provide up to $[*] during
the term of the CRADA to support analytical assays, those focusing on
identifying new assays for monitoring the biological activity of Investigational
Agent and correlative studies associated with clinical Protocols which are
approved by both Parties and made a part of the Research Plan. Such funds may be
used for but are not limited to, costs of [*], including sample acquisition,
storage and shipping costs.
(4)  Collaborator, at its sole discretion, may provide direct support, under the
348 travel mechanism, for the travel and lodging costs for attendance of NCI
staff at selected scientific or development meetings. Both Collaborator and NCI
must agree that the activities would be appropriate under this Agreement and
acceptance of Collaborator’s support of NCI’s participation in the activities
will be contingent upon appropriate NCI approval. Travel costs for such travel
are also limited by the Federal Travel Rules and Regulations for all government
staff whether paid for by government funds or Collaborators.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix B

Any additional funding will not be added to this CRADA without an appropriate
written executed Amendment pursuant to Article 13.6.
No funds provided under this CRADA by Collaborator will be used by NCI to pay
the salary of full-time tenured federal employees.
Payment Information:
Checks for monies payable directly to the NCI should be made payable to the
National Cancer Institute and addressed to:
Regulatory Affairs Branch
Attn: Dr. Sherry Ansher
National Cancer Institute
6130 Executive Blvd., Suite 7111
Rockville, MD 20852
All checks should be marked with a clear reference to the NCI CRADA Number and
Title: CRADA #2166, “Clinical Development of NewLink Genetics Corporation’s
1-Methyl-[d]-Tryptophan, an indoleamine 2,3-dioxygenase (IDO) Inhibitor, as an
Anti-Cancer Agent.”
Should NCI require electronic deposit of any monies payable under this CRADA NCI
agrees to provide Collaborator with the appropriate account information.
Materials/Equipment Contributions:
NCI will not provide IC Materials for use under this CRADA and Collaborator will
not provide Collaborator Materials for use under this CRADA. If NCI decides to
provide IC Materials for use under this CRADA, or if Collaborator decides to
provide Collaborator Materials for use under this CRADA, those materials will be
transferred under a cover letter that identifies them and states that they are
being provided under the terms of the CRADA. Collaborator will not provide
capital equipment for use under this CRADA.
 





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C

MATERIAL TRANSFER AGREEMENT
Provider:    Division of Cancer Treatment and Diagnosis, National Cancer
Institute
Recipient:    University School of Medicine
Recipient’s Investigator: Dr. John Doe, Ph.D., as an employee of the University
School of Medicine
1. Provider agrees to transfer to Recipient’s Investigator the following
Research Material:
1.0 mg of Agent X (NSC 00000), an agent proprietary to Company A, Inc.
(Collaborator)
2. THIS RESEARCH MATERIAL MAY NOT BE USED IN HUMANS. The Research Material will
only be used for research purposes by Recipient’s Investigator in his/her
laboratory, for the Research Project described below, under suitable containment
conditions. This Research Material will not be used by for-profit recipients for
screening, production or sale, for which a commercialization license may be
required. Recipient agrees to comply with all Federal rules and regulations
applicable to the Research Project and the handling of the Research Material.
2(a).    Is Research Material of human origin?
______ Yes
____No
2(b).    If yes in 2(a), was Research Material collected according to 45 CFR
Part 46, “Protection of Human Subjects”?
______ Yes (Please provide Assurance Number:___________)
______ No
______ Not Applicable
3. This Research Material will be used by Recipient’s Investigator solely in
connection with the following research project (“Research Project”) described
with specificity as follows (use an attachment page if necessary):
This Research Material will be used for preclinical studies investigating the
effects of the Research Material in a cancer cell line.
3(a). Are any materials used in the Research Project of human origin?
_____ Yes
_____ No
3(b). If yes in 3(a), were human-origin materials collected according to 45 CFR
Part 46,



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C

“Protection of Human Subjects”?
______ Yes (Please provide Assurance Number:___________)
______ No
______ Not Applicable
4. (a). To the extent permitted by law, Recipient agrees to treat in confidence,
for a period of [*] from the date of its disclosure, any of Provider’s or
Collaborator’s written information about this Research Material that is stamped
“CONFIDENTIAL,” except for information that was previously known to Recipient or
that is or becomes publicly available or which is disclosed to Recipient without
a confidentiality obligation. Any [*] to Recipient shall be identified as being
CONFIDENTIAL by written notice delivered to Recipient within [*] after the date
of [*].
4. (b). Recipient may publish or otherwise publicly disclose the results of the
Research Project, however Collaborator will have [*] to review proposed
manuscripts and [*] to review proposed abstracts to assure that CONFIDENTIAL
Information is protected, except when a shortened time period under court order
or the Freedom of Information Act pertains. Collaborator may request in writing
that a proposed publication be delayed for up to [*] additional days as
necessary to file a Patent Application. Manuscripts to be submitted for
publication by Recipient’s Investigators will be sent to NCI’s Regulatory
Affairs Branch [NCICTEPpubs@mail.nih.gov] for forwarding to Collaborator for
review as soon as they are received and in compliance with the timelines
outlined above. Abstracts to be presented by Recipient’s Investigators will be
sent to NCI’s Regulatory Affairs Branch [NCICTEPpubs@mail.nih.gov] for
forwarding to Collaborator as soon as they are received, preferably no less than
three days prior to submission, but prior to presentation or publication, to
allow for preservation of U.S. or foreign patent rights. In all oral
presentations or written publications concerning the Research Project, Recipient
will acknowledge Provider’s or Collaborator’s contribution of this Research
Material unless requested otherwise.
5.    This Research Material is proprietary to Collaborator. Collaborator has
agreed to allow NCI to make their proprietary compound available for this
Research Project. Recipient’s Investigator agrees to retain control over this
Research Material and further agrees not to transfer the Research Material to
other people not under her or his direct supervision without advance written
approval of Provider. When the Research Project is completed, the Research
Material will be disposed of, if directed by Provider.
6.    This Research Material is provided as a service to the research community.
[*] Provider [*] that the [*] will not [*] or [*] of [*].
7.    Recipient shall retain title to any patent or other intellectual property
rights in inventions made by its employees in the course of the Research
Project. Recipient agrees not to claim, infer, or imply endorsement by the
Government of the United States of America (hereinafter referred to as
“Government”) of the Research Project, the institution or personnel conducting
the Research Project or any resulting product(s). Unless prohibited by law from
doing so, Recipient agrees to hold the Government harmless and to indemnify the
Government for all liabilities, demands, damages, expenses and losses arising
out of Recipient’s use for any purpose of the Research Material.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C

8.    The undersigned Provider and Recipient expressly certify and affirm that
the contents of any statements made herein are truthful and accurate.
9.    This MTA shall be construed in accordance with Federal law as applied by
the Federal courts in the District of Columbia.
10.    Results of the Research Project shall be provided to the Provider.
Publications shall be provided to Provider and Collaborator as described in
Article 4.
11.    Recipient (“Institution”) agrees to notify Provider and Collaborator upon
the filing of any patent applications related to research with this Research
Material under this Agreement and abide by the following terms of the
Intellectual Property Option to Collaborator:
Institution agrees to promptly notify the Provider (NCI) and Collaborator in
writing of any inventions, discoveries or innovations made by the Recipient’s
Investigator or any other employees or agents of Institution, whether patentable
or not, which are conceived or first actually reduced to practice pursuant to
the Research Project.
For inventions described in patent disclosures that claim the use and/or the
composition of the Research Material(s) (Section A Inventions), Institution
agrees to grant to Collaborator(s): (i) a royalty-free, worldwide, non-exclusive
license for commercial purposes with the right to sub license to affiliates or
collaborators working on behalf of Collaborator for Collaborator’s development
purposes; and (ii) a time limited first option to negotiate an exclusive, or
co-exclusive, if applicable, world-wide, royalty bearing license for commercial
purposes, including the right to grant sub licenses, subject to any rights of
the Government of the United States of America, on terms to be negotiated in
good faith by the Collaborator(s) and Institution. If Collaborator accepts the
non-exclusive commercial license, the Collaborator agrees to pay [*] which will
be pro-rated and divided equally among all licensees. If Collaborator obtains an
exclusive commercial license, in addition to any other agreed upon licensing
arrangements such as royalties and due diligence requirements, the Collaborator
agrees to pay [*]. Collaborator(s) will notify Institution, in writing, if it is
interested in obtaining a commercial license to any Section A Invention within
[*] of Collaborator’s receipt of a patent application or [*] of receipt of an
invention report notification of such a Section A Invention. In the event that
Collaborator fails to so notify Institution, or elects not to obtain an
exclusive license, then Collaborator’s option expires with respect to that
Section A Invention, and Institution will be free to dispose of its interests in
accordance with its policies. If Institution and Collaborator fail to reach
agreement within [*], (or such additional period as Collaborator and Institution
may agree) on the terms for an exclusive license for a particular Section A
Invention, then for a period of [*] thereafter Institution agrees not to offer
to license the Section A Invention to any third party on materially better terms
than those last offered to Collaborator without first offering such terms to
Collaborator, in which case Collaborator will have a period of [*] in which to
accept or reject the offer. If Collaborator elects to negotiate an exclusive
commercial license to a Section A Invention, then Institution agrees to file and
prosecute patent application(s) diligently and in a timely manner and to give
Collaborator an opportunity to comment on the preparation and filing of any such
patent application(s). Notwithstanding the above, Institution is under no
obligation to file or maintain patent prosecution for any Section A Invention.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C

For those inventions not covered by Section A, but are nevertheless conceived or
first actually reduced to practice pursuant to the Research Project and to those
inventions that are conceived or first actually reduced to practice pursuant to
the Research Project that use non-publicly available clinical data or specimens
from patients treated with the NCI-provided Research Material (including
specimens obtained from NCI DCTD-funded tissue banks) (Section 13 Inventions),
Institution agrees to grant the following to the collaborator: (i) a paid-up
nonexclusive nontransferable, royalty-free, world-wide license to all Section B
Inventions for research purposes only; and (ii) a nonexclusive, royalty-free,
world-wide license to (a) disclose Section B Inventions to a regulatory
authority when seeking marketing authorization of the Research Material and (b)
disclose Section B Inventions on a product insert or other promotional material
regarding the Research Material after having obtained marketing authorization
from a regulatory authority. Notwithstanding the above, Institution is under no
obligation to file or maintain patent prosecution for any Section B Invention.
For all Section A and Section B Inventions, regardless of Collaborator’s
decision to seek a commercial license, Institution agrees to grant Collaborator
a paid-up, nonexclusive, royalty-free, world-wide license for research purposes
only. Institution retains the right to make and use any Section A Invention for
all non-profit research, including for educational purposes and to permit other
educational and non-profit institutions to do so.
Institution agrees, at Collaborator’s request and expense, to grant to
Collaborator a royalty-free exclusive or co-exclusive license to inventions made
by Institution’s Investigator(s) or any other employees or agents of
Institution, which are or may be patentable or otherwise protectable, as a
result of research utilizing the Research Material(s) outside the scope of the
NCI DCTD Research Project (Unauthorized Inventions). Institution will retain a
non-exclusive, non-sub-licensable royalty free license to practice the invention
for research use purposes.
Institution agrees to promptly notify NCI DCTD (NCICTEPpubs@mail.nih.gov) and
Collaborator(s) in writing of any Section A Inventions, Section B Inventions,
and Unauthorized Inventions upon the earlier of: (i) any submission of any
invention disclosure to Institution of a Section A, Section B, or Unauthorized
Invention, or (ii) the filing of any patent applications of a Section A, Section
B, or Unauthorized Invention. Institution agrees to provide a copy of either the
invention disclosure or the patent application to the Collaborator and to NCI
DCTD which will treat it in accordance with 37 CFR Part 401. These requirements
do not replace any applicable reporting requirements under the Bayh-Dole Act, 35
USC 200-212, and implementing regulations at 37 CFR Part 401.
12.    This Agreement shall terminate two (2) years from the date of the last
signature below.
Signatures Begin on Next Page
 



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C



SIGNATURES
RECIPIENT
 
Date
 
Date


 
John Doe, Ph.D.
 
Authorized Signature for Recipient and Title

Recipient’s Official and Mailing Address:

John Doe, Ph.D.
Associate Professor
Department of Biochemistry
University School of Medicine
City, State, Zip
Phone:
NATIONAL CANCER INSTITUTE
 
Date 

 
Date
 
Sherry Ansher, Ph.D.
Associate Chief, Agreement Coordination Group
 
Jason Cristofaro, J.D., Ph.D.
CTEP Alternate Technology Development Coordinator

Please address all correspondence related to this agreement to Sally Hausman at
the following address by express mail:
Sally Hausman
Senior Specialist, Research and Development Agreements
Regulatory Affairs Branch
Cancer Therapy Evaluation Program
Executive Plaza North, Suite 7111
6130 Executive Blvd.
Rockville, MD 20852-7181
Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





NCI-NewLink CRADA (CACR-02166), Appendix C

Agreement are subject to all applicable civil and criminal statutes including
Federal statutes 31 U.S.C. §§ 3801-3812 (civil liability) and 18 U.S.C. § 1001
(criminal liability including fine(s) and/or imprisonment).



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

[nlnk20120331ex1061.gif]
                    [nlnk20120331ex1062.gif]
May 7, 2007
Dr. Charles Link
NewLink Genetics Corporation
Suite 3900
2901 South Loop Drive
Ames, IA 50010 USA
Re:
Letter of Intent for a Cooperative Research and Development Agreement #02166
NCI Principal Investigators: Drs. Sherry S. Ansher, Lee Jia and Howard Streicher
Collaborator Investigators: Drs. Charles Link and Nicholas Vahanian

Title:
Preclinical and Clinical Development of 1-Methyl [d]-tryptophan as an Anticancer
Agent

Dear Dr. Link:
It is my understanding that a cooperative research and development project
between the parties referenced below is being considered. Accordingly, until the
formal Cooperative Research and Development Agreement (CRADA) is reviewed by the
CRADA Subcommittee and approved by the Director, National Cancer Institute
(NCI), this Letter is offered to permit the joint research to commence. However,
in the case of human clinical trials which are a part of the subject CRADA, the
parties agree that all such trials which may begin prior to the execution of the
formal CRADA shall be preceded by the appropriate regulatory approvals (U.S.
Food and Drug Administration IND approval or international equivalents thereof).
It is acknowledged by the parties below that cooperative research pursuant to
the Research Plan, attached as Appendix A, will be conducted informally by the
NCI Principal Investigators and Collaborator pending formal approval of the
CRADA. It is further acknowledged that patentable inventions may be made by NCI
employees and employees of the Collaborator. Pursuant to its authority under the
Federal Technology Transfer Act of 1986, as amended, NCI agrees that should this
CRADA be approved, it will have retroactive effect to the date that the last
party has



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

executed this Letter for any inventions that may be made under this Research
Plan. NCI further agrees that should this CRADA be approved it will have
retroactive effect to the date that the last party has executed this Letter for
confidentiality obligations specified in the NIH Model CRADA. The Model CRADA
for Extramural-PHS Clinical Research (2005) provisions for the protection of
proprietary information are incorporated in this Letter by reference and are
considered controlling during the period of informal joint research. These
provisions include, but are not limited to Articles 2.0 and 8. The Model CRADA
for Extramural-PHS Clinical Research (2005) is attached as Appendix B and the
CTEP Exceptions or Modifications to this CRADA (6/27/06) is attached as Appendix
C.
You understand, however, that this Letter is not a commitment on the part of
either party to enter into a CRADA. Further, this Letter is effective for a term
not to exceed six (6) months. The six month term may be extended, provided the
CRADA is under active negotiation and the collaborative research is continuing.
Assuming that the necessary approvals are forthcoming, we look forward to a
successful collaboration.
Sincerely,


/s/ Kathleen Carroll for
Karen Maurey, M.S.
Chief, Technology Transfer Center, NCI
    
    
AGREED AND ACCEPTED:
National Cancer Institute    NewLink Genetics Corporation
/s/Anna D. Barker        /s/ Charles Link    
Anna D. Barker, Ph.D.
Deputy Director


05/14/07        05/23/07    
Date    Date
Attachments:    Appendix A - Letter of Intent Research Plan
Appendix B - Model CRADA for Extramural-PHS Clinical Research (2005)



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Appendix C - CTEP Exceptions or Modifications to this CRADA (6/27/06)







[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Appendix A
Letter of Intent Research Plan







[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



APPENDIX A: LETTER OF INTENT RESEARCH PLAN
Pre-Clinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer
Agent
National Cancer Institute (NCI) Investigators:
Dr. Sherry Ansher
Dr. Lee Jia
Dr. Howard Streicher
NewLink Genetics Corporation Investigators:
Dr. Charles Link
Dr. Nicholas Vahanian
Term of Proposed CRADA:
Four (4) years from the date of CRADA execution
1.    RESEARCH GOALS OF PROPOSED CRADA
The overall goal of this proposed CRADA is to collaborate with NewLink Genetics
Corporation (hereafter NewLink) on the pre-clinical and clinical development of
1-methyl-D-tryptophan (also known as 1MT, NSC721782, or Investigational Agent)
for the treatment of cancers that overexpress indoleamine 2,3-dioxygenase (IDO)
and other cancers in which IDO plays a critical immunological role.
The Division of Cancer Treatment and Diagnosis (DCTD), NCI and NewLink will both
provide resources and expertise for the pre-clinical development of 1MT and will
work together towards the successful clinical development of 1MT as a safe and
effective novel pharmaceutical compound. The DCTD will provide expertise in
designing, implementing and monitoring Phase 0, Phase 1 and Phase 2 clinical
trials through its intramural and extramural clinical trials network.
Additionally, the DCTD will work jointly with NewLink to obtain all the
necessary regulatory approval by the U.S. Food and Drug Administration (FDA) for
1MT as an anti-cancer agent. NewLink will provide expertise in the development,
formulation and production of 1MT. The Parties will work together in the design,
implementation and monitoring of the clinical trials planned under this CRADA as
well as all regulatory aspects and New Drug Application (NDA) filings as
necessary for marketing approval for 1MT as an anti-cancer agent.
2.    SCIENTIFIC BACKGROUND
The enzyme IDO catalyzes tryptophan degradation. IDO can be a potent effector of
immunosuppression and of tolerance induction in certain settings; for example,
expression of IDO in the placenta maintains maternal tolerance towards the
fetus. Tumors create a state of immunologic unresponsiveness (tolerance) toward
their own antigens, which allows tumors



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



to escape the host’s immune system. This also imposes a barrier to effective
anti-tumor immunotherapy. One molecular mechanism contributing to this tolerance
is expression of the immunosuppressive enzyme IDO, leading to inhibition of
T-cell response.
Expression of IDO by human and mouse antigen-presenting cells inhibits T cell
mediated immune responses in vitro and in vivo. Tumor cells transfected with IDO
become immunosuppressive in vivo, and expression of IDO has been reported in
tumor cells from a variety of human tumors. IDO is also expressed by a
population of host antigen-presenting cells (dendritic cells) found in
tumor-draining lymph nodes of melanoma, breast cancer, and a variety of other
tumors, which may act to create tolerance to tumor antigens. Therefore, IDO may
be a primary molecular target for cancer immunotherapy and inhibition of the IDO
pathway may assist in breaking tumor tolerance.
Studies have shown that the small-molecule 1MT possesses immune-enhancing
activity by inhibiting IDO in a variety of animal models. 1MT can inhibit IDO
enzyme activity in vitro and can prevent IDO-mediated immunosuppression in vivo.
1MT has also been shown to be synergistic with a number of commonly used
chemotherapeutic agents. Thus, 1MT may potentially be used as a novel immune
modulator in cancer immunotherapy.
3.    PRE-CLINICAL DEVELOPMENT OF 1MT
1MT was originally submitted to the NCI’s Rapid Access to Intervention
Development (RAID) program by Dr. David Munn, Medical College of Georgia, and
Dr. Scott Antonia, H. Lee Moffitt Cancer Center, and the application was
approved by NCI in April 2001. Based upon promising in vitro and in vivo data,
1MT was then reviewed by the NCI’s Drug Development Group (DDG) and was approved
by the DDG in December 2003 for further pre-clinical development at DDG level
IIA. In January 2006 the DDG approved 1MT at level IIB/III to start IND-directed
toxicology studies and to subsequently enter into NCI sponsored clinical trials.
In October 2005, University of Georgia granted NewLink a worldwide, exclusive
license to patents covering therapeutic uses of 1MT as an immunomodulator for
any and all medical applications.
The following sections summarize the pre-clinical studies conducted by the NCI
prior to this CRADA Letter of Intent.
[*]
4.    BACKGROUND OF THE COLLABORATOR
NewLink is a biopharmaceutical company applying innovative techniques in cancer
biology to produce new diagnostic and therapeutic agents for cancer patients.
NewLink is privately held and was incorporated in June 1999. The core of NewLink
is a Cancer Vaccine Development Division that exists to accelerate the
deployment of oncology pharmaceuticals, including HyperAcuteTM Vaccines, into
clinical testing and commercialization. NewLink has



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



recently acquired a worldwide, exclusive license to patents covering therapeutic
uses of 1MT as [*] for [*], and its OncoRx Division undertakes the development
1MT. 1MT is envisioned as [*] and as an adjuvant therapy for use in combination
with immuno-modulating therapies for the purpose of enhancing the effects of the
immuno-modulating therapy. NewLink expects to start 1MT Phase 1 and Phase 2
clinical trials in [*], subject to the filing of one or more NewLink-sponsored
INDs to support such studies.
5.    DETAILED DESCRIPTION OF THE RESEARCH PLAN
The Division of Cancer Treatment and Diagnosis (DCTD), NCI and NewLink are
interested in the evaluation of 1MT in a pre-clinical and clinical development
program that includes various tumor types that over-express IDO and other
cancers in which IDO plays a critical immunological role. The pre-clinical work
will include IND-directed toxicology studies and formulation studies. In
addition, if NCI deems it necessary, NCI may conduct pre-clinical research aimed
at enhancing the understanding of the mechanism of action of 1MT and its targets
and optimizing its clinical development program. NCI’s work may also include
such activities as the development of assays to detect target modulation,
biomarker studies, and pharmacodynamic analyses performed in conjunction with
the DCTD-sponsored clinical studies. DCTD will sponsor 1MT Phase 0, Phase 1 and
Phase 2 clinical trials that will help determine the safety, efficacy and the
potential spectrum of 1MT’s anti-tumor activity. DCTD and NewLink are also
interested in evaluating 1MT in combination with other novel investigational
agents or cancer therapeutics such as vaccines, chemotherapy and radiation
therapy in clinical trials.
6.    RESPECTIVE CONTRIBUTIONS OF THE PARTIES
A.    Joint Responsibilities
1.
Steering Committee and Communication Plan

A Steering Committee will be employed by the Parties to exchange information and
data and to discuss and to plan the proposed and ongoing clinical research. The
Steering Committee shall be composed of the CRADA Principal Investigators from
NCI and NewLink. In addition, other NCI and NewLink staff with expertise in
toxicology, pharmacology, pharmaceutical development, project management and
other disciplines as pertinent to the current development stage of the
Investigational Agent at the time of a meeting may participate in the meetings
of the Steering Committee. Both Parties shall report regularly to the Steering
Committee on the progress of the clinical research and development efforts
covered by this CRADA, will review the current progress, and will make any
required decisions. The routes of communication, format of written minutes, etc.
will be determined at the Steering Committee meetings and will be driven by the
needs of the project. The Parties have been meeting regularly prior to the
execution of this CRADA Letter of Intent, and will continue to do so.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



The Steering Committee will function under the oversight of Co-Chairs, one from
NCI and one from the Collaborator. NCI’s Steering Committee Co-Chair will be
appointed by the DCTD Division Director and report to the DCTD Division Director
or his or her designee. Steering Committee meeting minutes summarizing all key
decisions and issues under discussion will be provided to all the Steering
Committee members and to the DCTD Division Director within [*] of each meeting.
Steering Committee decisions will be made [*].
2.
DCTD’s preclinical and ancillary studies shall be conducted [*], as per [*].

3.
The DCTD and NewLink will explore the clinical utility of 1MT for various
cancers. As sensitive tumor types are identified, it will be important to
develop combinations of 1MT and other active anti-cancer agents and to compare
1MT and 1MT combinations with standard therapy for these tumor types. Adjuvant
studies may be important in diseases where 1MT has activity and where there is a
high risk of recurrence following initial primary therapy.

4.
Both Parties shall collaborate in the collection and analysis of data generated
under the Research Plan.

5.
Both Parties will work closely together to ensure that the pre-clinical and
clinical studies move forward expeditiously.

6.
Subject to the obligations of the Parties to maintain the data under this CRADA
as confidential and proprietary, the Parties may publicly disclose the results
of their research under the circumstances set forth in the model CRADA.

7.
When pre-clinical studies and/or a CRADA clinical protocol involves either [*]
or involves [*], the NCI, NewLink [*] will jointly determine a reasonable and
appropriate mechanism for intellectual property and data access and sharing
prior to initiation of the pre-clinical studies and/or the clinical trial.

8.
For activities conducted pursuant to this CRADA in the United States of America,
both Parties agree to comply with all appropriate DHHS regulations relating to
Human Subjects Use, all U.S. Department of Agriculture regulations, and all
Public Health Service policies relating to the use and care of laboratory
animals. For activities conducted pursuant to this CRADA outside of the United
States of America, both Parties shall conduct such in accordance with GLPs and
all applicable rules, regulations and statutes, both local and national,
governing such activity in that country.

9.
The Parties acknowledge that [*] means any [*] that is either readily usable as
a [*] or is [*] that will be useful to [*] in developing [*] (rather than useful
[*] or [*]). A [*] may simultaneously be a [*] and be the essence of a [*], or
[*] (or an integral component of such [*]). For the purposes of this CRADA, [*]
shall include, but not be limited to, a [*]. If NewLink elects to request [*]
that is a [*], such [*] will ensure, as appropriate for




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



the circumstances, that (a) the [*] will undertake to make the [*] on a [*] to
[*] for [*] under [*], such [*], or (b) [*] the right to make the [*] on a [*]
to [*] for [*] purposes under [*].
B.
NewLink Responsibilities

1.
Following execution of the CRADA, NewLink will provide [*] funding for
pre-clinical studies including the IND-directed toxicity studies and formulation
studies which will be conducted by [*]. The exact amount of funding and the
payment schedule will be agreed upon and addressed in an Appendix B to the
executed CRADA.

2.
Following CRADA execution, NewLink will be responsible for the [*] cost of
GMP-grade 1MT in current [*] inventories manufactured to support pre-clinical
studies, NCI-sponsored [*] clinical trials, and NewLink-sponsored [*] clinical
trials. The exact amount of funding and the payment schedule will be agreed upon
and addressed in an Appendix B to the executed CRADA.

If additional formulated 1MT is required for clinical studies under this CRADA
Research Plan, NewLink will be responsible for the provision and costs of such
extra supply of formulated and acceptably labeled 1MT. NewLink may elect to
produce bulk 1MT and formulated 1MT through contractors other than established
[*] contractors in order to obtain the most competitive pricing. NewLink will
then be responsible for subsequent payment of such contractors, and [*] will
have no obligations with respect to such contractors. If NewLink elects to
perform any portion of this CRADA Research Plan through a contractor or
consultant, NewLink shall incorporate into such contracts all provisions
necessary to ensure that the work of the contractor or consultant is governed by
the terms of the CRADA, including, but not limited to, a provision for the
assignment of inventions of the contractor or consultant to NewLink; such
inventions shall be deemed [*] of NewLink. In addition, NewLink will ensure that
any contractor or consultant is obligated to maintain [*] Confidential
Information regarding 1MT manufacturing and formulation in confidence at least
to the extent provided for by the terms of the CRADA.
Following the use of [*] supplies of 1MT, NewLink will provide 1MT to [*] for
use by [*] in [*] studies, studies designed to [*] of 1MT, and other studies
relevant to the development of 1MT as provided in the Research Plan.
3.
NewLink will prepare and submit to the FDA an Investigational New Drug
Application (IND) for NewLink sponsored clinical studies of 1MT, which will
cross-reference the DCTD IND.

4.
NewLink agrees to permit DCTD to supply formulated 1MT for all clinical trials
set forth in this CRADA. This includes:

•
Provision of appropriately packaged and labeled 1MT for all NCI-sponsored
clinical




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



studies;
•
Supply of 1MT for compassionate use, as described in the NCI Investigator
Handbook; and

•
Supply of 1MT for, and any resources necessary for the management of, Group C
distribution, as described in the NCI Investigator Handbook. Group C
distribution shall be initiated if such action is justified by clinical results
and is feasible based on adequate 1MT supply, such that NewLink’s NDA efforts
are not negatively impacted.

NewLink agrees to supply 1MT, or to provide unformulated analytical grade 1MT or
metabolites, if available, to DCTD for DCTD to provide to DCTD intramural and
extramural investigators for the development of analytical assays or ancillary
correlative studies conducted in conjunction with DCTD-approved protocols.
NewLink also agrees to provide 1MT for distribution for pre-clinical studies
designed to enhance the basic understanding and development of 1MT. These will
include pre-clinical studies designed to support clinical trials in [*];
pre-clinical [*] studies to provide data in support of a clinical trial; and
other pertinent requests.
5.
Upon CRADA execution, NewLink will provide resources for data collection and
management, beyond that normally carried out by the DCTD as set forth in the
CRADA for CTEP-sponsored studies, if NewLink desires such data collection and
management. This would include the collection of the data required to submit an
NDA to the FDA.

6.
Upon CRADA execution, NewLink may provide funds for partial support of the
DCTD-sponsored clinical trials and IND.

7.
Upon CRADA execution, NewLink will provide funds for travel by DCTD staff to
attend meetings sponsored by NewLink concerning 1MT clinical trials, such funds
not to exceed [*] per year of the term of the CRADA.

8.
NewLink intends and will use reasonable efforts to prepare and submit an NDA to
the FDA expeditiously when justified by clinical studies, with the object of
obtaining pharmaceutical regulatory approval for the commercial marketing of
1MT.

9.
NewLink may sponsor its own clinical trials using 1MT. Such
Collaborator-sponsored trials are outside the scope of this CRADA. For these
clinical trials, NewLink will maintain possession and control of the clinical
trial results. NewLink will permit DCTD to review and use the results for
DCTD-sponsored clinical trials which are under the CRADA.

10.
NewLink will update DCTD on the progress of its preclinical studies of 1MT to
help ensure optimal experimental designs and avoid duplication.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



C.
NCI Responsibilities

I.
Division of Cancer Treatment and Diagnosis, NCI

1.
DCTD will develop and implement its preclinical/pharmacodynamic program for 1MT.
DCTD also may conduct [*] studies to [*] 1MT. DCTD will update Collaborator
regarding progress and findings to help ensure optimal experimental designs and
avoid duplication.

2.
DCTD will conduct [*] studies in [*], and [*] studies using existing supplies of
1MT. As stated in B(l) above, upon execution of the CRADA, NewLink will be
responsible for partial costs associated with such studies.

3.
DCTD will provide GMP-grade 1MT for [*] Phase 0 clinical studies, initial [*]
Phase 1 clinical studies, and [*] Phase 1 clinical trials. As stated in [*],
upon execution of the CRADA, [*] will be responsible for the costs associated
with the drug production for such clinical studies.

4.
The DCTD, as sponsor, will prepare and submit to the FDA an IND for 1MT for
NCI-sponsored clinical studies. DCTD will permit NewLink to participate in
DCTD’s IND preparation process.

5.
The DCTD will collaborate solely with NewLink for 1MT development, and will
assist NewLink in all aspects of the regulatory approval process, so long as
NewLink is pursuing clinical development of 1MT.

6.
To the extent permitted by law, the DCTD will maintain the DCTD-sponsored IND,
including protocols and other supporting information relative to 1MT as an
anti-cancer agent in DCTD’s possession and control, as proprietary and
confidential, and make it available exclusively to NewLink. The DCTD will permit
NewLink to review, cross-reference and use the IND in conducting clinical trials
and in fulfilling all of the requirements necessary for obtaining FDA approval
to market 1MT as an anti-cancer agent.

7.
To the extent permitted by law, the DCTD will maintain the clinical data,
results and raw data from all new studies developed under this proposed CRADA in
its possession and control, as proprietary and confidential, and make them
available exclusively to NewLink for use in obtaining approval for the
commercial marketing of 1MT as an anti-cancer agent, so long as NewLink is
pursuing commercial development for 1MT.

8.
The DCTD will solicit protocol Letters of Intent (LOI) from the investigators in
the DCTD’s clinical trials network as appropriate.

The Protocol Review Committee (PRC), of the DCTD, will:



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



•    Evaluate the rationale of each LOI received at the DCTD;
•    Review the LOIs for study design, including dose, schedule and comparison
groups, if relevant, in order to address any pertinent scientific questions;
•    Examine the characteristics of the patient population to be studied;
•    Assess the feasibility of the projected accrual, including the ability of
each investigator to accrue the appropriate patient population in a timely
manner;
•    Review competing studies of the investigator in the specified disease(s);
•    Provide investigator(s) with consensus review(s) of the PRC’s evaluation to
be used to revise the protocol;
•    Provide a copy of the consensus review to NewLink. All CTEP approved
clinical LOIs will be sent by NCI to NewLink. NewLink will provide NCI with its
approval or disapproval within [*] of receiving the CTEP approved clinical LOIs.
Only LOIs that have been approved by both the PRC and NewLink will lead to the
submission of full study protocols.
The protocols received from investigators in response to the fully approved LOIs
will be reviewed and evaluated by the PRC and by NewLink. The PRC will:
•    Evaluate each protocol from agent, disease, statistical and regulatory
perspectives in order to ensure that the study design that was approved by the
PRC at the LOI stage is carried out.
•    Provide each clinical research protocol received by DCTD to NewLink for
review and comment approximately [*] before it is reviewed by the PRC of CTEP.
Comments from NewLink received by CTEP before the PRC meeting will be discussed
by the PRC, will be given due consideration, and will be incorporated into the
protocol, absent good cause. Comments from either NewLink or the CTEP staff that
are agreed upon in the PRC meeting will be formatted as a consensus review,
which is returned to the investigator for necessary and/or suggested changes
before the protocol can be given final approval and submitted to the FDA. In
addition, the PRC will review any correlative laboratory studies, solicited from
investigators, to address cellular pharmacological and/or pharmacokinetics
questions as necessary.
9.
The DCTD will evaluate each of the active studies as they progress to ensure
that the appropriate questions are being addressed and to ensure that the
studies are modified as required based on the developing data. The DCTD will
utilize its existing procedures and mechanisms to follow the clinical studies to
ensure that all studies meet the pertinent FDA regulations.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D
Letter of Intent for Proposed CRADA #2166



II.
Experimental Immunology Branch, Center for Cancer Research, NCI

[*] studies such as [*] in [*] will be conducted in the Experimental Immunology
Branch under the direction of Dr. Gene Shearer.
7.    Intellectual Property of the Parties:
NCI Patents and Patent Applications: [*]
NewLink has obtained a worldwide, exclusive license to the following patents
covering [*] for [*] from the University of Georgia.
[*]
In addition, a number of patent applications corresponding to the above patent
applications and patents have been filed in countries other than the U.S.







[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Appendix B


NIH Model CRADA for Extramural-PHS Clinical Research (version 2005)







[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

PUBLIC HEALTH SERVICE
COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
FOR EXTRAMURAL-PHS CLINICAL RESEARCH
This Agreement is based on the model Cooperative Research and Development
Agreement (“CRADA”) adopted by the U.S. Public Health Service (“PHS”) Technology
Transfer Policy Board for use by components of the National Institutes of Health
(“NIH”), the Centers for Disease Control and Prevention (“CDC”), and the Food
and Drug Administration (“FDA”), which are agencies of the PHS within the
Department of Health and Human Services (“HHS”).
This Cover Page identifies the Parties to this CRADA:
The U.S. Department of Health and Human Services, as represented by
[Insert the full name of the ICD]
an Institute, Center, or Division (hereinafter referred to as the “ICD”) of the
[INSERT as appropriate: NIH, CDC, or FDA]
and
[Insert Collaborator’s official name],
hereinafter referred to as the “Collaborator”,
having offices at [Insert Collaborator’s address],
created and operating under the laws of [Insert State of Incorporation].







PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 1 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------





APPENDIX D

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
FOR EXTRAMURAL-PHS CLINICAL RESEARCH
Article 1.    Introduction
This CRADA between ICD and Collaborator will be effective when signed by the
Parties, which are identified on both the Cover Page and the Signature Page
(page 22). The official contacts for the Parties are identified on the Contacts
Information Page (page 23). Publicly available information regarding this CRADA
appears on the Summary Page (page 24). The research and development activities
that will be undertaken by ICD, ICD’s contractors or grantees, and Collaborator
in the course of this CRADA are detailed in the Research Plan, attached as
Appendix A. The staffing, funding, and materials contributions of the Parties
are set forth in Appendix B. Any changes to the model CRADA are set forth in
Appendix C.
Article 2.    Definitions
The terms listed in this Article will carry the meanings indicated throughout
the CRADA. To the extent a definition of a term as provided in this Article is
inconsistent with a corresponding definition in the applicable sections of
either the United States Code (U.S.C.) or the Code of Federal Regulations
(C.F.R.), the definition in the U.S.C. or C.F.R. will control.
“Adverse Drug Experience” or “ADE” means an Adverse Event associated with the
use of the Test Article, that is, an event where there is a reasonable
possibility that the Test Article may have caused the event (a relationship
between the Test Article and the event cannot be ruled out), in accordance with
the definitions of 21 C.F.R. Part 310, 305, or 312, or other applicable
regulations.
“Adverse Event” or “AE” means any untoward medical occurrence in a Human Subject
administered Test Article. An AE does not necessarily have a causal relationship
with the Test Article, that is, it can be any unfavorable and unintended sign
(including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of the Test Article, whether or not it is related to it.
See FDA Good Clinical Practice Guideline (International Conference on
Harmonisation (ICH) E6: “Good Clinical Practice: Consolidated Guidance, 62
Federal Register 25, 691 (1997)).
“Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with Collaborator at any time during the
term of the CRADA. For this purpose, “control” means direct or indirect
beneficial ownership of at least fifty percent (50%) of the voting stock or at
least fifty percent (50%) interest in the income of the corporation or other
business entity.
“Annual Report” means the report of progress of an IND-associated investigation
that the Sponsor must submit to the FDA within sixty (60) days of the
anniversary of the effective date of the IND (pursuant to 21 C.F.R. § 312.33).

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 2 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

“Background Invention” means an Invention conceived and first actually reduced
to practice before the Effective Date.
“Clinical Data in ICD’s Possession and Control” means all Raw Data that ICD
employees create directly; and all copies of Raw Data and Summary Data that ICD
obtains from Clinical Investigators or contractors performing CRADA activities.
“Clinical Investigator” means, in accordance with 21 C.F.R. § 312.3, an
individual who actually conducts a clinical investigation, that is, who directs
the administration or dispensation of Test Article to a subject, and who assumes
responsibility for studying Human Subjects, for recording and ensuring the
integrity of research data, and for protecting the welfare and safety of Human
Subjects.
“Clinical Research Site(s)” means the site(s) at which the Protocol(s) described
in the Research Plan will be performed.
“Collaborator Materials” means all tangible materials not first produced in the
performance of this CRADA that are owned or controlled by Collaborator and used
in the performance of the Research Plan. The term “Collaborator Materials” does
not include “Test Article” (defined below).
“Confidential Information” means confidential scientific, business, financial
information, or Identifiable Private Information provided that Confidential
Information does not include:
(a)
information that is publicly known or that is available from public sources;

(b)
information that has been made available by its owner to others without a
confidentiality obligation;

(c)
information that is already known by the receiving Party, or information that is
independently created or compiled by the receiving Party without reference to or
use of the provided information; or

(d)
information that relates to potential hazards or cautionary warnings associated
with the production, handling, or use of the subject matter of the Research
Plan.

“Cooperative Research and Development Agreement” or “CRADA” means this
Agreement, entered into pursuant to the Federal Technology Transfer Act of 1986,
as amended (15 U.S.C. §§ 3710a et seq.), and Executive Order 12591 of April 10,
1987.
“CRADA Data” means information developed by or on behalf of the Parties in the
performance of the Research Plan, excluding Raw Data.
“CRADA Materials” means all tangible materials first produced in the performance
of the Research Plan other than CRADA Data.

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 3 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

“CRADA Principal Investigator(s)” or “CRADA PI(s)” means the person(s)
designated by the Parties who will be responsible for the scientific and
technical conduct of the Research Plan.
“CRADA Subject Invention” means any Invention of either or both Parties,
conceived or first actually reduced to practice in the performance of the
Research Plan.
“Drug Master File” or “DMF” is described in 21 C.F.R. Part 314.420. A DMF is a
submission to the FDA that may be used to provide confidential detailed
information about facilities, processes, or articles used in the manufacturing,
processing, packaging, and storing of one or more human drugs.
“Effective Date” means the date of the last signature of the Parties executing
this Agreement.
“Government” means the Government of the United States of America.
“Human Subject” means, in accordance with the definition in 45 C.F.R. §
46.102(f), a living individual about whom an investigator conducting research
obtains:
(a)
data through intervention or interaction with the individual; or

(b)
Identifiable Private Information.

“ICD Materials” means all tangible materials not first produced in the
performance of this CRADA that are owned or controlled by ICD and used in the
performance of the Research Plan.
“IND” means an “Investigational New Drug Application,” filed in accordance with
21 C.F.R. Part 312 under which clinical investigation of an experimental drug or
biologic (Test Article) is performed in Human Subjects in the United States or
intended to support a United States licensing action.
“Identifiable Private Information” or “IPI” about a Human Subject means private
information from which the identity of the subject is or may readily be
ascertained. Regulations defining and governing this information include 45
C.F.R. Part 46 and 21 C.F.R. Part 50.
“Institutional Review Board” or “IRB” means, in accordance with 45 C.F.R. Part
46, 21 C.F.R. part 56, and other applicable regulations, an independent body
comprising medical, scientific, and nonscientific members, whose responsibility
is to ensure the protection of the rights, safety, and well-being of the Human
Subjects involved in a study.
“Invention” means any invention or discovery that is or may be patentable or
otherwise protected under Title 35 of the United States Code, or any novel
variety of plant which is

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 4 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

or may be protectable under the Plant Variety Protection Act, 7 U.S.C. §§ 2321
et seq.
“Investigator’s Brochure” means, in accordance with the definition in 21 C.F.R.
§ 312.23(a)(5), a document containing information about the Test Article,
including animal screening, preclinical toxicology, and detailed pharmaceutical
data, including a description of possible risks and side effects to be
anticipated on the basis of prior experience with the drug or related drugs, and
precautions, such as additional monitoring, to be taken as part of the
investigational use of the drug.
“Patent Application” means an application for patent protection for a CRADA
Subject Invention with the United States Patent and Trademark Office
(“U.S.P.T.O.”) or the corresponding patent-issuing authority of another nation.
“Patent” means any issued United States patent, any international
counterpart(s), and any corresponding grant(s) by a non-U.S. government in place
of a patent.
“Placebo” means an inactive substance identical in appearance to the material
being tested that is used to distinguish between drug action and suggestive
effect of the material under study.
“Protocol” means the formal, detailed description of a study to be performed as
provided for in the Research Plan. It describes the objective(s), design,
methodology, statistical considerations, and organization of a trial. For the
purposes of this CRADA, the term, Protocol, for clinical research involving
Human Subjects, includes any and all associated documents, including informed
consent forms, to be provided to Human Subjects and potential participants in
the study.
“Raw Data” means the primary quantitative and empirical data first collected
from experiments and clinical trials conducted within the scope of this CRADA.
“Research Plan” means the statement in Appendix A of the respective research and
development commitments of the Parties. The Research Plan should describe the
provisions for sponsoring the IND, clinical and safety monitoring, and data
management.
“Sponsor” means, in accordance with the definition in 21 C.F.R. § 312.3, an
organization or individual who assumes legal responsibility for supervising or
overseeing clinical trials with Test Articles, and is sometimes referred to as
the IND holder.
“Steering Committee” means the research and development team whose composition
and responsibilities with regard to the research performed under this CRADA are
described in Appendix A.
“Summary Data” means any extract or summary of the Raw Data, generated either by
or, on behalf of, ICD or by, or on behalf of, Collaborator. Summary Data may
include

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 5 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

extracts or summaries that incorporate IPI.
“Test Article” means, in accordance with 21 C.F.R. § 50.3(j), any drug
(including a biological product), medical device, food additive, color additive,
electronic product, or any other article subject to regulation under the Federal
Food, Drug, and Cosmetic Act that is intended for administration to humans or
animals, including a drug or biologic as identified in the Research Plan and
Appendix B, that is used within the scope of the Research Plan. The Test Article
may also be referred to as Investigational Agent, Study Material, or Study
Product.
Article 3.    Cooperative Research and Development
3.1    Performance of Research and Development. The research and development
activities to be carried out under this CRADA will be performed by the Parties
identified on the Cover Page, as well as ICD’s contractors or grantees as
described in the Research Plan. However, ICD’s contractors or grantees are not
Parties to the CRADA, and this CRADA does not grant to Collaborator any rights
to Inventions made by ICD’s contractors or grantees. The CRADA PIs will be
responsible for coordinating the scientific and technical conduct of this
project on behalf of their employers. Any Collaborator employees who will work
at ICD facilities will be required to sign a Guest Researcher or Special
Volunteer Agreement appropriately modified in view of the terms of this CRADA.
3.2    Research Plan. The Parties recognize that the Research Plan describes the
collaborative research and development activities they will undertake and that
interim research goals set forth in the Research Plan are good faith guidelines.
Should events occur that require modification of these goals, then by mutual
agreement the Parties can modify them through an amendment, according to
Paragraph 13.6.
3.3    Use and Disposition of Collaborator Materials and ICD Materials. The
Parties agree to use Collaborator Materials and ICD Materials only in accordance
with the Research Plan and Protocol(s), not to transfer these materials to third
parties except in accordance with the Research Plan and Protocol(s) or as
approved by the owning or providing Party, and, upon expiration or termination
of the CRADA, to dispose of these materials as directed by the owning or
providing Party.
3.4    Third-Party Rights in Collaborator’s CRADA Subject Inventions. If
Collaborator has received (or will receive) support of any kind from a third
party in exchange for rights in any of Collaborator’s CRADA Subject Inventions,
Collaborator agrees to ensure that its obligations to the third party are both
consistent with Articles 6 through 8 and subordinate to Article 7 of this CRADA.
3.5    Disclosures to ICD. Prior to execution of this CRADA, Collaborator agrees
to disclose to ICD all instances in which outstanding royalties are due under a
PHS license agreement and in which Collaborator had a PHS license terminated in
accordance with 37 C.F.R. § 404.10. These

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 6 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

disclosures will be treated as Confidential Information upon request by
Collaborator in accordance with Paragraphs 2.4, 8.3, and 8.4.
3.6    Clinical Investigator Responsibilities. The Clinical Investigator will be
required to submit, or to arrange for submission of, each Protocol associated
with this CRADA to all appropriate IRBs, and for ensuring that the IRBs are
notified of the role of Collaborator in the research. In addition to the
Protocol all associated documents, including informational documents and
advertisements, must be reviewed and approved by the appropriate IRB(s) before
starting the research at each Clinical Research Site. The research will be done
in strict accordance with the Protocol(s) and no substantive changes in a
finalized Protocol will be made unless mutually agreed upon, in writing, by the
Parties. Research will not commence (or will continue unchanged, if already in
progress) until each substantive change to a Protocol, including those required
by either the FDA or the IRB, has been integrated in a way acceptable to the
Parties, submitted to the FDA (if applicable) and approved by the appropriate
IRBs.
3.7    Investigational Applications.
3.7.1
If an IND is required either ICD or Collaborator, as indicated in the Research
Plan, will submit an IND and all Clinical Investigators must have completed
registration documents on file (1572 forms).

3.7.2
If ICD elects to file its own IND, Collaborator agrees to provide ICD background
data and information necessary to support the IND. Collaborator further agrees
to provide a letter of cross-reference to all pertinent regulatory filings
sponsored by Collaborator. Collaborator’s employees will be reasonably available
to respond to inquiries from the FDA regarding information and data contained in
the Collaborator’s IND, DMF, other filings, or other information and data
provided to ICD by the Collaborator pursuant to this Article 3. If ICD has
provided information or data to assist Collaborator in its IND filing, ICD will
provide a letter of cross reference to its IND and respond to inquiries related
to information provided by ICD, as applicable.

3.7.3
If Collaborator supplies Confidential Information to ICD in support of an IND
filed by ICD, this information will be protected in accordance with the
corresponding confidentiality provisions of Article 8.

3.7.4
Collaborator may sponsor its own clinical trials and hold its own IND for
studies performed outside the scope of this CRADA. These studies, however,
should not adversely affect the ability to accomplish the goal of the Research
Plan, for example, by competing for the same study population. All data from
those clinical trials are proprietary to Collaborator for purposes of this
CRADA.

3.8    Test Article Information and Supply. Collaborator agrees to provide ICD
without charge and on a schedule that will ensure adequate and timely
performance of the research, a sufficient quantity of formulated and acceptably
labeled, clinical-grade Test Article (and, as

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 7 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

required by the Protocol(s), Placebo) to complete the clinical trial(s) agreed
to and approved under this CRADA. Collaborator will provide a Certificate of
Analysis to ICD for each lot of the Test Article provided.
3.9    Test Article Delivery and Usage. Collaborator will ship the Test Article
and, if required, Placebo to ICD or its designee in containers marked in
accordance with 21 C.F.R. § 312.6. ICD agrees that the Clinical Investigators
will keep appropriate records and take reasonable steps to ensure that the Test
Article is used in accordance with the Protocol(s) and applicable FDA
regulations. In addition, ICD agrees that the Test Article (and all Confidential
Information supplied by Collaborator relating to the Test Article) will be used
solely for the conduct of the CRADA research and development activities.
Furthermore, ICD agrees that no analysis or modification of the Test Article
will be performed without Collaborator’s prior written consent. At the
completion of the Research Plan, any unused quantity of Test Article will be
returned to Collaborator or disposed as directed by Collaborator. Pharmacy
contacts at ICD or its designee will be determined by ICD and communicated to
Collaborator.
3.10    Monitoring.
3.10.1
The Sponsor or its designee will be primarily responsible for monitoring
clinical sites and for assuring the quality of all clinical data, unless
otherwise stated in the Research Plan. Monitoring will comply with FDA Good
Clinical Practice (International Conference on Harmonisation (ICH) E6: “Good
Clinical Practice: Consolidated Guidance; 62 Federal Register 25, 691 (1997)).
The other Party may also perform quality assurance oversight. The monitor will
communicate significant Protocol violations and submit documentation of
monitoring outcomes on Protocol insufficiencies to the other Party in a timely
manner.

3.10.2
Subject to the restrictions in Article 8 concerning IPI, and with reasonable
advance notice and at reasonable times, ICD will permit Collaborator or its
designee(s) access to clinical site(s) to monitor the conduct of the research,
as well as to audit source documents containing Raw Data, to the extent
necessary to verify compliance with FDA Good Clinical Practice and the
Protocol(s).

3.11    FDA Meetings/Communications. All meetings with the FDA concerning any
clinical trial within the scope of the Research Plan will be discussed by
Collaborator and ICD in advance. Each Party reserves the right to take part in
setting the agenda for, to attend, and to participate in these meetings. The
Sponsor will provide the other Party with copies of FDA meeting minutes, all
transmittal letters for IND submissions, IND safety reports, formal questions
and responses that have been submitted to the FDA, Annual Reports, and official
FDA correspondence, pertaining either to the INDs under this CRADA or to the
Clinical Investigators on Protocols performed in accordance with the Research
Plan, except to the extent that those documents contain the proprietary
information of a third party or dissemination is prohibited by law.
Article 4.    Reports

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 8 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

4.1    Interim Research and Development Reports. The CRADA PIs should exchange
information regularly, in writing. This exchange may be accomplished through
meeting minutes, detailed correspondence, circulation of draft manuscripts,
Steering Committee reports, copies of Annual Reports and any other reports
updating the progress of the CRADA research. However, the Parties must exchange
updated Investigator’s Brochure, formulation and preclinical data, and
toxicology findings, as they become available.
4.2    Final Research and Development Reports. The Parties will exchange final
reports of their results within six (6) months after the expiration or
termination of this CRADA. These reports will set forth the technical progress
made; any publications arising from the research; and the existence of invention
disclosures of potential CRADA Subject Inventions and/or any corresponding
Patent Applications.
4.3    Fiscal Reports. If Collaborator has agreed to provide funding to ICD
under this CRADA and upon the request of Collaborator, then concurrent with the
exchange of final research and development reports according to Paragraph 4.2,
ICD will submit to Collaborator a statement of all costs incurred by ICD for the
CRADA. If the CRADA has been terminated, ICD will specify any costs incurred
before the date of termination for which ICD has not received funds from
Collaborator, as well as for all reasonable termination costs including the cost
of returning Collaborator property or removal of abandoned Collaborator
property, for which Collaborator will be responsible.
4.4    Safety Reports. In accordance with FDA requirements, the Sponsor will
establish and maintain records and submit safety reports to the FDA, as required
by 21 C.F.R. § 312.32 and 21 C.F.R. 812.150(b)(1), or other applicable
regulations. In the conduct of research under this CRADA, the Parties will
comply with specific ICD guidelines and policies for reporting ADEs and AEs, as
well as procedures specified in the Protocol(s). The Sponsor must provide the
other Party with copies of all Safety Reports concurrently with their submission
to the FDA, and with any other information affecting the safety of Human
Subjects in research conducted under this CRADA.
4.5    Annual Reports. The Sponsor will provide the other Party a copy of the
Annual Report concurrently with the submission of the Annual Report to the FDA.
Annual Reports will be kept confidential in accordance with Article 8,
Article 5.    Staffing, Financial, and Materials Obligations
5.1    ICD and Collaborator Contributions. The contributions of any staff,
funds, materials, and equipment by the Parties are set forth in Appendix B. The
Federal Technology Transfer Act of 1986, 15 U.S.C. § 3710a(d)(1) prohibits ICD
from providing funds to Collaborator for any research and development activities
under this CRADA.
5.2    ICD Staffing. No ICD employees will devote 100% of their effort or time
to the research and development activities under this CRADA. ICD will not use
funds provided by Collaborator

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 9 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

under this CRADA for ICD personnel to pay the salary of any permanent ICD
employee. Although personnel hired by ICD using CRADA funds will focus
principally on CRADA research and development activities, Collaborator
acknowledges that these personnel may nonetheless make contributions to other
research and development activities, and the activities will be outside the
scope of this CRADA.
5.3    Collaborator Funding. Collaborator acknowledges that Government funds
received by Collaborator from an agency of the Department of Health and Human
Services may not be used to fund ICD under this CRADA. If Collaborator has
agreed to provide funds to ICD then the payment schedule appears in Appendix B
and Collaborator will make payments according to that schedule. If Collaborator
fails to make any scheduled payment, ICD will not be obligated to perform any of
the research and development activities specified herein or to take any other
action required by this CRADA until the funds are received. ICD will use these
funds exclusively for the purposes of this CRADA. Each Party will maintain
separate and distinct current accounts, records, and other evidence supporting
its financial obligations under this CRADA and, upon written request, will
provide the other Party a Fiscal Report according to Paragraph 4.3, which
delineates all payments made and all obligated expenses, along with the Final
Research Report described in Paragraph 4.2.
5.4    Capital Equipment. Collaborator’s commitment, if any, to provide ICD with
capital equipment to enable the research and development activities under the
Research Plan appears in Appendix B. If Collaborator transfers to ICD the
capital equipment or provides funds for ICD to purchase it, then ICD will own
the equipment. If Collaborator loans capital equipment to ICD for use during the
CRADA, Collaborator will be responsible for paying all costs and fees associated
with the transport, installation, maintenance, repair, removal, or disposal of
the equipment, and ICD will not be liable for any damage to the equipment.
Article 6.    Intellectual Property
6.1    Ownership of CRADA Subject Inventions, CRADA Data, and CRADA Materials.
Subject to the Government license described in Paragraph 7.5, the sharing
requirements of Paragraph 8.1 and the regulatory filing requirements of
Paragraph 8.2, the producing Party will retain sole ownership of and title to
all CRADA Subject Inventions, all copies of CRADA Data, and all CRADA Materials
produced solely by its employee(s). The Parties will own jointly all CRADA
Subject Inventions invented jointly and all CRADA Materials developed jointly. A
PHS contractor’s or grantee’s rights in data it generates will not be affected
by this CRADA.
6.2    Reporting. The Parties will promptly report to each other in writing each
CRADA Subject Invention reported by their respective personnel, and any Patent
Applications filed thereon, resulting from the research and development
activities conducted under this CRADA. Each Party will report all CRADA Subject
Inventions to the other Party in sufficient detail to determine inventorship,
which will be determined in accordance with U.S. patent law. These reports will
be treated as Confidential Information in accordance with Article 8. Formal
reports will be made by and to the Patenting and Licensing Offices identified on
the Contacts

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 10 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Information Page herein.
6.3    Filing of Patent Applications. Each Party will make timely decisions
regarding the filing of Patent Applications on the CRADA Subject Inventions made
solely by its employee(s), and will notify the other Party in advance of filing.
Collaborator will have the first opportunity to file a Patent Application on
joint CRADA Subject Inventions and will notify PHS of its decision within sixty
(60) days of an Invention being reported or at least thirty (30) days before any
patent filing deadline, whichever occurs sooner. If Collaborator fails to notify
PHS of its decision within that time period or notifies PHS of its decision not
to file a Patent Application, then PHS has the right to file a Patent
Application on the joint CRADA Subject Invention, Neither Party will be
obligated to file a Patent Application. Collaborator will place the following
statement in any Patent Application it files on a CRADA Subject Invention: “This
invention was created in the performance of a Cooperative Research and
Development Agreement with the [INSERT into Agency’s model as appropriate:
National Institutes of Health, Food and Drug Administration, Centers for Disease
Control and Prevention], an Agency of the Department of Health and Human
Services. The Government of the United States has certain rights in this
invention.” If either Party files a Patent Application on a joint CRADA Subject
Invention, then the filing Party will include a statement within the Patent
Application that clearly identifies the Parties and states that the joint CRADA
Subject Invention was made under this CRADA.
6.4    Patent Expenses. Unless agreed otherwise, the Party filing a Patent
Application will pay all preparation and filing expenses, prosecution fees,
issuance fees, post issuance fees, patent maintenance fees, annuities,
interference expenses, and attorneys’ fees for that Patent Application and any
resulting Patent(s). If a license to any CRADA Subject Invention is granted to
Collaborator, then Collaborator will be responsible for all expenses and fees,
past and future, in connection with the preparation, filing, prosecution, and
maintenance of any Patent Applications and Patents claiming exclusively licensed
CRADA Subject Inventions and will be responsible for a pro-rated share, divided
equally among all licensees, of those expenses and fees for non-exclusively
licensed CRADA Subject Inventions. Collaborator may waive its exclusive option
rights at any time, and incur no subsequent financial obligation for those
Patent Application(s) or Patent(s).
6.5    Prosecution of Patent Applications. The Party filing a Patent Application
will provide the non-filing Party with a copy of any official communication
relating to prosecution of the Patent Application within thirty (30) days of
transmission of the communication. Each Party will also provide the other Party
with the power to inspect and make copies of all documents retained in the
applicable Patent Application or Patent file. The Parties agree to consult with
each other regarding the prosecution of Patent Applications directed to joint
CRADA Subject Inventions. If Collaborator elects to file and prosecute Patent
Applications on joint CRADA Subject Inventions, then Collaborator agrees to use
the U.S.P.T.O. Customer Number Practice and/or grant PHS a power(s) of attorney
(or equivalent) necessary to assure PHS access to its intellectual property
rights in these Patent Applications. PHS and Collaborator will cooperate with
each other to obtain necessary signatures on Patent Applications, assignments,
or other documents.

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 11 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Article 7.    Licensing
7.1    Background Inventions. Other than as specifically stated in this Article
7, nothing in this CRADA will be construed to grant any rights in one Party’s
Background Invention(s) to the other Party, except to the extent necessary for
the Parties to conduct the research and development activities described in the
Research Plan.
7.2    Collaborator’s License Option to CRADA Subject Inventions. With respect
to Government rights to any CRADA Subject Invention made solely by an ICD
employee(s) or made jointly by an ICD employee(s) and a Collaborator employee(s)
for which a Patent Application was filed, PHS hereby grants to Collaborator an
exclusive option to elect an exclusive or nonexclusive commercialization
license. The license will be substantially in the form of the appropriate model
PHS license agreement and will fairly reflect the nature of the CRADA Subject
Invention, the relative contributions of the Parties to the CRADA Subject
Invention and the CRADA, a plan for the development and marketing of the CRADA
Subject Invention, the risks incurred by Collaborator, and the costs of
subsequent research and development needed to bring the CRADA Subject Invention
to the marketplace. The field of use of the license will not exceed the scope of
the Research Plan.
7.3    Exercise of Collaborator’s License Option. To exercise the option of
Paragraph 7.2 Collaborator must submit a written notice to the PHS Patenting and
Licensing Contact identified on the Contacts Information Page (and provide a
copy to the ICD Contact for CRADA Notices) within three (3) months after either
(i) Collaborator receives written notice from PHS that the Patent Application
has been filed or (ii) the date on which Collaborator files the Patent
Application. The written notice exercising this option will include a completed
“Application for License to Public Health Service Inventions” and will initiate
a negotiation period that expires nine (9) months after the exercise of the
option. If PHS has not responded in writing to the last proposal by Collaborator
within this nine (9) month period, the negotiation period will be extended to
expire one (1) month after PHS so responds, during which month Collaborator may
accept in writing the final license proposal of PHS. In the absence of
Collaborator’s exercise of the option, or upon election of a nonexclusive
license, PHS will be free to license the CRADA Subject Invention to others.
These time periods may be extended at the sole discretion of PHS upon good cause
shown in writing by Collaborator.
7.4    Government License in ICD Sole CRADA Subject Inventions and Joint CRADA
Subject Inventions. Pursuant to 15 U.S.C. § 3710a(b)(1)(A), for CRADA Subject
Inventions owned solely by ICD or jointly by ICD and Collaborator, and licensed
pursuant to the option of Paragraph 7.2, Collaborator grants to the Government a
nonexclusive, nontransferable, irrevocable, paid-up license to practice the
CRADA Subject Invention or have the CRADA Subject Invention practiced throughout
the world by or on behalf of the Government. In the exercise of this license,
the Government will not publicly disclose trade secrets or commercial or
financial information that is privileged or confidential within the meaning of 5
U.S.C. § 552(b)(4) or which would be considered privileged or confidential if it
had been obtained from a non-federal party.

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 12 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

7.5    Government License in Collaborator Sole CRADA Subject Inventions.
Pursuant to 15 U.S.C. § 3710a(b)(2), for CRADA Subject Inventions made solely by
an employee of Collaborator, Collaborator grants to the Government a
nonexclusive, nontransferable, irrevocable, paid-up license to practice the
CRADA Subject Invention or have the CRADA Subject Invention practiced throughout
the world by or on behalf of the Government for research or other Government
purposes.
7.6    Third Party License. Pursuant to 15 U.S.C. § 3710a(b)(1)(B), if PHS
grants Collaborator an exclusive license to a CRADA Subject Invention made
solely by an ICD employee or jointly with a Collaborator employee, the
Government will retain the right to require Collaborator to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the CRADA Subject Invention in Collaborator’s licensed field
of use on terms that are reasonable under the circumstances; or, if Collaborator
fails to grant a license, to grant a license itself. The exercise of these
rights by the Government will only be in exceptional circumstances and only if
the Government determines (i) the action is necessary to meet health or safety
needs that are not reasonably satisfied by Collaborator, (ii) the action is
necessary to meet requirements for public use specified by federal regulations,
and such requirements are not reasonably satisfied by Collaborator; or (iii)
Collaborator has failed to comply with an agreement containing provisions
described in 15 U.S.C. § 3710a(c)(4)(B). The determination made by the
Government under this Paragraph is subject to administrative appeal and judicial
review under 35 U.S.C. § 203(2).
7.7    Third-Party Rights In ICD Sole CRADA Subject Inventions. For a CRADA
Subject Invention conceived prior to the Effective Date solely by an ICD
employee that is first actually reduced to practice after the Effective Date in
the performance of the Research Plan, the option offered to Collaborator in
Paragraph 7.2 may be restricted if, prior to the Effective Date, PHS had filed a
Patent Application and has either offered or granted a license in the CRADA
Subject Invention to a third party. Collaborator nonetheless retains the right
to apply for a license to any such CRADA Subject Invention in accordance with
the terms and procedures of 35 U.S.C. § 209 and 37 C.F.R. Part 404.
7.8    Joint CRADA Subject Inventions Not Exclusively Licensed by Collaborator.
If Collaborator does not acquire an exclusive commercialization license in a
joint CRADA Subject Invention in all fields of use then, for those fields of use
not exclusively licensed to Collaborator, each Party will have the right to use
the joint CRADA Subject Invention and to license its use to others, and each
Party will cooperate with the other, as necessary, to fulfill international
licensing requirements. The Parties may agree to a joint licensing approach for
any remaining fields of use.
Article 8.    Rights of Access and Publication
8.1    Right of Access to CRADA Data and CRADA Materials. ICD and Collaborator
agree to exchange all CRADA Data and to share all CRADA Materials. If the CRADA
is terminated, both Parties agree to provide CRADA Materials in quantities
needed to complete the Research Plan. Such provision will occur before the
termination date of the CRADA or sooner, if required

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 13 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

by the Research Plan. If Collaborator possesses any human biological specimens
from clinical trials under the CRADA, the specimens must be handled as described
in the Protocol or as otherwise directed by ICD before the termination date of
the CRADA.
8.2    Use of CRADA Data and CRADA Materials. The Parties will be free to
utilize CRADA Data and CRADA Materials internally for their own purposes,
consistent with their obligations under this CRADA. ICD may share CRADA Data or
CRADA Materials with any contractors, grantees, or agents it has engaged to
conduct the CRADA research and development activities, provided the obligations
of this Article 8.2 are simultaneously conveyed. Collaborator may share CRADA
Data or CRADA Materials with any contractors, Affiliates, or agents it has
engaged to conduct the CRADA research and development activities, provided the
obligations of this Article 8.2 are simultaneously conveyed.
8.2.1
CRADA Data.

Collaborator and ICD will use reasonable efforts to keep CRADA Data confidential
until published or until corresponding Patent Applications are filed. To the
extent permitted by law, each Party will have the right to use any and all CRADA
Data in and for any regulatory filing by or on behalf of the Party.
8.2.2
CRADA Materials.

Collaborator and ICD will use reasonable efforts to keep descriptions of CRADA
Materials confidential until published or until corresponding Patent
Applications are filed. Collaborator acknowledges that the basic research
mission of PHS includes sharing with third parties for further research those
research resources made in whole or in part with NIH funding. Consistent with
this mission and the tenets articulated in “Sharing of Biomedical Research
Resources: Principles and Guidelines for Recipients of NIH Research Grants and
Contracts,” December 1999, available at
http://ott.od.nih.gov/NewPages/RTguide_final.html, following publication either
Party may make available to third parties for further research those CRADA
Materials made jointly by both PHS and Collaborator. Notwithstanding the above,
if those joint CRADA Materials are the subject of a pending Patent Application
or a Patent, or were created using a patent-pending or patented material or
technology, the Parties may agree to restrict distribution or freely distribute
them. Either Party may distribute those CRADA Materials made solely by the other
Party only upon written consent from that other Party or that other Party’s
designee.
8.3    Confidential Information. Each Party agrees to limit its disclosure of
Confidential Information to the amount necessary to carry out the Research Plan,
and will place a confidentiality notice on all this information. A Party orally
disclosing Confidential Information to the other Party will summarize the
disclosure in writing and provide it to the other Party within fifteen (15) days
of the disclosure. Each Party receiving Confidential Information agrees to use
it only for the purposes described in the Research Plan. Either Party may object
to the designation of information as Confidential Information by the other
Party.

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 14 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

8.4    Protection of Confidential Information. Confidential Information will not
be disclosed, copied, reproduced or otherwise made available to any other person
or entity without the consent of the owning or providing Party except as
required by a court or administrative body of competent jurisdiction, or federal
law or regulation. Each Party agrees to use reasonable efforts to maintain the
confidentiality of Confidential Information, which will in no instance be less
effort than the Party uses to protect its own Confidential Information. Each
Party agrees that a Party receiving Confidential Information will not be liable
for the disclosure of that portion of the Confidential Information which, after
notice to and consultation with the disclosing Party, the receiving Party
determines may not be lawfully withheld, provided the disclosing Party has been
given a reasonable opportunity to seek a court order to enjoin disclosure.
8.5    Human Subject Protection. The research to be conducted under this CRADA
involves Human Subjects or human tissues within the meaning of 45 C.F.R. Part
46, and all research to be performed under this CRADA will conform to applicable
federal laws and regulations. Additional information is available from the HHS
Office for Human Research Protections (http://www.hhs.gov/ohrp/).
8.6    Duration of Confidentiality Obligation. The obligation to maintain the
confidentiality of Confidential Information will expire at the earlier of the
date when the information is no longer Confidential Information as defined in
Paragraph 2.4 or three (3) years after the expiration or termination date of
this CRADA, except for IPI, for which the obligation to maintain confidentiality
will extend indefinitely. Collaborator may request an extension to this term
when necessary to protect Confidential Information relating to products not yet
commercialized.
8.7    Publication. The Parties are encouraged to make publicly available the
results of their research and development activities. Before either Party
submits a paper or abstract for publication or otherwise intends to publicly
disclose information about a CRADA Subject Invention, CRADA Data, or CRADA
Materials, the other Party will have thirty (30) days to review proposed
manuscripts and three (3) days to review proposed abstracts to assure that
Confidential Information is protected. Either Party may request in writing that
the proposed publication or other disclosure be delayed for up to thirty (30)
additional days as necessary to file a Patent Application.
8.8    Clinical Investigators’ Research and Development Activities. Although
this CRADA does not grant to Collaborator any rights to Inventions made or Raw
Data generated by ICD’s contractors or grantees, as they are not parties to this
CRADA, ICD agrees that:
8.8.1     Subject to the other provisions of Article 8 of this CRADA, ICD will
maintain, to the extent permitted by law, all Clinical Data in ICD’s Possession
and Control as Confidential Information, and make them available to Collaborator
for its own use and for exclusive use in obtaining regulatory approval for the
commercial marketing of Test Article and related CRADA Subject Inventions.
8.8.2    With regard to Collaborator’s Confidential Information, ICD will
require the

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 15 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Clinical Investigators to agree to confidentiality provisions at least as
restrictive as those provided in this CRADA and to Collaborator’s use of data in
accordance with Paragraph 8.8.1 for obtaining regulatory approval for marketing
Test Article.
8.8.3    If Collaborator wants access to Raw Data or any other data in the
possession of the Clinical Investigators working with Test Article, Collaborator
must first contact the CRADA PI. Collaborator will bear any costs associated
with Raw Data provided in formats customized for Collaborator.
8.8.4    Collaborator’s right to access Clinical Data in ICD’s Possession and
Control under Paragraph 8.8 is dependent upon Collaborator’s continued
development and commercialization of Investigational Agent. If Collaborator
fails to continue development or commercialization of Investigational Agent
without the transfer of its development efforts to another party within ninety
(90) days of discontinuation, ICD has the right to make Clinical Data in ICD’s
Possession and Control available to a third party.
Article 9.    Representations and Warranties
9.1    Representations of ICD. ICD hereby represents to Collaborator that:
9.1.1    ICD has the requisite power and authority to enter into this CRADA and
to perform according to its terms, and that ICD’s official signing this CRADA
has authority to do so.
9.1.2    To the best of its knowledge and belief, neither ICD nor any of its
personnel involved in this CRADA is presently subject to debarment or suspension
by any agency of the Government which would directly affect its performance of
the CRADA. Should ICD or any of its personnel involved in this CRADA be debarred
or suspended during the term of this CRADA, ICD will notify Collaborator within
thirty (30) days of receipt of final notice.
9.2    Representations and Warranties of Collaborator. Collaborator hereby
represents and warrants to ICD that:
9.2.1    Collaborator has the requisite power and authority to enter into this
CRADA and to perform according to its terms, and that Collaborator’s official
signing this CRADA has authority to do so.
9.2.2    Neither Collaborator nor any of its personnel involved in this CRADA,
including Affiliates, agents, and contractors are presently subject to debarment
or suspension by any agency of the Government. Should Collaborator or any of its
personnel involved in this CRADA be debarred or suspended during the term of
this CRADA, Collaborator will notify ICD within thirty (30) days of receipt of
final notice.
9.2.3    Subject to Paragraph 12.3, and if and to the extent Collaborator has
agreed to provide funding under Appendix B, Collaborator is financially able to
satisfy these

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 16 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

obligations in a timely manner.
9.2.4    The Test Article provided has been produced in accordance with the
FDA’s current Good Manufacturing Practice set out in 21 C.F.R. §§ 210-211, and
ICH QA7, and meets the specifications cited in the Certificate of Analysis and
Investigator’s Brochure provided.
Article 10.    Expiration and Termination
10.1    Expiration. This CRADA will expire on the last date of the term set
forth on the Summary Page. In no case will the term of this CRADA extend beyond
the term indicated on the Summary Page unless it is extended in writing in
accordance with Paragraph 13.6.
10.2    Termination by Mutual Consent. ICD and Collaborator may terminate this
CRADA at any time by mutual written consent.
10.3    Unilateral Termination. Either ICD or Collaborator may unilaterally
terminate this CRADA at any time by providing written notice at least sixty (60)
days before the desired termination date. ICD may, at its option, retain funds
transferred to ICD before unilateral termination by Collaborator for use in
completing the Research Plan. If Collaborator terminates this Agreement before
the completion of all approved or active Protocol(s), then Collaborator will
supply enough Test Article (and Placebo, if applicable) to complete these
Protocol(s) unless termination is for safety concerns.
10.4    Funding for ICD Personnel. If Collaborator has agreed to provide funding
for ICD personnel and this CRADA is mutually or unilaterally terminated by
Collaborator before its expiration, then Collaborator agrees that funds for that
purpose will be available to ICD for a period of six (6) months after the
termination date or until the expiration date of the CRADA, whichever occurs
sooner. If there are insufficient funds to cover this expense, Collaborator
agrees to pay the difference.
10.5    New Commitments. Neither Party will incur new expenses related to this
CRADA after expiration, mutual termination, or a notice of a unilateral
termination and will, to the extent feasible, cancel all outstanding commitments
and contracts by the termination date. Collaborator acknowledges that ICD will
have the authority to retain and expend any funds for up to one (1) year
subsequent to the expiration or termination date to cover any unpaid costs
obligated during the term of the CRADA in undertaking the research and
development activities set forth in the Research Plan.
10.6    Collaborator Failure to Continue Development. If Collaborator suspends
development of the Test Article without the transfer of its active development
efforts, assets, and obligations to a third party within ninety (90) days of
discontinuation, Collaborator agrees that ICD may continue developing the Test
Article. In that event, the following will apply:

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 17 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

10.6.1    Collaborator agrees to transfer to ICD all information necessary to
enable ICD to contract for the manufacture of the Test Article and, unless
abandoned for reasons relating to safety as determined by the data safety
monitoring board, to provide the Test Article (and Placebo, if any) in
Collaborator’s inventory to ICD.
10.6.2    Further, Collaborator hereby grants to ICD a nonexclusive,
irrevocable, world-wide, paid-up license to practice, or have practiced for or
on behalf of the Government, any Background Invention that Collaborator may
currently have or will obtain on the Test Article, its manufacture, or on any
method of using the Test Article for the indication(s) described in the Research
Plan, including the right to sublicense to third parties.
Article 11.    Disputes
11.1    Settlement. Any dispute arising under this CRADA which is not disposed
of by agreement of the CRADA Principal Investigators will be submitted jointly
to the signatories of this CRADA. If the signatories, or their designees, are
unable to jointly resolve the dispute within thirty (30) days after notification
thereof, the Assistant Secretary for Health (or his/her designee or successor)
will propose a resolution. Nothing in this Paragraph will prevent any Party from
pursuing any additional administrative remedies that may be available and, after
exhaustion of such administrative remedies, pursuing all available judicial
remedies.
11.2     Continuation of Work. Pending the resolution of any dispute or claim
pursuant to this Article 11, the Parties agree that performance of all
obligations will be pursued diligently.
Article 12.    Liability
12.1     NO WARRANTIES. EXCEPT AS SPECIFICALLY STATED IN ARTICLE 9, THE PARTIES
MAKE NO EXPRESS OR IMPLIED WARRANTY AS TO ANY MATTER WHATSOEVER, INCLUDING THE
CONDITIONS OF THE RESEARCH OR ANY INVENTION OR MATERIAL, WHETHER TANGIBLE OR
INTANGIBLE, MADE OR DEVELOPED UNDER OR OUTSIDE THE SCOPE OF THIS CRADA, OR THE
OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH
OR ANY INVENTION OR MATERIAL, OR THAT A TECHNOLOGY UTILIZED BY A PARTY IN THE
PERFORMANCE OF THE RESEARCH PLAN DOES NOT INFRINGE ANY THIRD-PARTY PATENT
RIGHTS.
12.2    Indemnification and Liability. Collaborator agrees to hold the
Government harmless and to indemnify the Government for all liabilities,
demands, damages, expenses and losses arising out of the use by Collaborator for
any purpose of the CRADA Data, CRADA Materials or CRADA Subject Inventions
produced in whole or part by ICD employees under this CRADA, unless due to the
negligence or willful misconduct of ICD, its employees, or agents. The
Government has no statutory authority to indemnify Collaborator. Each Party
otherwise will be liable for any claims or damages it incurs in connection with
this CRADA, except that ICD, as an agency of the Government, assumes liability
only to the extent provided under the Federal

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 18 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Tort Claims Act , 28 U.S.C. Chapter 171.
12.3    Force Majeure. Neither Party will be liable for any unforeseeable event
beyond its reasonable control and not caused by its own fault or negligence,
which causes the Party to be unable to perform its obligations under this CRADA,
and which it has been unable to overcome by the exercise of due diligence. If a
force majeure event occurs, the Party unable to perform will promptly notify the
other Party. It will use its best efforts to resume performance as quickly as
possible and will suspend performance only for such period of time as is
necessary as a result of the force majeure event.
Article 13.    Miscellaneous
13.1    Governing Law. The construction, validity, performance and effect of
this CRADA will be governed by U.S. federal law, as applied by the federal
courts in the District of Columbia. If any provision in this CRADA conflicts
with or is inconsistent with any U.S. federal law or regulation, then the U.S.
federal law or regulation will preempt that provision.
13.2    Compliance with Law. ICD and Collaborator agree that they will comply
with, and advise any contractors, grantees, or agents they have engaged to
conduct the CRADA research and development activities to comply with, all
applicable Executive Orders, statutes, and HHS regulations relating to research
on human subjects (45 C.F.R. Part 46, 21 C.F.R. Parts 50 and 56) and relating to
the appropriate care and use of laboratory animals (7 U.S.C. §§ 2131 et seq.; 9
C.F.R. Part 1, Subchapter A). ICD and Collaborator will advise any contractors,
grantees, or agents they have engaged to conduct clinical trials for this CRADA
that they must comply with all applicable federal regulations for the protection
of Human Subjects, which may include the Standards for Privacy of Individually
Identifiable Health Information set forth in 45 C.F.R. Part 164. Collaborator
agrees to ensure that its employees, contractors, and agents who might have
access to a “select agent or toxin” (as that term is defined in 42 C.F.R. §§
73.4-73.5) transferred from ICD is properly licensed to receive the “select
agent or toxin.”
13.3    Waivers. None of the provisions of this CRADA will be considered waived
by any Party unless a waiver is given in writing to the other Party. The failure
of a Party to insist upon strict performance of any of the terms and conditions
hereof, or failure or delay to exercise any rights provided herein or by law,
will not be deemed a waiver of any rights of any Party.
13.4    Headings. Titles and headings of the articles and paragraphs of this
CRADA are for convenient reference only, do not form a part of this CRADA, and
will in no way affect its interpretation.
13.5    Severability. The illegality or invalidity of any provisions of this
CRADA will not impair, affect, or invalidate the other provisions of this CRADA.
13.6    Amendments. Minor modifications to the Research Plan may be made by the
mutual written consent of the CRADA Principal Investigators. Substantial changes
to the CRADA,

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 19 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

extensions of the term, or any changes to Appendix C will become effective only
upon a written amendment signed by the signatories to this CRADA or by their
representatives duly authorized to execute an amendment. A change will be
considered substantial if it directly expands the range of the potential CRADA
Subject Inventions, alters the scope or field of any license option governed by
Article 7, or requires a significant increase in the contribution of resources
by either Party.
13.7    Assignment. Neither this CRADA nor any rights or obligations of any
Party hereunder will be assigned or otherwise transferred by either Party
without the prior written consent of the other Party. This CRADA will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.
13.8    Notices. All notices pertaining to or required by this CRADA will be in
writing, signed by an authorized representative of the notifying Party, and
delivered by first class, registered, or certified mail, or by an
express/overnight commercial delivery service, prepaid and properly addressed to
the other Party at the address designated on the Contacts Information Page, or
to any other address designated in writing by the other Party. Notices will be
considered timely if received on or before the established deadline date or sent
on or before the deadline date as verifiable by U.S. Postal Service postmark or
dated receipt from a commercial carrier. Notices regarding the exercise of
license options will be made pursuant to Paragraph 7.3. Either Party may change
its address by notice given to the other Party in the manner set forth above.
13.9    Independent Contractors. The relationship of the Parties to this CRADA
is that of independent contractors and not agents of each other or joint
venturers or partners. Each Party will maintain sole and exclusive control over
its personnel and operations.
13.10    Use of Name; Press Releases. By entering into this CRADA, the
Government does not directly or indirectly endorse any product or service that
is or will be provided, whether directly or indirectly related to either this
CRADA or to any patent or other intellectual-property license or agreement that
implements this CRADA by Collaborator, its successors, assignees, or licensees.
Collaborator will not in any way state or imply that the Government or any of
its organizational units or employees endorses any product or services. Each
Party agrees to provide proposed press releases that reference or rely upon the
work under this CRADA to the other Party for review and comment at least five
(5) business days before publication. Either Party may disclose the Title and
Abstract of the CRADA to the public without the approval of the other Party.
13.11    Reasonable Consent. Whenever a Party’s consent or permission is
required under this CRADA, its consent or permission will not be unreasonably
withheld.
13.12    Export Controls. Collaborator agrees to comply with U.S. export law and
regulations. If Collaborator has a need to transfer any CRADA Materials made in
whole or in part by ICD, or ICD Materials, or ICD’s Confidential Information to
a person located in a country other than the United States, to an Affiliate
organized under the laws of a country other than the United States,

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 20 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

or to an employee of Collaborator in the United States who is not a citizen or
permanent resident of the United States, Collaborator will acquire any and all
necessary export licenses and other appropriate authorizations.
13.13    Entire Agreement. This CRADA constitutes the entire agreement between
the Parties concerning the subject matter of this CRADA and supersedes any prior
understanding or written or oral agreement.
13.14    Survivability. The provisions of Paragraphs 3.3, 3.4, 3.8, 4.2, 4.3,
5.3, 5.4, 6.1-9.2, 10.3-10.6, 11.1, 11.2, 12.1-12.3, 13.1-13.3, 13.7, 13.10 and
13.14 will survive the expiration or early termination of this CRADA.
SIGNATURES BEGIN ON THE NEXT PAGE
 

PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 21 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

SIGNATURE PAGE
ACCEPTED AND AGREED
BY EXECUTING THIS AGREEMENT, EACH PARTY REPRESENTS THAT ALL STATEMENTS MADE
HEREIN ARE TRUE, COMPLETE, AND ACCURATE TO THE BEST OF ITS KNOWLEDGE.
COLLABORATOR ACKNOWLEDGES THAT IT MAY BE SUBJECT TO CRIMINAL, CIVIL, OR
ADMINISTRATIVE PENALTIES FOR KNOWINGLY MAKING A FALSE, FICTITIOUS, OR FRAUDULENT
STATEMENT OR CLAIM.
FOR ICD:
            
Signature    Date
Typed Name:
Title:
FOR COLLABORATOR:
            
Signature    Date
Typed Name:
Title:



PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 22 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

CONTACTS INFORMATION PAGE
CRADA Notices
For ICD:
For Collaborator:
    
    
    
    
    
    
    
    
    
    

Patenting and Licensing
For ICD:
For Collaborator (if separate from above):
Division Director, Division of Technology
Development and Transfer
NIH Office of Technology Transfer
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804
Tel: 301-496-7057
Fax: 301-402-0220
    
    
    
    
    
    
    
    



Delivery of Materials Identified In Appendix B (if any)
For ICD:
For Collaborator:
    
    
    
    
    
    
    
    
    
    

ICD Project Officer for Extramural Investigators
Name:        
Branch:        
Address:        
Telephone:        



PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 23 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

SUMMARY PAGE
EITHER PARTY MAY, WITHOUT FURTHER CONSULTATION OR PERMISSION,
RELEASE THIS SUMMARY PAGE TO THE PUBLIC.
TITLE OF CRADA:     
    
PHS [ICD] Component:        
ICD CRADA Principal Investigator:        
Collaborator:        
Collaborator CRADA Principal Investigator:        
Term of CRADA:    _______ (__) years from the Effective Date




ABSTRACT OF THE RESEARCH PLAN:
    
    
    
    
    
    







PHS ECT-CRADA    Case Ref. No. _______    MODEL ADOPTED 2005
Page 24 of 24
[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Appendix C


CTEP Exceptions or Modifications to this CRADA (6/26/06)





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Appendix C
Exceptions or Modifications to this CRADA
Additions and deletions within Articles of the extramural clinical trial CRADA
appear as underline and strikeout, respectively.
“Test Article” means, in accordance with 21 C.F.R. § 50.3(j), any drug
(including a biological product), medical device, food additive, color additive,
electronic product, or any other article subject to regulation under the Federal
Food, Drug, and Cosmetic Act that is intended for administration to humans or
animals, including a drug or biologic as identified in the Research Plan and
Appendix B, that is used within the scope of the Research Plan. The Test Article
may also be referred to as Investigational Agent, Study Material, or Study
Product. For this Agreement, Investigational Agent means xxxxxxxxxxxx.
Add the following new sections to the Article 2. Definitions:
“Contract” means a Funding Agreement that is a research and development
mechanism that provides that the contractor perform for the benefit of the
Government, with an expectation of completion of the stated research goals and
the delivery of a report, data, materials or other product. Generally, Contracts
are administered under the Federal Acquisition Regulations (FAR) codified at
Title 48 C.F.R., Chapter 1 or the Health Services Acquisition Regulations (HSAR)
codified at Title 48 C.F.R., Chapter 3.
“Cooperative Agreement” means a Funding Agreement that is a species of a Grant,
whereby the funding Federal agency intends to be substantially involved in
carrying out the research program.
“CTA” means Clinical Trial Agreement.
“CTEP” means the Cancer Therapy Evaluation Program, DCTD, NCI, a program within
NCI which plans, assesses and coordinates all aspects of clinical trials
including extramural clinical research programs, internal resources, treatment
methods and effectiveness, and compilation and exchange of data.
“DTP” means Developmental Therapeutics Program, DCTD, NCI, the program within
the NCI which coordinates preclinical development of agents to be evaluated in
DCTD-sponsored clinical trials.
“DCTD” means Division of Cancer Treatment and Diagnosis, NCI.
“FDA” means U.S. Food and Drug Administration.
“Funding Agreement” means a Contract, Grant, or Cooperative Agreement entered
into



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

between a Federal agency and another party for the performance of experimental,
developmental or research work funded in whole or in part by the Federal
Government.
“Grant” means a Funding Agreement that is an award of financial assistance which
may be provided for support of basic research in a specific field of interest to
the funding Federal agency.
“Multi-Party Data” means clinical data from clinical studies sponsored by NCI
pursuant to CTAs or CRADAs, where such data are collected under protocols
involving combinations of investigational agents from more than one CTA or CRADA
collaborator.
“Protocol Review Committee” (or “PRC”) means the CTEP/DCTD committee that
reviews and approves studies involving NCI investigational agents and/or
activities supported by NCI.
3.7    Investigational New Drug Applications.
3.7.1
If an IND is required either ICD or Collaborator, DCTD, NCI, as indicated in the
Research Plan, will prepare and submit an IND and all Clinical Investigators
participating in DCTD-sponsored clinical trials must have completed registration
documents on file (1572 forms) with CTEP.

3.7.2
If ICD elects to file its own IND, To support the DCTD IND, Collaborator agrees
to provide ICD DCTD background data and information necessary to support the
IND. Collaborator further agrees to provide a letter of cross-reference to all
pertinent regulatory filings including an IND and/or DMF sponsored by
Collaborator. Collaborator’s employees will be reasonably available to respond
to inquiries from the FDA regarding information and data contained in the
Collaborator’s IND, DMF, other filings, or other information and data provided
to ICD DCTD by the Collaborator pursuant to this Article 3. If ICD DCTD has
provided information or data to assist Collaborator in its IND filing, ICD DCTD
will provide a letter of cross reference to its IND and respond to inquiries
related to information provided by ICD DCTD, as applicable.

3.7.3
If Collaborator supplies Confidential Information to ICD DCTD in support of an
IND filed by ICD DCTD, this information will be protected in accordance with the
corresponding confidentiality provisions of Article 8.

3.7.4
Collaborator may sponsor its own clinical trials and hold its own IND for
studies performed outside the scope of this CRADA. These studies, however,
should not adversely affect the ability to accomplish the goal of the Research
Plan, for example, by competing for the same study population. All data from
those clinical trials are proprietary to Collaborator for purposes of this
CRADA.

3.7.5
In the event that Canadian institutions are participating on DCTD-sponsored




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

clinical trials, Collaborator will need to assist in the submission of the
regulatory documents to the Canadian Health Products and Food Branch to allow
for such participation. This may include a letter of cross-reference to an
existing Clinical Trials Application (CTA) or a DMF, including supporting
documentation on the production of the Investigational Agent. The forms and
procedures for preparing Canadian CTAs are available at
http://www.hc-sc.gc.ca/hpfb-dgpsa/index_e.html.
3.8    Test-Article-Investigational Agent Information and Supply. Collaborator
agrees to provide ICD DCTD without charge and on a schedule that will ensure
adequate and timely performance of the research, a sufficient quantity of
formulated and acceptably labeled, clinical-grade Test Article Investigational
Agent (and, as required by the Protocol(s), Placebo) to complete the clinical
trial(s) agreed to and approved under this CRADA. Collaborator will provide a
Certificate of Analysis to ICD DCTD for each lot of the Test Article
Investigational Agent provided. It is understood that DCTD shall take
responsibility for and reasonable steps to maintain appropriate records and
assure appropriate supply, handling storage, distribution and usage of these
materials in accordance with the terms of this Agreement, the Protocol(s) and
any applicable laws and regulations relating thereto.
Collaborator agrees to supply sufficient inventory to ensure adequate and timely
supply of Investigational Agent for mutually agreed upon Protocol(s). DCTD will
provide updated forecasts of amounts of Investigational Agent anticipated for
ongoing and anticipated studies. Collaborator further agrees to provide draft
Investigational Agent labels to the NCI Pharmaceutical Management Branch (PMB)
for review and agrees to reasonable labeling revisions to comply with DCTD label
guidelines. NCI NSC (National Service Center) numbers will be required to be on
the label of Investigational Agent for all DCTD-sponsored clinical trials.
Furthermore, Collaborator agrees to provide without charge Investigational Agent
or unformulated analytical grade Investigational Agent or metabolites, if
available, to DCTD to supply to NCI investigators for the development of
mutually agreed upon analytical assays, ancillary correlative studies and
pre-clinical studies conducted in conjunction with DCTD-sponsored protocols.
Collaborator agrees to allow Investigational Agent to be distributed to NCI
investigators for mutually agreeable preclinical studies designed to enhance the
basic understanding and development of Investigational Agent. These will include
preclinical studies designed to support clinical trials in pediatric patients;
preclinical combination studies to provide data in support of a clinical trial
and other pertinent requests. All NCI investigators will sign Material Transfer
Agreements (MTAs) that acknowledge the proprietary nature of the Investigational
Agent to Collaborator and include intellectual property and publication
provisions consistent with those in this Agreement and for clinical trials.
For many investigational agents for which NCI collaborates in development, NCI
will undertake non-clinical studies to enhance the understanding of the
mechanism of action of the investigational agent and its targets such as, but
not limited to, the development of assays to detect target modulation, biomarker
studies, and pharmacodynamics in conjunction with the conduct of clinical
studies



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

sponsored by DCTD. Collaborator agrees to provide Investigational Agent to DCTD
for these non-clinical studies. A general plan for the non-clinical studies of
the Investigational Agent will be established by the Steering Committee.
Manuscripts and presentations related to non-clinical studies will be handled in
accordance with Article 8.7 of this CRADA.
Collaborator agrees to provide to the PMB the Investigator’s Brochure (IB) for
Investigational Agent and all subsequent revisions/editions. In addition to
being filed to the CTEP IND, the IB will be on file in the PMB and will be
distributed to all investigators participating on a clinical trial using the
Investigational Agent. Distribution will be accompanied by a statement about the
confidentiality of the document and it is anticipated that distribution will be
electronic. All electronic distribution will be done using Adobe Acrobat PDF.
Any IB received by the PMB that is not in this format will be converted before
distribution. Hard copy IBs should be sent to IB Coordinator, Pharmaceutical
Management Branch, CTEP, DCTD, NCI, 6130 Executive Blvd, Room 7149, Rockville,
MD 20852. Electronic versions should be emailed to the IB Coordinator at
IBCoordinator@mail.nih.gov.
3.9    Test Article Investigational Agent Delivery and Usage. Collaborator will
ship the Test Article Investigational Agent and, if required, Placebo to ICD NCI
or its designee in containers marked in accordance with 21 C.F.R. § 312.6. ICD
NCI agrees that the Clinical Investigators will keep appropriate records and
take reasonable steps to ensure that the Test Article Investigational Agent is
used in accordance with the Protocol(s) and applicable FDA regulations. In
addition, ICD NCI agrees that the Test Article Investigational Agent (and all
Confidential Information supplied by Collaborator relating to the Test Article
Investigational Agent) will be used solely for the conduct of the CRADA research
and development activities. Furthermore, ICD NCI agrees that no analysis or
modification of the Test Article Investigational Agent will be performed without
Collaborator’s prior written consent. At the completion of the Research Plan,
any unused quantity of Test Article Investigational Agent will be returned to
Collaborator or disposed as directed by Collaborator. Pharmacy contacts at ICD
or its designee will be determined by ICD and communicated to Collaborator. The
contact person. for NCI will be Mr. Charles Hall, Chief, Pharmaceutical
Management Branch (Telephone Number 301-496-5725) and the Collaborator contact
will be XXXXXX (Telephone Number XXXXX).
3.10    Monitoring.
3.10.1
The-Sponsor or its designee DCTD, NCI will be primarily responsible for
monitoring clinical sites and for assuring the quality of all clinical data,
unless otherwise stated in the Research Plan. Monitoring will comply with FDA
Good Clinical Practice (International Conference on Harmonisation (ICH) E6:
“Good Clinical Practice: Consolidated Guidance; 62 Federal Register 25, 691
(1997)). The-other Party may also-perform quality assurance oversight. The
monitor will communicate significant Protocol violations and submit
documentation of monitoring outcomes on Protocol insufficiencies to the other
Party in a timely manner.




[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

3.10.2
Subject to the restrictions in Article 8 concerning IPI, and with reasonable
advance notice and at reasonable times, ICD DCTD will permit Collaborator or its
designee(s) access to clinical site(s) to monitor the conduct of the research,
as well as to audit source documents containing Raw Data, to the extent
necessary to verify compliance with FDA Good Clinical Practice and the
Protocol(s).

3.11    FDA Meetings/Communications. All formal meetings with the FDA concerning
any clinical trial within the scope of the Research Plan will be discussed by
Collaborator and ICD in advance. Each Party reserves the right to take part in
setting the agenda for, to attend, and to participate in these meetings. The
Sponsor will provide the other Party with copies of FDA meeting minutes, all
transmittal letters for IND submissions, IND safety reports, formal questions
and responses that have been submitted to the FDA, Annual Reports, and official
FDA correspondence, pertaining either to the INDs under this CRADA or to the
Clinical Investigators on Protocols performed in accordance with the Research
Plan, except to the extent that those documents contain the proprietary
information of a third party or dissemination is prohibited by law.
Add a new Article 3.12 as follows:
3.12    Steering Committee and CRADA Research. The Parties agree to establish a
Steering Committee comprising at least the CRADA Principal Investigators to
conduct and monitor the research of the Investigational Agent in accordance with
the CRADA Research Plan. Members of the Steering Committee shall continue to
remain employed by their respective employers under their respective terms of
employment.
Investigational Agent’s development under the CRADA Research Plan shall be a
collaborative undertaking by Collaborator and NCI. Details of this development
beyond those set forth in the CRADA Research Plan shall be formulated and/or
discussed in Steering Committee meeting(s) before implementation of large-scale
or resource intensive studies. The clinical development plans formulated by the
Steering Committee shall be implemented either intramurally at the NCI or
extramurally under NCI-sponsored Funding Agreements.
Additional CRADA information, including Steering Committee meeting reports,
Protocol Review Committee records, clinical trial protocols, Institutional
Review Board approval information, IND and general regulatory information, and
preclinical and clinical data in NCI’s possession and control shall remain on
file with NCI.
Add a new Article 3.13 as follows:
3.13     Clinical Protocols. Clinical protocol Letters of Intent (LOI) or
concepts for each study within the scope of the CRADA Research Plan will be
solicited by CTEP from selected intramural and extramural Clinical
Investigators. Clinical protocols from each DCTD- and Collaborator-approved LOI
or concept will describe in detail the research to be conducted at each center
and must be submitted to the Protocol Review Committee (PRC) for review and



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

approval prior to implementation. Each clinical protocol received by NCI will be
forwarded electronically to Collaborator for review and comment approximately
two weeks before it is reviewed by the PRC. Comments from Collaborator received
by CTEP before the PRC meeting will be discussed by the PRC, will be given due
consideration, and will be incorporated into the protocol, absent good cause.
Comments from either Collaborator or the CTEP staff that are agreed upon in the
PRC meeting will be formatted as a consensus review, which is returned to the
Clinical Investigator for necessary and/or suggested changes before the protocol
can be given final approval and submitted to the FDA. A copy of the final
approved protocol will be forwarded to Collaborator within 24 to 48 hours of its
submission to the FDA.
4.2    Final Research and Development Reports. The Parties will exchange final
reports of their results within six (6) months after the expiration or
termination of this CRADA. These reports will set forth the technical progress
made; any publications arising from the research; and the existence of invention
disclosures of potential CRADA Subject Inventions and/or any corresponding
Patent Applications. Abstracts and publications provided to CTEP by
investigators and further provided by CTEP to Collaborator will fulfill this
final report obligation.
4.4    Safety Reports. In accordance with FDA requirements, the Sponsor will
establish and maintain records and submit safety reports to the FDA, as required
by 21 C.F.R. § 312.32 and 21 C.F.R. 812.150(b)(1), or other applicable
regulations. In the conduct of research under this CRADA, the Parties will
comply with specific ICD guidelines and policies for reporting ADEs and AEs, as
well as procedures specified in the Protocol(s). The Sponsor must provide the
other Party with copies of all Safety Reports concurrently with their submission
to the FDA, and with any other information affecting the safety of Human
Subjects in research conducted under this CRADA. DCTD shall report all serious
and/or unexpected Adverse Events to FDA in accordance with the reporting
obligations of 21 CFR 312.32 and will, within 24 to 48 hours of notification to
FDA, forward all such reports to Collaborator. All other Adverse Event reports
received by DCTD shall be reported to the FDA consistent with 21 CFR 312.32 and
312.33. In the event that Collaborator informs the FDA of any serious and/or
unexpected Adverse Events, Collaborator must notify the NCI at the same time by
sending the reports to CTEPSupportAE@tech-res.com. NCI will then notify the
Clinical Investigator(s) conducting studies under DCTD-sponsored protocols, if
appropriate.
4.5    Annual Reports. The Sponsor DCTD will provide the other Party
Collaborator a copy of the Annual Report concurrently with the submission of the
Annual Report to the FDA. Annual Reports will be kept confidential in accordance
with Article 8. Collaborator will provide DCTD with a copy of its Annual Report
to the FDA if Collaborator is sponsoring studies of Investigational Agent under
its own IND.
7.2    Collaborator’s License Option to CRADA Subject Inventions. With respect
to Government rights to any CRADA Subject Invention made solely by an ICD
employee(s) or made jointly by an ICD employee(s) and a Collaborator employee(s)
for which a Patent Application was filed, PHS hereby grants to Collaborator an
exclusive option to elect an exclusive, or co-exclusive, if applicable, or
nonexclusive commercialization license. The option



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

to elect a co-exclusive license shall apply when a CRADA Subject Invention is
also a CRADA Subject Invention under another CRADA resulting from mutually
agreed upon studies as described in Article 8.9 and the field of use of this
co-exclusive license shall be to the use of the combination of the
Investigational Agent with another agent(s) commensurate with the scope of the
Research Plan. The license will be substantially in the form of the appropriate
model PHS license agreement and will fairly reflect the nature of the CRADA
Subject Invention, the relative contributions of the Parties to the CRADA
Subject Invention and the CRADA, a plan for the development and marketing of the
CRADA Subject Invention, the risks incurred by Collaborator, and the costs of
subsequent research and development needed to bring the CRADA Subject Invention
to the marketplace. The field of use of the license will not exceed the scope of
the Research Plan.
7.6    Third Party License. Pursuant to 15 U.S.C. § 3710a(b)(1)(B), if PHS
grants Collaborator an exclusive, or co-exclusive, license to a CRADA Subject
Invention made solely by an ICD employee or jointly with a Collaborator
employee, the Government will retain the right to require Collaborator to grant
to a responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the CRADA Subject Invention in Collaborator’s licensed field
of use on terms that are reasonable under the circumstances; or, if Collaborator
fails to grant a license, to grant a license itself. The exercise of these
rights by the Government will only be in exceptional circumstances and only if
the Government determines (i) the action is necessary to meet health or safety
needs that are not reasonably satisfied by Collaborator, (ii) the action is
necessary to meet requirements for public use specified by federal regulations,
and such requirements are not reasonably satisfied by Collaborator; or (iii)
Collaborator has failed to comply with an agreement containing provisions
described in 15 U.S.C. § 3710a(c)(4)(B). The determination made by the
Government under this Paragraph is subject to administrative appeal and judicial
review under 35 U.S.C. § 203(2).
8.7    Publication. The Parties are encouraged to make publicly available the
results of their research and development activities. Before either-Party
Collaborator or NCI submits a paper or abstract for publication or otherwise
intends to publicly disclose information about a CRADA Subject Invention, CRADA
Data, or CRADA Materials, the other Party will have thirty (30) days to review
proposed manuscripts and three (3) days to review proposed abstracts to assure
that Confidential Information is protected. Either Party may request in writing
that the a proposed publication or other disclosure be delayed for up to thirty
(30) additional days as necessary to file a Patent Application. Manuscripts to
be submitted for publication by NCI investigators will be sent to NCI’s
Regulatory Affairs Branch [anshers@mail.nih.gov] for forwarding to Collaborator
for review as soon as they are received and in compliance with the timelines
outlined above. Abstracts to be presented by NCI investigators will be sent to
NCI’s Regulatory Affairs Branch [anshers@mail.nih.gov] for forwarding to
Collaborator as soon as they are received, preferably no less than three days
prior to submission, but prior to presentation or publication, to allow for
preservation of U.S. or foreign patent rights.
8.8    Clinical Investigators’ Research and Development Activities. In pursuing
the development of Investigational Agent pursuant to this CRADA, NCI may utilize
contractors and



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

extramural investigators that are not NCI employees for part or all of the
completion of this Research Plan, which may cover pre-clinical, non-clinical and
clinical studies, through Funding Agreements. Participation in DCTD-sponsored
clinical trials by these investigators shall be determined after competitive
solicitation and review of Protocol Letters of Intent (LOIs) and study protocols
by CTEP, NCI. All Funding Agreements for the conduct of extramural clinical
trials will include the Intellectual Property Option to Collaborator Terms of
Award Addition offering Collaborator first rights of negotiation to extramural
inventions (web site: http://ctep.cancer.gov/industry). Although this CRADA does
not grant to Collaborator any rights to Inventions made or Raw Data generated by
ICD’s NCI’s contractors or grantees, as they are not parties to this CRADA, ICD
NCI agrees that:
8.8.1     Subject to the other provisions of Article 8 of this CRADA, ICD NCI
will maintain, to the extent permitted by law, all Clinical Data in ICD’s NCI’s
Possession and Control as Confidential Information, and make them available to
Collaborator for its own use and for exclusive use in obtaining regulatory
approval for the commercial marketing of Test Article Investigational Agent and
related CRADA Subject Inventions. Similarly, NCI will also maintain, to the
extent permitted by law, all data generated in preclinical and non-clinical
studies that are in NCI’s possession and control as Confidential Information,
and make them available to Collaborator for its own use and for exclusive use in
obtaining regulatory approval for the commercial marketing of Investigational
Agent and related CRADA Subject Inventions. Collaborator will not publish any
such data provided under the CRADA without NCI’s permission. Accordingly, said
data shall not be transferable by Collaborator to any third party, except to
Collaborator affiliates and development partners, without the written permission
of the NCI. Following NCI’s permission, the third party shall enter into a
Confidential Disclosure Agreement with the NCI and Collaborator, if requested by
NCI, before any data can be transferred.
8.8.2     With regard to Collaborator’s Confidential Information, ICD NCI will
require the Clinical Investigators to agree to confidentiality provisions at
least as restrictive as those provided in this CRADA and to Collaborator’s use
of data in accordance with Paragraph 8.8.1 for obtaining regulatory approval for
marketing Test Article Investigational Agent.
8.8.3     If Collaborator wants access to Raw Data or any other data in the
possession of the Clinical Investigators working with Test Article
Investigational Agent under a Funding Agreement or other agreements,
Collaborator must first contact the CRADA PI Regulatory Affairs Branch (RAB),
CTEP, NCI [Telephone 301-496-7912; anshers@mail.nih.gov]. Subsequent to
authorization by RAB, Collaborator may directly contact the Clinical
Investigators. Collaborator will bear any costs associated with Raw Data
provided in formats customized for Collaborator, which costs will be paid by
Collaborator directly to the Clinical Investigators.
8.8.4     Collaborator’s right to access Clinical Data in ICD’s NCI’s Possession
and Control under Paragraph 8.8 is dependent upon Collaborator’s continued
development and commercialization of Investigational Agent, If Collaborator
fails to continue



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

development or commercialization of Investigational Agent without the transfer
of its development efforts to another party within ninety (90) days of
discontinuation, ICD NCI has the right to make Clinical Data in ICD’s NCI’s
Possession and Control available to a third party.
Add a new Article 8.9 as follows:
8.9    Multi-Party Data Rights. For clinical protocol(s) where Investigational
Agent is used in combination with another investigational agent supplied to NCI
pursuant to a CTA or CRADA between NCI and an entity not a Party to this CRADA
[hereinafter referred to as “Third Party”], the access and use of Multi-Party
Data by the Collaborator and Third Party shall be co-exclusive as follows:
8.9.1     NCI will provide both Collaborator and Third Party with notice
regarding the existence and nature of the agreements governing their
collaborations with NIH, the design of the proposed combination protocol(s), and
the existence of any obligations that might restrict NCI’s participation in the
proposed Combination protocols.
8.9.2     Collaborator shall agree to permit use of the Multi-Party Data from
these trials by Third Party to the extent necessary to allow Third Party to
develop, obtain regulatory approval for, or commercialize its own
investigational agent(s). However, this provision will not apply unless Third
Party also agrees to Collaborator’s reciprocal use of Multi-Party Data.
8.9.3     Collaborator and Third Party must agree in writing prior to the
commencement of the combination trial(s) that each will use the Multi-Party Data
solely for the development, regulatory approval, and commercialization of its
own investigational agent(s).
Add a new Article 8.10 as follows:
8.10     Access, review and receipt of Identifiable Private Information.
Collaborator access to and review of Identifiable Private Information shall be
only for on-site quality auditing. Collaborator will receive Identifiable
Private Information only if necessary for purposes of satisfying FDA or other
health authorities’ reporting requirements, and for internal research purposes,
directly related to obtaining regulatory approval of Investigational Agent.
Collaborator is prohibited from access, review, receipt, or use of such
information for other purposes. All IRB approved protocols and informed consent
documents related to this research project will clearly describe this practice.
If the Collaborator will have access to Identifiable Private Information, the
protocol and the informed consent must clearly state (i) the existence of the
Collaborator; (ii) the Collaborator’s access to Identifiable Private
Information, if any; and (iii) the extent to which confidentiality will be
maintained. For clinical protocol(s) involving a third party, the other party’s
access, review, receipt, or use of Identifiable Private Information shall be



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

subject to the same limitations as described in this Article 8.10.
10.6     Collaborator Failure to Continue Development. If Collaborator suspends
development of the Test-Article Investigational Agent without the transfer of
its active development efforts, assets, and obligations to a third party within
ninety (90) days of discontinuation, Collaborator agrees that ICD may continue
developing the Test Article Investigational Agent. In that event, the following
will apply:
10.6.1     Collaborator agrees to transfer to ICD all information necessary to
enable ICD to contract for the manufacture of the Test Article Investigational
Agent and, unless abandoned for reasons relating to safety as determined by the
data safety monitoring board, to provide the Test Article Investigational Agent
(and Placebo, if any) in Collaborator’s inventory to ICD or arrange for an
independent contractor to manufacture and provide Investigational Agent to NCI
for two years or until the completion of ongoing mutually agreed to studies.
10.6.2     Further, Collaborator hereby grants to ICD a nonexclusive,
irrevocable, world-wide, paid-up license to practice, or have practiced for or
on behalf of the Government, any Background Invention that Collaborator may
currently have or will obtain on the Test Article Investigational Agent, its
manufacture, or on any method of using the Test Article Investigational Agent
for the indication(s) described in the Research Plan, including the right to
sublicense to third parties.
13.9     Independent Contractors. The relationship of the Parties to this CRADA
is that of independent contractors and not agents of each other or joint
venturers or partners. Each Party will maintain sole and exclusive control over
its personnel and operations. If Collaborator elects to perform any portion of
the Research Plan through a contractor or consultant, Collaborator agrees to
incorporate into such contract all provisions necessary to ensure that the work
of such contractor or consultants is governed by the terms of the CRADA,
including, but not limited to a provision for the assignment of inventions of
the contractor or consultant to the Collaborator.
13.12     Export Controls. Collaborator agrees to comply with U.S. export law
and regulations, including 21 U.S.C. 382 and 21 CFR Part 312.110. If
Collaborator has a need to transfer any CRADA Materials made in whole or in part
by ICD, or ICD Materials, or ICD’s Confidential Information to a person located
in a country other than the United States, to an Affiliate organized under the
laws of a country other than the United States, or to an employee of
Collaborator in the United States who is not a citizen or permanent resident of
the United States, Collaborator will acquire any and all necessary export
licenses and other appropriate authorizations.
13.14     Survivability. The provisions of Paragraphs [3.3, 3.4, 3.8, 4.2, 4.3,
4.4, 5.3, 5.4, 6.1-9.2, 10.3-10.6, 11.1, 11.2, 12.1-12.3, 13.1-13.3, 13.7, 13.10
and 13.14] will survive the expiration or early termination of this CRADA.



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D








[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

AMENDMENT #1

To Letter of Intent for Proposed CRADA #2166

“Pre-Clinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent”
The purpose of this amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Pre-Clinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other copy is to remain
with the Collaborator.
1.
Upon final signature, the term of this CRADA Letter of Intent is extended for
six months from November 23, 2007 to May 23, 2008.

2.
Dr. Lee Jia is removed as an NCI Principal Investigator. The NCI Principal
Investigators are Dr. Sherry Ansher and Dr. Howard Streicher.



ACCEPTED AND AGREED TO:
For the National Cancer Institute:


/s/Anna D. Barker        01/08/08    
Anna D. Barker, Ph.D.        Date
Deputy Director, NCI


For NewLink Genetics Corporation:


/s/Charles Link        1/17/08    
        Date



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

AMENDMENT #2
To Letter of Intent for Proposed CRADA #2166
“Pre-Clinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent”
The purpose of this amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Pre-Clinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other copy is to remain
with the Collaborator.
1.
Upon final signature, the term of this CRADA Letter of Intent is extended for
six months from May 23, 2008 to November 23, 2008.

2.
Drs. Jeffrey Abrams and James Zwiebel are added as NCI Principal Investigators.
The NCI Principal Investigators are Dr. Jeffrey Abrams, Dr. Sherry Ansher, Dr.
James Zwiebel and Dr. Howard Streicher.



ACCEPTED AND AGREED TO:
For the National Cancer Institute:


/s/Anna D. Barker        06/24/08    
Anna D. Barker, Ph.D.        Date
Deputy Director, NCI


For NewLink Genetics Corporation:


/s/Nicholas Vahanian        7/7/2008    
        Date



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

AMENDMENT #3
To Letter of Intent for Proposed CRADA #2166
“Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent”
The purpose of this Amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this Amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other original is to
remain with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is extended for six
months from November 23, 2008 to May 23, 2009.


ACCEPTED AND AGREED TO:
For the National Cancer Institute:


/s/Anna D. Barker        03/16/09    
Anna D. Barker, Ph.D.        Date
Deputy Director, NCI


For NewLink Genetics Corporation:


/s/Nicholas Vahanian        03/24/09    
Name: Nicholas Vahanian        Date
Title: COO





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

AMENDMENT #4
To Letter of Intent for Proposed CRADA #2166
“Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent”
The purpose of this Amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this Amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other original is to
remain with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is extended for six
months from May 23, 2009 to November 23, 2009.


ACCEPTED AND AGREED TO:
For the National Cancer Institute:


/s/Anna D. Barker        10/16/09    
Anna D. Barker, Ph.D.        Date
Deputy Director, NCI


For NewLink Genetics Corporation:


/s/Nicholas Vahanian        10/28/09    
Nicholas Vahanian        Date
Chief Operating Officer





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D



AMENDMENT #5
To Letter of Intent for Proposed CRADA #2166
“Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent”
The purpose of this Amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this Amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other original is to
remain with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is extended for six
months from November 23, 2009 to May 23, 2010.


ACCEPTED AND AGREED TO:
For the National Cancer Institute:
            
/s/ Anna D. Barker                            11/04/09            
Anna D. Barker, Ph.D.                        Date
Deputy Director, NCI


For NewLink Genetics Corporation:
        
/s/ Nicholas N. Vahanian                        12/16/09            
Nicholas Vahanian, M.D.                        Date
Chief Operating Officer



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D



AMENDMENT #6
To Letter of Intent for Proposed CRADA #2166
“Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent”
The purpose of this Amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this Amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other original is to
remain with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is extended for six
months from May 23, 2010 to November 23, 2010.




ACCEPTED AND AGREED TO:
For the National Cancer Institute:
                
/s/ Anna D. Barker                            6/24/10            
Anna D. Barker, Ph.D.                        Date
Deputy Director, NCI




For NewLink Genetics Corporation:
                            
/s/ Nicholas Vahanian                        6/29/10            



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

Nicholas Vahanian, M.D.                        Date
Chief Operating Officer





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D





AMENDMENT #7
To Letter of Intent for Proposed CRADA #2166
“Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent”
The purpose of this Amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl [d]-Tryptophan as an
Anticancer Agent.” These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this Amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other original is to
remain with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is extended for six
months from November 23, 2010 to, May 23, 2011.




ACCEPTED AND AGREED TO:
For the National Cancer Institute:


/s/ Douglas R. Lowy        11/26/10    
Douglas R. Lowy, M.D.     Date
Deputy Director, NCI


For NewLink Genetics Corporation:





[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D

/s/ Nicholas Vahanian        1/12/10    
Nicholas Vahanian, M.D.     Date
Chief Operating Officer



[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D



AMENDMENT #8
To Letter of Intent for Proposed CRADA #02166
“Preclinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent”
The purpose of this amendment is to change certain terms of the Letter of Intent
(LOI) for the proposed Cooperative Research and Development Agreement (CRADA)
entitled “Preclinical and Clinical Development of 1-Methyl-[d]-Tryptophan as an
Anti-Cancer Agent”. These changes are reflected below, and except for these
changes, all other provisions of the original CRADA LOI remain in full force and
effect. Two originals of this amendment are provided for execution; one is to
remain with the National Cancer Institute (NCI) and the other copy is to remain
with the Collaborator.
Upon final signature, the term of the CRADA Letter of Intent is retroactively
extended for one year from May 23, 2011 to, May 23, 2012.


AGREED AND ACCEPTED:
For the National Cancer Instute:


/s/ Douglas R. Lowy, M.D.    
Douglas R. Lowy, M.D.
Deputy Director, NCI








5/26/2011    
Date


For NewLink Genetics Corporation:


/s/ Nicholas Vahanian, M.D.    
Nicholas Vahanian, M.D.
Chief Operating Officer




6/2/2011    
Date








[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------





APPENDIX D






[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.